





Exhibit 10.1






























--------------------------------------------------------------------------------


LEASE
WE ROUTE 34, LLC
(LANDLORD)
AND
ALEXION PHARMACEUTICALS, INC.
(TENANT)
DATED: AS OF NOVEMBER 15, 2012



--------------------------------------------------------------------------------




* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

TABLE OF CONTENTS
        

ARTICLE 1
 
DEFINITIONS
1


ARTICLE 2
 
DEMISE; PREMISE; TERM
2


ARTICLE 3
 
OCCUPANCY OF THE PREMISES, LANDLORD WORK AND FINISH WORK
3


 
 
 
 
ARTICLE 4
 
RENT
4


ARTICLE 5
 
USE
4


ARTICLE 6
 
ADDITIONAL RENT
6


ARTICLE 7
 
INSURANCE
10


ARTICLE 8
 
COMPLIANCE WITH LAWS
12


ARTICLE 9
 
ALTERATIONS; IMPROVEMENTS
14


ARTICLE 10
 
REPAIRS
15


ARTICLE 11
 
UTILITIES AND SERVICES
16


ARTICLE 12
 
DAMAGE TO OR DESTRUCTION OF THE PREMISES
21


ARTICLE 13
 
EMINENT DOMAIN
22


ARTICLE 14
 
CONDITIONS OF LIMITATION
23


ARTICLE 15
 
RE-ENTRY BY LANDLORD; REMEDIES
24


ARTICLE 16
 
CURING TENANT'S DEFAULT; FEES AND EXPENSES
28


ARTICLE 17
 
NON-LIABILITY AND INDEMNIFICATION
28


ARTICLE 18
 
SURRENDER
29


ARTICLE 19
 
ASSIGNMENT, MORTGAGING AND SUBLETTING
31


ARTICLE 20
 
SUBORDINATION AND ATTORNMENT
33


ARTICLE 21
 
ACCESS; CHANGE IN FACILITIES
35


ARTICLE 22
 
INABILITY TO PERFORM
36


ARTICLE 23
 
PRE-JUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM AND JURY TRIAL
36


 
 
 
 
ARTICLE 24
 
WAIVERS
36


ARTICLE 25
 
QUIET ENJOYMENT
37


ARTICLE 26
 
ENVIRONMENTAL COMPLIANCE
37


ARTICLE 27
 
BROKERAGE
41


ARTICLE 28
 
NOTICES
42


ARTICLE 29
 
ESTOPPEL CERTIFICATE, MEMORANDUM; FINANCIALS
42


ARTICLE 30
 
PARTIES BOUND
43






*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE 31
 
ENTIRE AGREEMENT; NO OTHER REPRESENTATIONS; GOVERNING LAW; SEPARABILITY; TIME IS
OF THE ESSENCE
43


 
 
 
 
ARTICLE 32
 
FORCE MAJEURE
44


ARTICLE 33
 
EXTENSION OPTION
44


ARTICLE 34
 
SIGNAGE
45


ARTICLE 35
 
LANDLORD DEFAULT
45


ARTICLE 36
 
EXPANSION
46


ARTICLE 37
 
RIGHT OF FIRST OFFER
49


ARTICLE 38
 
TENANT'S CONTRACTORS AND SERVICE PROVIDERS
50


ARTICLE 39
 
MEASUREMENT STANDARD
50


ARTICLE 40
 
OTHER TENANT RIGHTS AND BUILDING LEASING
50


ARTICLE 41
 
ROOFTOP RIGHTS
51


ARTICLE 42
 
PREMISES CONTRACTION
54












*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission
-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
        

EXHIBIT


Exhibit 1.2    Land
Exhibit 1.6    Tenant’s Property
Exhibit 2.1    Premises
Exhibit 2.1(a)    Title Documents
Exhibit 2.3    Notice of Commencement
Exhibit 3.2    Work Letter
Exhibit 4.1    Annual Rent Schedule
Exhibit 5.5    Rules and Regulations
Exhibit 11.1    Landlord Services and Building Standards
Exhibit 11.7    Approved PDM Covenants
Exhibit 20.1    Form of Subordination, Non-disturbance and Attornment Agreement
Exhibit 26.1    Hazardous Materials
Exhibit 29.2    Notice of Lease
Exhibit 36.1    Expansion Space







*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission
-iii-



--------------------------------------------------------------------------------

 

LEASE
AGREEMENT OF LEASE dated as of the 15th day of November, 2012 (the “Effective
Date”, between WE ROUTE 34, LLC, a Delaware limited liability company, with an
office at c/o Winstanley Enterprises, LLC, 150 Baker Street Extension, Suite
303, Concord Massachusetts 01742 (“Landlord”), and ALEXION PHARMACEUTICALS,
INC., a Delaware corporation with offices at 352 Knotter Drive, Cheshire,
Connecticut 06410 (“Tenant”).
W I T N E S S E T H:
Landlord and Tenant hereby covenant and agree as follows:

ARTICLE 1
DEFINITIONS
For the purposes of this Lease, unless the context otherwise requires:
1.1    “Governmental Authority” shall mean any federal, state, county, municipal
or local government and all departments, commissions, boards, bureaus and
offices thereof having or claiming jurisdiction over the “Property” (as defined
below).
1.2    “Land” shall mean the parcel of land situated in the County of New Haven,
State of Connecticut and City of New Haven, known as 100 College Street, being
more particularly described on Exhibit 1.2 attached hereto.
1.3    “Laws” shall mean all present and future laws, ordinances, requirements,
orders, directives, rules and regulations of federal, state, county and city
governments and all other Governmental Authorities.
1.4    “Lease Year” shall mean twelve (12) consecutive months commencing on and
including the Rent Commencement Date through the day immediately preceding the
lst anniversary of the Rent Commencement Date and each twelve (12) consecutive
month period during the Term thereafter; notwithstanding the foregoing, the last
Lease Year shall end on the Expiration Date (as defined below).
1.5    “Property” shall mean the Building, the Land, the Garage and the common
areas and facilities appurtenant thereto.
1.6    “Tenant’s Property” shall mean all of Tenant’s personal property and all
trade fixtures, furniture, equipment, and other personal property installed at
the sole expense of Tenant that is not a Fixture (as defined in Section 9.1), in
each case with respect to which Tenant has not been granted any credit or
allowance by Landlord, whether any replacement is made at Tenant’s expense or
otherwise. Tenant’s Property shall include without limitation, items described
on Exhibit 1.6 attached hereto (and including enhancements to and replacements
of such items, if any, identified by Tenant in writing to Landlord, upon
request, but no more often than once in each year), but shall not include any
Fixtures or any lab benches (whether or not demountable).

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    

--------------------------------------------------------------------------------




1.7    “Successor Entity” means an entity acquiring all or substantially all of
the stock or assets of Tenant, whether by way of merger, consolidation,
acquisition or otherwise.
1.8    “Superior Mortgages” shall have the meaning given in Section 20.1.

ARTICLE 2
DEMISE; PREMISES; TERM
2.1    Demise. Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, the premises hereinafter described (“Premises”), consisting of
approximately 328,053 rentable square feet on a portion of the ground floor and
first floor and all of the fourth through eleventh floors in a building,
associated parking garage, and associated subsurface improvements to be
constructed at property to be known as 100 College Street, New Haven,
Connecticut (the “Building”), as shown on the plan attached hereto as
Exhibit 2.1 (the “Premises Plans”), together with the non-exclusive right to use
the common areas for their intended purposes, for the term hereinafter stated,
for the rents hereinafter reserved, and upon and subject to the terms,
restrictions and reservations hereinafter provided in this Lease and those
matters of record set forth on Exhibit 2.1(a), all of which Tenant shall conform
to (Landlord represents that none of such matters of record prohibit use of the
Premises for the Permitted Use). The common areas of the Property include the
portions thereof designated by Landlord for the common use of tenants (including
Tenant) and others, such as sidewalks, parking areas, grounds, lobby areas,
boiler and mechanical rooms and areas. Landlord shall permit Tenant to have
access to the common areas of the Building for installing and maintaining
specific services or utilities designated for and/or dedicated to the specific
use of Tenant (that is not with respect to shared services or utilities) with
Landlord’s prior consent (which consent shall not be unreasonably withheld).
Tenant has advised Landlord that it will put a training program in place for
persons requiring access to the Premises in a manner comparable to that of
Tenant’s program at its existing premises in Cheshire, Connecticut, a written
description of which has been provided to Landlord. Landlord covenants and
agrees that it will require its employees and property managers to attend such
program and it will use reasonable efforts to cause other tenants at the
Building moving into the Building after the Rent Commencement Date to have such
of their employees as may require access to Tenant’s Premises to attend such
training program. Subject to the immediately following sentence, no person shall
enter Tenant’s Premises unescorted by an authorized employee of Tenant unless
(a) an emergency threatening life or property exists (in which case Landlord
shall provide Tenant with notice of such entry as soon as reasonably possible),
(b) such entry is by emergency response personnel of a Governmental Authority,
or (c) such person has, or is accompanied by a Landlord representative that has,
attended such training program, is subject to the confidentiality provision in
Article 43 below, and undergone such background check as may be required by
Tenant in Tenant’s reasonable discretion. Furthermore, and notwithstanding the
foregoing or anything to the contrary herein, Landlord acknowledges that Tenant
shall have (x) [*] and (y) up to 6,000 contiguous rentable square feet for
pre-clinical studies that will be subject to access only by Landlord’s
representatives and emergency response personnel in accordance with this Lease
and in no event by third parties such as lenders or prospective tenants.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
2



--------------------------------------------------------------------------------




Tenant shall have the exclusive right to use one (1) loading dock in the
basement of the Building in addition to its rights in common with others to use
the two (2) common loading docks in the Building and the trash and recycling
dumpsters serving Building tenants (provided, however, that no such trash and
recycling dumpsters shall be available for use by tenants for the disposal of
Hazardous Materials (other than ordinary recycling associated with customary
first class office use), the responsibility for which belongs to the respective
tenants).
Tenant shall have the exclusive right to use the dedicated freight elevator
identified on Exhibit 2.1 as “Premises Freight Elevator”.
2.2    Premises. The Premises are located in the Building, substantially as
shown on the Premises Plans, and shall include all fixtures, Alterations and
appurtenances which, at the commencement of the Term or at any time during the
Term, are attached thereto or installed therein, other than Tenant’s Property.
The Premises exclude common areas and facilities of the Building, including
without limitation exterior walls, the common stairways and stairwells, the
Garage (as defined in Section 11.7) and any pedestrian bridges connecting the
Building to other buildings, entranceways and the main lobby, elevators and
elevator wells, fan rooms, electric and telephone closets (other than those
exclusively serving the Premises, if any), janitor closets, freight elevators
other than that Premises Freight Elevator, and common pipes, ducts, conduits,
wires and appurtenant fixtures serving other parts of the Building and other
common areas and facilities from time to time designated as such by Landlord;
provided that, in any event, the designation of such common areas and facilities
does not unreasonably affect the Premises, Tenant’s use of the Premises, or
access to the Premises. If the Premises include less than the entire rentable
area of any floor from time to time, then the Premises also exclude the common
corridors, elevator lobby and toilets located on such floor.
2.3    Term. The Premises are leased for a term (as it may be extended, the
“Term”) which shall commence on the date (the “Delivery Date”) that is the
earlier to occur of (x) five (5) days after Delivery Condition occurs pursuant
to Exhibit 3.2 or (y) the date that Tenant first takes possession of all (or any
portion in excess of 15,000 rentable square feet ) of the Premises for the
conduct of its business (as opposed to for the construction of the Finish Work
or installation of any of Tenant’s furniture, fixtures or equipment, or for the
commissioning or validation of Tenant’s equipment), provided, however, that if
Tenant elects to take possession of the Premises for the conduct of its business
prior to the final determination of rentable square footage of the Premises
pursuant to the dispute resolution mechanism provided for in Section 39.1
hereof, then Tenant shall pay any Fixed Rent and Additional Rent due and payable
under this Lease during the pendency of such dispute based on Tenant’s
architect’s calculation of rentable square footage using the Measurement
Standard until such time as the dispute is resolved and, following such
resolution, the parties shall reconcile such Fixed Rent and Additional Rent
based on the final determination of rentable square footage. It is anticipated
that the Delivery Date will occur on or prior to March 31, 2015 (the “Estimated
Delivery Date”). The Term shall expire at 11:59 p.m. on the last day of the
calendar month in which the twelfth (12th) anniversary of the Rent Commencement
Date occurs (“Expiration Date”) unless the Term shall be extended or sooner
terminated pursuant to any of the terms, covenants or conditions of this Lease
or pursuant to Laws. The parties will promptly after the Delivery Date execute a
notice of commencement in the form attached hereto as Exhibit 2.3. Landlord’s
failure to

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
3



--------------------------------------------------------------------------------




complete the Landlord Work or achieve Delivery Condition on or before the
Estimated Delivery Date, for any reason, shall not give rise to any liability of
Landlord hereunder, shall not constitute a Landlord’s default, shall not affect
the validity of this Lease, and shall have no effect on the beginning or end of
the Term as otherwise determined hereunder or on Tenant’s obligations associated
therewith except as expressly provided in Exhibit 3.2.

ARTICLE 3
OCCUPANCY OF THE PREMISES, LANDLORD WORK
AND FINISH WORK
3.1    Representations and Warranties. Except as expressly set forth herein,
neither Landlord nor Landlord’s agents have made any representations or promises
with respect to the condition of the Premises or the Property, and no rights
easements or licenses are acquired by Tenant by implication or otherwise except
as expressly set forth in this Lease.
3.2    Landlord Work. Landlord shall, at Landlord’s expense, and pursuant to the
provisions of Exhibit 3.2, attached hereto, perform the Landlord Work (as
defined therein).
3.3    Finish Work. The Tenant shall complete the Finish Work (as defined in
Exhibit 3.2) subject to and in accordance with the provisions of the Work Letter
attached hereto as Exhibit 3.2.
ARTICLE 4
RENT
4.1    Rent. Tenant shall pay to Landlord, without notice or demand, in lawful
money of the United States of America, at the office of Landlord or at such
other place as Landlord may designate (which may, if required by Landlord, be by
electronic fund transfer pursuant to wire instructions to be provided by
Landlord), the following:
(1)    annual fixed rent (“Fixed Rent”) at the rates and in the amounts set
forth on Exhibit 4.1. Annual Fixed Rent shall be payable in equal monthly
installments (in amounts as set forth on Exhibit 4.1) in advance on the first
day of each and every calendar month commencing on the date set forth on Exhibit
4.1 and continuing throughout the remainder of the Term.
(2)    additional rent (“Additional Rent”) consisting of all other sums of money
as shall become due and payable by Tenant hereunder.
(3)    If Tenant shall fail to pay within ten (10) days of the date when due any
installment of Fixed Rent or any Additional Rent (provided that no such interest
shall accrue with respect to Additional Rent, other than Parking Rent, Operating
Expenses, and Real Estate Taxes, unless Tenant is first given notice of such
late payment), Tenant shall pay interest thereon at the annual rate of interest
(the “Default Rate”) equal to the lesser of (i) six (6) percentage points per
annum above the so-called prime rate (the “Prime Rate”) as published in the
Money Rates section of The Wall Street Journal (the

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
4



--------------------------------------------------------------------------------




“Journal”) (or if the Journal ceases to be published or to publish such rates,
then any successor reasonably designated by Landlord), or (ii) the then
prevailing maximum legal rate chargeable to Tenant, from the date when such
installation or payment shall have become due to the date of the payment
thereof, and such interest shall be deemed Additional Rent.
(4)    There shall be no abatement of, deduction from, counterclaim or setoff
against Fixed Rent or Additional Rent except as otherwise specifically provided
in this Lease.
(5)    If the Rent Commencement Date is other than the first day of a month,
Fixed Rent for the first partial month of the Term shall be apportioned in that
percentage which the number of days from the Rent Commencement Date to the end
of that month shall bear to the total number of days in the month in which such
Rent Commencement Date occurs.

ARTICLE 5
USE
5.1    Use. Tenant shall use and occupy the Premises for executive and general
offices and as a research and development facility (the “Permitted Use”) and for
no other purpose without first obtaining Landlord’s written consent. Landlord
represents that, as of the date hereof, (i) the Building is in an BD-3 zoning
district in the City of New Haven and that the Permitted Use is permitted in the
BD-3 zoning district and (ii) there are no City of New Haven zoning approvals or
permits applicable to the Property that prohibit use of the Property for the
Permitted Use, generally. Notwithstanding the foregoing to the contrary, in no
event shall Tenant or anyone claiming by through or under Tenant (x) perform
work at or above the risk category Biosafety Level 3 as established by the
Department of Health and Human Services (“DHHS”) and as further described in the
DHHS publication Biosafety in Microbiological and Biomedical Laboratories (5th
Edition) (as it may be or may have been further revised, the “BMBL”) or such
nationally recognized new or replacement standards as the parties may agree) if
applicable to similar facilities in the City of Haven (provided that nothing in
this clause (x) shall be deemed to prohibit work that is below Biosafety Level 3
under the BMBL as it exists on the Effective Date, regardless of subsequent
changes in the BMBL), (y) [*], or (z) use the Premises for any of the following
purposes: a discount department store, a “dollar store”, a charity thrift shop,
a “five and dime” store or other such retailer that regularly markets all or
most of its merchandise for sale as discounted merchandise, a commercial
establishment of any nature related to “adult” use/entertainment, an
establishment related to the sale or use of firearms or weaponry, a dance/music
hall, a tattoo parlor, an automotive repair or sales establishment, or a package
store.
5.2    Limitations on Use. Tenant shall not use or occupy, suffer or permit the
Premises or any part thereof to be used in any manner, or anything to be done
therein, or suffer or permit anything to be brought into or kept therein, which
would in any way, (a) cause, or be likely to cause, physical damage to the
Building or any part thereof, (b) constitute a public or private nuisance,
(c) discharge objectionable fumes, vapors or odors in a manner as may be

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
5



--------------------------------------------------------------------------------




detected outside of the Premises and unreasonably offend other occupants in a
manner inconsistent with a Class A laboratory and office building, (d) cause
substantial or objectionable noise as may be detected outside of the Premises
and unreasonably offend other occupants in a manner inconsistent with a Class A
laboratory and office building, (e) impair or interfere with any of the
Building’s services, including the furnishing of electrical energy, or the
proper and economic cleaning, air conditioning or other servicing of the
Building or the Premises or impair or interfere with the use of any of the other
areas of the Building other than for such brief interruptions of services as may
be reasonably necessary for Tenant to perform the Finish Work and permitted
future Alterations subject to and in accordance with the terms and conditions of
Article 9 below and the terms and conditions of this Lease, or (f) cause Tenant
to default in any of its other obligations under this Lease.
5.3    Licenses and Permits. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business in the Premises
or any part thereof, then Tenant, at its expense, shall duly procure and
thereafter maintain such license or permit and, upon Landlord’s request, submit
the same to inspection by Landlord. Tenant shall at all times comply with the
terms and conditions of each such license or permit, but in no event shall
failure to procure and maintain same by Tenant affect Tenant’s obligations
hereunder.
5.4    Floor Load. Tenant shall not place a load upon any floor of the Premises
that exceeds the floor load per square foot that such floor was designed to
carry and which is allowed by certificate, rule, regulation, permit or Law.
5.5    Rules and Regulations. Tenant shall comply with Landlord’s rules and
regulations attached hereto as Exhibit 5.5 and as otherwise promulgated or
revised from time to time (the “Rules and Regulations”), provided the same are
not inconsistent with or in limitation of the provisions of this Lease and are
reasonable, and Tenant shall use reasonable efforts to cause its agents,
contractors, customers and business invitees to comply therewith. If there is
any inconsistency between this Lease and the Rules and Regulations, this Lease
shall govern. Landlord shall not discriminate in its application and enforcement
of the Rules and Regulations against Tenant and shall use commercially
reasonable efforts to enforce the same in a non-discriminatory manner.

ARTICLE 6
ADDITIONAL RENT
6.1    Operating Expenses. This Lease is intended by the parties hereto to be a
so-called net lease throughout the Term and the Fixed Rent shall be received by
Landlord net of all costs and expenses for Real Estate Taxes, Operating Expenses
and other Additional Rent, and free of cost, charge, offset, diminution or other
deduction except as otherwise expressly provided herein. Tenant shall pay to
Landlord, in addition to Tenant’s obligations with respect to the payment of
Tenant’s Pro Rata Percentage of Real Estate Taxes (as defined below) and
Operating Expenses (as defined below), all other costs which are specifically
set forth herein, in the same manner as Fixed Rent, upon demand (or as otherwise
provided herein) as Additional Rent, together with reasonable attorney’s fees
incurred by the Landlord in connection with consents to

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
6



--------------------------------------------------------------------------------




subleases and assignments of this Lease requested by Tenant, where such consent
is required. Tenant shall not raise any counterclaims (other than any compulsory
counterclaims) in any action to recover Fixed Rent or Additional Rent hereunder.
As set forth above, commencing on the Delivery Date, Tenant shall pay to
Landlord, its Tenant’s Pro Rata Percentage of the aggregate of Operating
Expenses (as hereinafter defined) and Real Estate Taxes (as hereinafter defined)
incurred by Landlord during each year or portion thereof of the Term. Tenant’s
Pro Rata Percentage is set forth on Exhibit 4.1, provided that Tenant’s Pro Rata
Percentage may not be adjusted unless (i) Landlord or another tenant constructs
an addition to the Building or (ii) Tenant consents in writing to an adjustment
being made for any other reason (which consent will not be unreasonably delayed,
conditioned or withheld).
“Operating Expenses” shall mean all reasonable expenses paid or incurred by
Landlord or on Landlord’s behalf in respect of the proper management, repair,
operation and maintenance of the Property, including but not limited to
(1) properly allocated salaries, wages and benefits of employees of Landlord
engaged in the management, repair, operation and maintenance of the Property;
(2) payroll taxes, workmen’s compensation, uniforms and related expenses for
such employees; (3) the cost of all charges for oil, gas, steam, oxygen,
compressed air, electricity, any alternate source of energy, heating,
ventilation, air conditioning, water, sewers and other utilities furnished to
the Property , together with any taxes on such utilities; (4) the cost of
painting common areas; (5) the cost of all charges for insurance required to be,
or permitted to be, carried by Landlord (with regard to the Property and
operations therein) including without limitation rent, casualty, environmental,
comprehensive general liability and fidelity insurance with regard to the
Property and the maintenance or operation thereof; (6) the cost of all supplies
(including cleaning supplies), materials and equipment, the rental thereof and
sales and other taxes thereon; (7) depreciation of hand tools and other movable
equipment regularly used in the repair, operation or maintenance of the
Property; (8) the cost of all charges for window and other cleaning and
janitorial services for the common areas only, snow and ice removal, and any
security services to patrol or monitor the common areas; (9) charges of
independent contractors, including, without limitation, the cost of a security
firm, in each case provided such are unaffiliated with Landlord (or if
affiliated provided such charges are competitive) and all such charges are
properly allocated to the Property; (10) repairs and replacements made by
Landlord at its expense (provided that if such cost would, under tax basis
accounting, be required to be capitalized, then such costs shall be reasonably
amortized over the useful life, as determined in accordance with real estate
accounting principles, together with interest at four (4%) percent over the
Prime Rate per annum (but in no event to exceed eleven (11%) percent, except to
the extent Landlord’s actual third party lending rate for such capital
expenditure, if any, is in excess of eleven (11%) percent) (provided, however,
that repairs required by reason of Landlord’s gross negligence or willful
misconduct shall not be included in Operating Expenses); (11) exterior and
interior landscaping; (12) alterations and improvements to the Property made by
reason of and to the extent required to meet the minimum requirements of Laws or
the requirements of insurance bodies to the extent such Laws or insurance
requirements come into effect after the Delivery Date; (13) reasonable
management fees which shall not exceed the lesser of (i) those customarily
charged by third party managers for bio-tech buildings in New Haven County, or
(ii) four (4%) percent (except that during any period where Tenant’s Pro Rata
Percentage is 100%, it shall be

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
7



--------------------------------------------------------------------------------




three (3%) percent) of the amount of gross rents (i.e. including Operating
Expenses and Real Estate Taxes) payable under leases (including this Lease) in
place at the Property, together with reimburseables, provided that if no
managing agent is employed by Landlord, a sum in lieu thereof which is not in
excess of the lesser of (y) the then prevailing rates for management fees
payable to third party managers of other similar buildings located in New Haven
County, or (z) four (4%) percent (except that during any period where Tenant’s
Pro Rata Percentage is 100%, it shall be three (3%) percent) of the amount of
gross rents payable under leases (including this Lease) in place at the
Property; (14) the cost of any capital improvements or additions to the Property
and of any machinery or equipment installed at the Property which improve the
safety, comfort or amenities available to tenants of the Property or which have
the effect of reducing the expenses which otherwise would be included in
Operating Expenses provided that such costs shall be reasonably amortized over
the useful life, as determined in accordance with real estate accounting
principles, together with interest at four (4%) percent over the Prime Rate per
annum (but in no event to exceed eleven (11%) percent, except to the extent
Landlord’s actual third party lending rate for such capital expenditure, if any,
is in excess of eleven (11%) percent); (15) reasonable legal, accounting and
other professional fees incurred in connection with the operation, maintenance
and management of the Property; (16) all other charges properly allocable to the
repair, operation and maintenance of the Property in accordance with generally
accepted accounting principles; (17) the costs and expenses incurred by Landlord
to comply with the Parking Demand Management plan for the Property; and (18)
amounts due under, or on account of any obligations of Landlord pursuant to, any
Title Document. As used herein, the term “Title Documents” means the agreements
set forth on Exhibit 2.1(a) and any and all easements, covenants, conditions,
and restrictions, park association agreements, and other agreements,
encumbrances, and restrictions of record affecting all or part of the Property,
as the same may hereafter be created or amended by Landlord, to the extent that
such hereafter created Title Documents do not expand the obligations of Tenant
in more than a de minimis manner or unreasonably and adversely affect Tenant’s
rights hereunder without Tenant’s approval (which approval shall not be
unreasonably withheld), but excluding any mortgage placed on the Property by
Landlord. Landlord may, in the event the Building is less than 95% leased,
adjust expenses for only the following categories or items: snow plowing,
landscaping, Property-specific on-site personnel costs and supplies, repairs and
maintenance, cleaning, and common area utilities. Landlord will pass through the
actual Operating Expenses and shall not mark-up or add-on to Operating Expenses.
Notwithstanding the foregoing, excluded from Operating Expenses shall be the
following: (aa) depreciation (except as provided above); (bb) interest on and
amortization of debts; (cc) leasehold improvements including redecorating made
for tenants of the Property or the Garage; (dd) brokerage commissions, legal
fees, advertising expenses and other expenses incurred to procure new tenants of
the Property or the Garage or to retain existing tenants; (ee) refinancing costs
(including legal, accounting and other professional costs in connection
thereof); (ff) Real Estate Taxes; (gg) the cost of any item included in
Operating Expenses under clauses (1) - (16) to the extent that such cost (y) is
reimbursed by an insurance company or a condemnor or a tenant (except as a
reimbursement of Operating Expenses) or any other party or (z) was reimbursable
by an insurance company, condemnor, tenant (except as a reimbursement of
Operating Expenses), or other party but not reimbursed by reason of Landlord’s
default or is otherwise covered pursuant the Landlord Work contractor’s warranty
for labor and services or

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
8



--------------------------------------------------------------------------------




any other warranty obtained by Landlord; (hh) salaries of employees above the
grade of building manager or building superintendent; (ii) legal, accounting and
professional fees incurred by Landlord in negotiating or enforcing any lease of
any other tenant in the Property or the Garage; (jj) the cost of repairs made to
the Property or the Garage if the need for such repair is due to the gross
negligence or willful misconduct of Landlord; (kk) the cost of performance of
Landlord Work; (ll) legal fees incurred in connection with summary proceedings
to dispossess any other tenant; (mm) any expenses associated with any special
requirements of a particular tenant in connection with the common areas or the
maintenance thereof; (nn) auditing fees; (oo) any fines or penalties incurred as
a result of a violation by Landlord of any Laws; (pp) costs incurred in the
removal, containment, disposal, or repair or cleaning of any area affected by
any Hazardous Materials (other than any costs expressly allocated to Tenant as
set forth in Article 26 below); (qq) costs incurred in connection with a
transfer or disposition of all or any part of the Property; and (rr) legal fees
arising out of the construction, operation, use, occupation (including lease and
sublease) or maintenance of the Property, and costs associated with the
enforcement of the provisions of any agreements, affecting the Property, and
claims, disputes, and issues concerning interpretation of documents relating to
such agreements, in each case including the costs of settlement, collection and
court and arbitration proceedings.
Landlord agrees that prior to incurring any capital expenditures (which would be
of such a nature that it would be included in Operating Expenses) that would be
in excess of $100,000 in a calendar year, it will give notice to Tenant of the
anticipated expenditure (which notice may be delivered in connection with the
Operating Expense budget process hereinafter described). Tenant shall have ten
(10) days within which to respond to such notice and Tenant’s failure to respond
within such ten (10) day period shall be deemed to constitute approval of the
expenditure. If Tenant, within such ten (10) day period, notifies Landlord that
it objects to such expenditure, it shall specify the reason(s) for such
objection. Landlord and Tenant shall, in good faith, attempt to resolve any such
objection. If Tenant’s objection is based, in whole or in part, on the cost of
the anticipated expenditure, Tenant may put the matter out for bid to reputable
contractors or suppliers and present such bids to Landlord in connection with
their attempts to resolve the objection. If the cost of the anticipated
expenditure is less than $100,000, and despite such good faith efforts, Landlord
and Tenant fail to reach agreement, Landlord, in its sole, but reasonable,
discretion, may elect to incur such expense and it shall, as appropriate, be
included in Operating Expenses. If the cost of the anticipated expenditure is
equal to or greater than $100,000, and despite such good faith efforts, Landlord
and Tenant fail to reach agreement, Landlord shall not incur the expense unless
it is required to (w) repair or maintain the Building to the extent necessary to
meet repair and maintenance obligations consistent with a first class building
imposed by Landlords’ lenders, other tenants or Legal Requirements (provided
that Landlord consults with Tenant prior to incurring any such expense and
provides Tenant with a reasonable explanation describing the obligation giving
rise to such expenditure, and expressly prohibiting any new capital improvements
to the Building for the sole benefit of other tenants in the Building unless
such costs are entirely excluded from Operating Expenses hereunder), (x) meet
the minimum requirements of Laws (provided that if such Laws were in effect on
the Delivery Date, such capital expenditure will not be included in Operating
Expenses), (y) meet the requirements of insurance bodies, or (z) protect life or
property, and Landlord shall not be deemed to be in breach of the Lease on
account of such failure to incur the expense.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
9



--------------------------------------------------------------------------------




“Real Estate Taxes” shall mean and include: (i) all general and special taxes,
assessments, duties and levies, if any, of any kind which are assessed, levied,
charged, confirmed or imposed by any public authority upon the Property, its
operations or the rent provided for hereunder, which are payable (adjusted after
protest or litigation, if any) for any part of the Term, including without
limitation personal property taxes paid by Landlord with respect to equipment
used in connection with the operation of the Building, exclusive of penalties or
discounts, business improvement district charges (including special services
districts), and any payments in lieu of taxes; and (ii) the reasonable expenses
of contesting the amount or validity of any such taxes, charges or assessments,
such expenses to be applicable to the period of the Term subject to such contest
and, if an abatement or other reduction in Real Estate Taxes results from such
contest, such expense to be capped at the amount by which taxes, charges or
assessments are reduced as a result of such contest. Excluded from Real Estate
Taxes shall be any capital levy, net income, estate, succession, inheritance,
transfer sales and use, and franchise taxes payable by Landlord.
Landlord shall estimate the amount of Operating Expenses and Real Estate Taxes
which may be payable hereunder. Said estimates shall be based upon careful and
reasonable examination of all available economic data and projections. Landlord
shall consult with Tenant before finalizing the Operating Expense budget for
each year of the Term and shall periodically bid recurring contracts with an
anticipated annual cost in excess of $10,000 (other than the property management
contract). Tenant may request that any contract (other than the property
management contract) with an anticipated annual cost in excess of $10,000 be
bid, provided that Tenant shall not make such request with respect to any
particular contract more often than once every two years. The amounts of said
estimates shall be divided into equal monthly payments which shall be paid by
Tenant in advance, along with Tenant’s regular monthly payment of Fixed Rent.
Should the actual amount of Operating Expenses and Real Estates Taxes provided
for above be more or less than Landlord’s estimate, then Tenant’s monthly
payment as aforesaid shall be adjusted to more nearly reflect the same. Landlord
shall use commercially reasonable efforts to manage Operating Expenses
efficiently, but Tenant acknowledges that Landlord has an obligation to maintain
and operate the Building in a first class manner in accordance with this Lease.
Within thirty (30) days from the date Landlord presents each annual bill to
Tenant for payments of Operating Expenses and Real Estate Taxes, Tenant will pay
to Landlord in a lump sum that amount by which Tenant’s actual Pro Rata
Percentage exceeds the amount of Tenant’s estimated payments theretofore. Should
the amount of Tenant’s estimated payments exceed Tenant’s Pro Rata Percentage,
then Landlord shall, at Landlord’s option, either credit the amount of the
overpayment to the payment of Additional Rent (and, if such credit is in excess
of three months’ Additional Rent, Fixed Rent) next coming due or within said
thirty (30) day period refund such overpayment to Tenant. A certified bill (from
the Building Manager) for Operating Expenses, accompanied by reasonable and
satisfactory summary of expenses against the budget, and a real estate tax bill
(or copy thereof) submitted by Landlord to Tenant shall be sufficient evidence
of the amount of Operating Expenses and Real Estate Taxes with respect to the
Property. Upon Tenant’s request, Landlord shall provide Tenant with such
additional back-up as is reasonably required with respect to such costs.
Tenant’s Pro Rata Percentage of any Operating Expenses and Real Estate Taxes in
such payments hereunder shall be adjusted in the first and last

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
10



--------------------------------------------------------------------------------




years of the Lease to take into consideration the fact that Tenant may only be
in possession for a partial year. Notwithstanding anything herein to the
contrary, in the event that any Operating Expenses are incurred solely for the
benefit of any tenant (including Tenant) in the building, such Operating
Expenses shall be allocated entirely to such tenant(s).
Tenant may, within one hundred and twenty (120) days after receiving Landlord’s
statement of Operating Expenses, give Landlord written notice (“Review Notice”)
that Tenant intends to review Landlord’s records of the Operating Expenses for
the applicable year of the Term. Within a reasonable time after receipt of the
Review Notice (which period shall not exceed sixty (60) days), Landlord shall
make all pertinent records available for inspection that are reasonably
necessary for Tenant to conduct its review. Tenant may inspect the records at
the office of Landlord or Landlord’s property manager. If Tenant retains an
agent to review Landlord’s records, the agent must be with a licensed CPA firm.
Tenant shall be solely responsible for all costs, expenses and fees incurred for
the audit provided, however that if such audit should result in a reduction of
three percent (3%) or greater in Tenant’s liability for Operating Expenses, then
Landlord shall reimburse Tenant for its reasonable out of pocket costs for such
audit. Within sixty (60) days after the records are made available to Tenant,
Tenant shall have the right to give Landlord written notice (an “Objection
Notice”) stating in reasonable detail any objection to Landlord’s statement of
Operating Expenses for the applicable year of the Term. Tenant may give an
Objection Notice based on its own review or that of an agent. Tenant may object
to an individual component of Operating Expenses or Landlord’s calculation on
the whole. If Tenant fails to give Landlord an Objection Notice within the sixty
(60) day period or fails to provide Landlord with a Review Notice within the one
hundred and twenty (120) day period described above, Tenant shall be deemed to
have approved Landlord’s statement of Operating Expenses and shall be barred
from raising any claims regarding the Operating Expenses for the applicable year
of the Term. If Tenant provides Landlord with a timely Objection Notice,
Landlord and Tenant shall work together in good faith to resolve any issues
raised in Tenant’s Objection Notice. If Landlord and Tenant determine that
Operating Expenses for the applicable year of the Term are less than reported,
Landlord shall provide Tenant at Landlord’s option either a refund of the amount
of overpayment or with a credit against the next installment of Additional Rent
(and, if such credit is in excess of three months’ Additional Rent, Fixed Rent)
in the amount of any overpayment by Tenant. Likewise, if Landlord and Tenant
determine that Operating Expenses for the applicable year of the Term are
greater than reported, Tenant shall pay Landlord the amount of any underpayment
within thirty (30) days. The records obtained by Tenant shall be treated as
confidential. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Operating Expenses unless Tenant has paid
and continues to pay all Fixed Annual Rent and Additional Rent when due.
Tenant shall pay for all ad valorem taxes on Tenant’s Property and on the value
of Alterations relating to the Premises, to the extent that same are (i)
separately assessed and taxed and (ii) exceed standard building allowances.
If Landlord shall receive a refund of Real Estate Taxes for any period during
the Term, then Landlord shall pay over to Tenant the Pro Rata Percentage of Real
Estate Taxes paid by Tenant as set forth above, to the extent Tenant shall have
borne any portion of such taxes so

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
11



--------------------------------------------------------------------------------




refunded, after deducting from any such taxes so refunded the reasonable third
party fees and expenses incurred by Landlord in obtaining such refund.
Landlord shall, upon the written request of Tenant, commence a proceeding for
abatement of Real Estate Taxes, provided Landlord shall thereafter have the
right to settle such proceeding for the benefit of tenants in its reasonable
discretion. So long as Tenant is not in default of its obligations under this
Lease beyond any applicable notice and cure periods and Tenant continues to pay
its Pro Rata Percentage of Landlord’s estimate of Real Estate Taxes pending a
final determination of the amount of Real Estate Taxes, and if Landlord is not
contesting the Real Estate Taxes pursuant to the immediately preceding sentence
or otherwise, Tenant or its designees shall have the right to contest all such
Real Estate Taxes by appropriate legal proceedings, (which, if instituted,
Tenant or its designees shall conduct properly and promptly at its own cost and
expense, in compliance with applicable Laws, and free of any expense to
Landlord, and, if necessary, Landlord will cooperate with Tenant and shall
execute all documents necessary to accomplish the foregoing). After deducting
from any such taxes so refunded the reasonable third party fees and expenses
incurred by Tenant in obtaining such refund, any proceeds of such abatement
proceeding shall belong to Landlord, subject to the provisions of the
immediately preceding paragraph.
6.2    Payment of Additional Rent. Any Additional Rent payable pursuant to
Article 6 shall be collectable by Landlord in the same manner as Fixed Rent and
Landlord shall have the same remedies for nonpayment thereof as Landlord has
hereunder for non payment of Fixed Rent.

ARTICLE 7
INSURANCE
7.1    Fire and Safety Rules and Regulations. Tenant, at Tenant’s expense, shall
comply with all rules, regulations or requirements of the Connecticut Board of
Fire Underwriters and the Connecticut Fire Insurance Rating Organization or any
similar body applicable to the Premises. Tenant, at Tenant’s expense, shall
further comply with any and all reasonable safety recommendations of Landlord’s
or Tenant’s insurance companies. Landlord shall comply with all rules,
regulations or requirements of the Connecticut Board of Fire Underwriters and
the Connecticut Fire Insurance Rating Organization or any similar body
applicable to the common areas of the Building. Landlord shall further comply
with any and all reasonable safety recommendation of Landlord’s insurance
companies with respect to the common areas of the Building. Landlord’s costs and
expenses in connection with the foregoing shall be deemed to be part of
Operating Expenses payable under the provisions of this Lease.
7.2    Increases in Fire Insurance Rates. If by any reason of any act or
omission of the part of Tenant, the rate of fire insurance with extended
coverage on the Building or equipment or other property of Landlord located at
the Property shall be higher than it otherwise would be, Tenant shall reimburse
Landlord, on demand, for that part of the premiums for fire insurance and
extended coverage paid by Landlord because of such act or omission on the part
of

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
12



--------------------------------------------------------------------------------




the Tenant. Landlord will include a provision in the leases of other tenants in
the Building substantially similar to the provisions of this Section 7.2.
7.3    Tenant’s Insurance. (a) Tenant shall obtain and keep in full force and
effect during the Term, at its own cost and expense and in the following amounts
or such greater amounts as Landlord or the holder of the Superior Mortgages may
reasonably request, provided that such request may not be made more often than
every four (4) years and such amounts or coverages must be comparable to those
carried by tenants at similar buildings) for the benefit of and protecting
Landlord, its property managers and the holder of the Superior Mortgages (i) ISO
Simplified Commercial General Liability insurance (with contractual liability
rider) against claims for bodily injury, death or property damage occurring to,
upon or about the Premises. The limits of liability of such insurance shall be
an amount of not less than (i) One Million and 00/100 Dollars ($1,000,000.00)
per occurrence and Two Million and 00/100 Dollars ($2,000,000.00) in the
aggregate for Bodily Injury including death; (ii) One Million and 00/100 Dollars
($1,000,000.00) per occurrence and Two Million and 00/100 Dollars
($2,000,000.00) in the aggregate for Property Damage Liability; and (iii)
Fifteen Million and 00/100 Dollars ($15,000,000.00) of excess liability for
Bodily Injury including death and Property Damage Liability, naming Landlord and
the holder of the Superior Mortgage as additional insureds; and (ii) insurance
against loss or damage by fire, and such other risks and hazards as are
insurable under present and future standard forms of so-called “All Risk”
insurance policies, to Tenant’s Property for the full insurable value thereof,
protecting Landlord, the holder of the Superior Mortgages, and Tenant as
insureds as their respective interests may appear.
(2)    Tenant shall obtain such other insurance in such amounts as may from time
to time be reasonably required by Landlord against other insurable hazards which
at the time are commonly and generally insured against by tenants having similar
uses to Tenant’s use, with due regard being given to the type of building, its
location, construction, use and occupancy.
(3)    Said insurance is to be written in form and substance reasonably
satisfactory to Landlord by a good and solvent insurance company of recognized
standing, admitted to do business in the State of Connecticut, which shall be
reasonably satisfactory to Landlord and Superior Mortgagee but in all events
such insurance company will have a claims paying ability rating of “A” or better
by at least two rating agencies (one of which shall be S&P) and/or a general
policy rating of “A” or better and a financial class of A or better by A.M. Best
Company, Inc.. Tenant shall procure, maintain and place such insurance and pay
all premiums and charges therefor and upon failure to do so and following ten
(10) days’ written notice Landlord may, but shall not be obligated to, procure,
maintain and place such insurance or make such payments, and in such event
Tenant agrees to pay the amount thereof, plus interest at the Default Rate, to
Landlord on demand and said sums shall be in each instance collectable as
Additional Rent on the first day of the month following the date of payment by
Landlord. Tenant shall use reasonable efforts to cause the insurance
certificates issued to Landlord from time to time to include a provision to the
effect that the policies described therein will be not be canceled or terminated
except upon thirty (30) days’ prior written notice to Landlord, and in any event
Tenant shall give Landlord at least thirty (30) days’ prior written notice to
Landlord prior to any such cancellation or termination. On the earlier to occur
of the date Tenant enters onto the Premises or the Delivery Date, appropriate
certificates or, if requested by Landlord, the

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
13



--------------------------------------------------------------------------------




original or certified duplicate insurance policies shall be deposited with
Landlord. Any renewals, replacements, or endorsements thereto shall also be
deposited with Landlord prior to the expiration of the policies to make certain
that said insurance shall be in full force and effect during the Term. Tenant’s
liability insurance shall be primary with respect to matters within the
Premises.
7.4    Landlord’s Insurance. The Landlord shall maintain (the cost of which
shall be an Operating Expense):
(1)    ISO Simplified Commercial General Liability Insurance. The limits of
liability of such insurance shall be an amount not less than (i) One Million and
00/100 Dollars ($1,000,000.00) per occurrence and Two Million and 00/100 Dollars
($2,000,000) in aggregate for Bodily Injury including death; (ii) One Million
and 00/100 Dollars ($1,000,000.00) per occurrence and Two Million and 00/100
Dollars ($2,000,000) in aggregate for Property Damage Liability; and (iii)
Fifteen Million and 00/100 Dollars ($15,000,000.00) of excess liability for
Bodily Injury including death and Property Damage Liability. combined single
limit for Bodily Injury and Property Damage Liability. Such policies shall name
Tenant as additional insured and include Contractual Liability coverage;
(2)    Property insurance on the Building, the Premises and the Common Areas
insuring the full replacement value thereof, on a so-called “All Risk” basis and
shall include, but not be limited to, fire and extended coverage perils. The
property to be insured by the Landlord shall also include all improvements made
by Landlord to the Premises;
(3)    If applicable, Boiler and Machinery coverage in an amount that is
adequate for the exposure at risk.
(4)    Landlord shall maintain a pollution limited liability policy issued by
Zurich Insurance or another issuer reasonably approved by Tenant, substantially
in the form that has been previously provided to Tenant, commencing on a period
beginning no later than the Start Date and continuing for the duration of the
applicable policy period and Tenant shall be identified as an additional insured
thereon (such policy being referred to herein as the “Environmental Policy”).
(5)    Landlord may carry such other reasonable insurance coverages in such
amounts as Landlord reasonably determines is necessary or as is required by any
Mortgagee provided they are commonly carried by similar landlords of similar
buildings in the area, and may carry such coverages as are required by the Title
Documents. Landlord may use blanket or excess umbrella coverage to satisfy any
of the requirements of this Section 7.4. Landlord’s liability insurance shall be
primary with respect to all matters occurring in the common areas of the
Property.
7.5    Waiver of Subrogation. Each party agrees to include in each of its fire
and extended coverage insurance policies (insuring the Building and Landlord’s
property therein, in the case of Landlord, and insuring Tenant’s Property and
business interest in the Premises, in the

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
14



--------------------------------------------------------------------------------




case of Tenant, against loss, damage or destruction by fire or other casualty) a
waiver of the insurer’s right of subrogation against the other party, provided
such waiver shall be obtainable without additional charge, unless the other
party shall agree in writing to pay the insurer’s additional charge therefor.
The certificate thereof delivered to Landlord shall include reference to the
waiver of subrogation referred to above.

ARTICLE 8
COMPLIANCE WITH LAWS
8.1    Future Laws. The Tenant agrees that its obligations to make payment of
the Fixed Rent, Additional Rent and all other charges on its part to be paid,
and to perform all of the covenants and agreements on its part to be performed
during the Term hereunder shall not, except as herein set forth in the event of
condemnation by public authority, be affected by any present or future law,
by-law, ordinance, code, rule, regulation, order or other lawful requirement
regulating or affecting the use which may be made of the Premises.
8.2    Landlord’s Compliance with Laws. Landlord shall comply with all Laws
(excluding those relating to Tenant’s specific manner of use of the Premises,
including without limitation any Alterations) or appurtenances or any part
thereof as enforced by the applicable Governmental Authority. Without limiting
the generality of the foregoing, Landlord shall, in performing Landlord Work and
in construction and operation of the common areas by Landlord, comply with
Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities (the “ADAAG”). Except for the Landlord Work to be performed under
Article 3 of this Lease and Laws in effect on the Delivery Date, the expenses
incurred by Landlord under this Paragraph shall be deemed Operating Expenses
under Paragraph 6 of the Lease.
8.3    Tenant’s Compliance with Laws. During the Term the Tenant shall comply,
at its own cost and expense, with: all Laws (including, without limitation, the
ADAAG) of the Governmental Authorities having jurisdiction, which are applicable
to, or by reason of, the Tenant’s particular manner of use of the Premises
(including without limitation any Alterations) or the fixtures and equipment
therein and thereon; the orders, rules and regulations of the National Board of
Fire Underwriters, or any other body hereafter constituted exercising similar
functions, which may be applicable to Tenant’s particular use of the Premises,
the fixtures and equipment therein or thereon or the use thereof; and the
requirements of all policies of public liability, fire and all other types of
insurance at any time in force with respect to the Premises or the Property and
the fixtures and equipment therein and thereon (provided the Tenant has been
given notice of the requirements of such policies).
8.4    Emergency Evacuation Drills. In connection with the operation by Tenant
of its business, it is necessary that Tenant conduct emergency evacuation
drills. Landlord shall coordinate and cooperate with Tenant in the conduct of
such drills, and shall use reasonable efforts to cause any other tenants in the
Building to conduct drills in conjunction and cooperatively with each other.
Tenant agrees that it shall cooperate with Landlord in connection with the
conduct of such drills. Landlord shall, at its sole cost and expense, coordinate
emergency evacuation drills as may be required by the local fire marshal, to the
extent required

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
15



--------------------------------------------------------------------------------




by Laws in addition to those undertaken by Tenant. Tenant shall have the right
to perform its own emergency evacuation drills within its Premises in its own
discretion and without Landlord cooperation at any time.
8.5    Tenant May Contest Application of Laws. Tenant or its designees shall
have the right, in good faith, to contest or review the applicability or scope
of the application of Laws as they affect the Building (unless Landlord is
contesting or reviewing the same), the Premises or the Tenant’s operations
therein by appropriate legal proceedings, (which, if instituted, Tenant or its
designees shall conduct properly and promptly at its own cost and expense, and
free of any expense to Landlord, and, if necessary, Landlord will use
commercially reasonable efforts to cooperate with Tenant (at no cost to
Landlord), provided that: (i) Tenant shall agree to indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold Landlord harmless from and
against any and all liability, costs, damages, or expenses arising in connection
with the matters subject to such contest, (ii) Tenant shall promptly cure any
violation in the event that it exhausts all available appeals without success,
and (iii) Tenant shall certify to Landlord’s reasonable satisfaction that
Tenant’s decision to delay such cure shall not result in any actual or
threatened bodily injury or property damage. Notwithstanding the foregoing,
Tenant shall promptly comply with any and all Laws if at any time the Building
or any part thereof shall then be immediately subject to forfeiture, or if
Landlord or Tenant shall be subject to any civil or criminal liability or
penalty arising out of any non-compliance or claimed non-compliance, or if
failure to comply may result in a lien being placed against the Premises.

ARTICLE 9
ALTERATIONS; IMPROVEMENTS
9.1    Alterations. Tenant shall make no changes, improvements, additions,
installations or alterations (collectively, “Alterations”, which shall include
the Finish Work) in or to the Premises of any nature without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned (provided that Tenant may make interior, non-structural Alterations
which do not affect the building systems (including the heating, ventilating and
air conditioning systems, plumbing, electrical and mechanical systems) or the
roof and which cost less than $100,000.00 without the Landlord’s consent),
provided that (i) Tenant delivers plans and specifications to Landlord for such
Alterations; (ii) Tenant otherwise complies with the provisions of Section 9.2
below; (iii) Landlord’s engineer and/or architect reviews and approves, which
approval shall not be unreasonably withheld, conditioned or delayed, all plans
and specifications for and inspects the Alterations that affect the Building
systems (including the heating, ventilating and air conditioning systems,
plumbing, electrical and mechanical systems) or the roof; (iv) Tenant’s
architects and engineers involved in the preparation of the plans provide
Landlord with a certification that such plans comply with all applicable Laws
and that the Alterations, as constructed, will not overload or overburden
Building systems, and (v) the same are conducted in accordance with the terms of
Superior Mortgages. Tenant shall provide Landlord notice of Alterations that do
not require Landlord approval within thirty (30) days of completion of such
Alterations (the “Alteration Notice”). The Finish Work, except for demountable
walls, shall remain upon and be surrendered with the Premises. All fixtures,
partitions (other than demountable walls) and items of personal property

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
16



--------------------------------------------------------------------------------




that are permanently affixed to the Premises or the Building systems, railings
and like installations, installed in the Premises at any time, either by Tenant
or by Landlord, such that removal of the same shall cause more than a de minimis
amount of damage to the Premises or Building (“Fixtures”) shall remain upon and
be surrendered with the Premises. It shall be reasonable for Landlord to
condition its consent to any specialty Alteration (other than Finish Work) not
customarily found in multi-tenant Class A laboratory and office buildings (such
as vaults, raised computer floors, internal stair cases, and the like)
(collectively, “Specialty Alterations”) upon the removal of the same prior to
the expiration or earlier termination of the Term if Landlord, at the time it
consents to any such Specialty Alteration or, in connection with Alterations
that do not require Landlord consent, within thirty (30) days of receipt of the
Alteration Notice, elects in writing to have such Specialty Alterations removed
by Tenant. Landlord agrees that Tenant may remove the Tenant’s Property,
including items described on Exhibit 1.6 (and enhancements to and replacements
of such items as shall be identified by Tenant to Landlord) at any time prior
the expiration or termination of the Lease and Tenant agrees that it shall
remove the same no later than the expiration or termination of the Lease.
Nothing in this Section shall be construed to prevent Tenant’s removal of
Tenant’s Property, but upon removal of any Tenant’s Property from the Premises
or upon removal of Specialty Alterations as may be required by Landlord, Tenant
shall immediately, and at its expense, repair and restore the Premises to the
condition existing prior to installation and repair any damage to the Premises
or the Building due to such removal. All property permitted or required by the
terms of this Lease to be removed from the Premises at the end of the Term
remaining in the Premises after Tenant’s removal shall be deemed abandoned and
may, at the election of Landlord, either be retained as Landlord’s property or
may be removed from the Premises by Landlord at Tenant’s expense. Except as
expressly set forth in this Section 9.1, Tenant shall have no obligation to
remove any Alterations made to the Premises by Tenant at the expiration or
earlier termination of the Term. Tenant shall not install any art works in the
Premises that are subject to The Visual Artists Rights Act of 1990 (17
U.S.C. § 106A) unless Tenant obtains a written waiver for the benefit of
Landlord permitting the Landlord to remove the same at the expiration or earlier
termination of the term on terms and conditions reasonably satisfactory to
Landlord.
Tenant shall, before making any Alterations, at its expense, obtain all permits,
approvals and certificates required by any governmental or quasi governmental
bodies and (upon completion) certificates of final approval thereof and shall
deliver promptly duplicates of all such permits approvals and certificates to
Landlord and Tenant agrees to carry and will cause Tenant’s contractors and
subcontractors to carry such workmen’s compensation, general liability, personal
and property damage insurance as Landlord may reasonably require.
Notwithstanding anything in this Lease to the contrary Tenant shall, unless
Landlord in the exercise of its sole discretion otherwise permits Tenant to use
its contractors, use Landlord’s contractors in connection with any work
involving tie-ins to building systems or roof penetrations and, if Tenant does
not then hold at least fifty million US dollars ($50,000,000) in cash or cash
equivalents, and if the cost of such Alterations exceeds $500,000, Tenant shall
also obtain and maintain such bonds or other assurances of satisfactory
completion and payment as Landlord may reasonably require, in each case for the
benefit of Landlord. As permitted by Law, Tenant agrees to obtain and deliver to
Landlord written and unconditional waivers or subordinations of mechanic’s liens
upon the Property for all work, labor and services to be performed and all
materials to be furnished in

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
17



--------------------------------------------------------------------------------




connection with such work and certificates of full payment, signed by all
contractors, sub contractors materialmen and laborers to become involved in such
work. Notwithstanding the foregoing, if any mechanic’s lien is filed against the
Premises or the Property for work claimed to have been done for, or materials
furnished to, Tenant, whether or not done pursuant to this Article, the same
shall be discharged by Tenant within twenty (20) days of notice thereof, at
Tenant’s expense, by filing the bond required by Law or by paying the claim or
by any other means permitted by Laws. Following the completion of any
Alterations, Tenant shall provide Landlord with a marked-up set of as-built
plans for the applicable Alterations promptly upon receipt from Tenant’s
contractor and, if requested by Landlord and at Landlord’s sole cost and
expense, a record set of the plans for the applicable Alterations certified by
Tenant’s architect or contractor in Autocad format (or such other format
reasonably required by Landlord and customarily available in the industry) and
shall provide Landlord with an assignment of any warranties and guaranties
received by Tenant with respect to such Alterations.
ARTICLE 10
REPAIRS
10.1    Tenant’s Obligations. Tenant shall take care of the Premises and any
fixtures, appurtenances, systems, or facilities exclusively serving the same,
wherever located in the Building (whether or not part of the Landlord Work or
Finish Work) and, at Tenant’s sole cost and expense, shall (i) make all repairs
and replacements, as and when needed to preserve the Premises in good working
order and condition, whether ordinary or extraordinary, foreseen or unforeseen,
except that Tenant shall not be required to make any structural repairs or
structural replacements to the Premises unless necessitated or occasioned by the
acts, omissions or negligence of Tenant, or any of its servants, employees,
contractors, agents, visitors, invitees, or licensees, or by the use or
occupancy or manner of use or occupancy of the Premises by Tenant or any such
person; and (ii) provide for janitorial and rubbish removal services for the
Premises and keep and maintain the Premises, clean and free of debris. Landlord
shall provide Tenant access twenty-four hours per day, seven days per week to
any fixtures, appurtenances, systems, or facilities serving the Premises but not
located in the Premises, subject to the terms of other tenant leases, the Rules
and Regulations, and Landlord’s reasonable security measures.
10.2    Landlord’s Obligations. Landlord shall keep and maintain the foundation,
footings, roof and roof membrane system, structural columns, floor slabs,
curtain and exterior walls, and mechanical and utility systems of the Building
that serve all tenants (i.e. other than those exclusively serving the Premises)
and the common areas in good working order, condition and repair in a manner
consistent with similar first class buildings in the City of New Haven and shall
make all repairs, structural and otherwise, interior and exterior, as and when
needed, the costs of which shall be included in the Operating Expenses, except
for (i) those repairs for which Tenant is responsible pursuant to any other
provision, including but not limited to Section 10.1 above, or (ii) repairs to
Tenant’s Property provided, however, that Landlord shall have no obligation or
liability for repairs in the Premises until receipt of written notice from
Tenant specifying the repairs required.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
18



--------------------------------------------------------------------------------




10.3    Tenant’s Contact Person. Tenant shall, at all times, designate a contact
person(s) having availability 24 hours a day, 7 days a week, to (i) provide
Landlord with access to the Premises in the event of an emergency; and (ii)
respond to alarms.

ARTICLE 11
UTILITIES AND SERVICES
11.1    Landlord Services. Landlord shall furnish the services described on
Exhibit 11.1 to the Premises and/or Building, as applicable.
11.2    Electricity. (a)  From and after the Delivery Date, Tenant shall pay for
all electricity, gas, water and all other utilities used or consumed by Tenant,
as Additional Rent.
(2)    Tenant shall pay for its electrical use based on check-meters installed
as part of the Finish Work. Additional Rent for electricity shall be invoiced by
Landlord based on Landlord’s readings of check meters serving the Premises or,
if not check metered at any time during the Term, based on Tenant’s usage of
such utilities which shall be reasonably estimated by Landlord’s Building
engineer. Additional Rent for electricity may be estimated monthly by Landlord,
based upon the reasonable estimate of Landlord’s engineer, and shall be paid
monthly by Tenant as billed with a final accounting based upon actual bills
following the conclusion of each Lease Year. The cost of electricity shall be
determined with no mark-up on the basis of the rate charged for such load and
usage in the service classification in effect from time to time pursuant to
which Landlord then purchased electric current for the entire Building. If
Landlord charges Tenant for electricity on an estimated basis, then such charges
shall be reconciled with the actual costs annually thereafter. Any such estimate
may be adjusted, if necessary, from time to time by Landlord, to appropriately
reflect the cost of electricity delivered to and consumed at the Premises. In
the event that Tenant disputes Landlord’s Building engineer’s estimate of
Tenant’s usage, Landlord’s estimates of Landlord’s usage or the cost of
electricity charged by Landlord in writing within thirty (30) days following
Tenant’s receipt of the same, Tenant and Landlord shall cooperate to resolve
such dispute. In the event Landlord and Tenant cannot resolve such dispute
within thirty (30) days, such dispute shall be submitted to arbitration. The
parties shall direct the Connecticut office of the AAA (or, if none, the nearest
AAA office responsible for case management in Connecticut) to appoint an
arbitrator who shall have a minimum of ten (10) years’ experience in commercial
real estate disputes and who shall not be affiliated with either Landlord or
Tenant. Both Landlord and Tenant shall have the opportunity to present evidence
and outside consultants to the arbitrator. The arbitration shall be conducted in
accordance with the expedited commercial real estate arbitration rules of the
AAA insofar as such rules are not inconsistent with the provisions of this Lease
(in which case the provisions of this Lease shall govern). The cost of the
arbitration (exclusive of each party’s witness and attorneys’ fees, which shall
be paid by such party) shall be borne equally by the parties. Within ten (10)
days of appointment, the arbitrator shall determine Tenant’s and/or Landlord’s
electricity usage and/or applicable charges. The arbitrator’s decision shall be
final and binding on the parties.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
19



--------------------------------------------------------------------------------




(3)    Tenant’s use of any utility service or Building system shall not exceed
the Building standards set forth on Exhibit 11.1. If Tenant requests permission
to consume excess utility services, Landlord may condition consent upon
conditions that Landlord reasonably elects (including, without limitation, the
installation of utility service upgrades, additional submeters, air handlers or
cooling units), and the additional usage, installation and maintenance costs
shall be paid by Tenant. Electrical service to the Premises may be furnished by
one or more companies providing electrical generation, transmission and
distribution services, and the cost of electricity may consist of several
different components or separate charges for such services, such as generation,
distribution and stranded cost charges. Landlord shall have the exclusive right
to select any company providing electrical service to the Premises, to aggregate
the electrical service for the Property and Premises with other building, to
purchase electricity through a broker and/or buyers group and to change the
providers and manner of purchasing electricity; provided, however, that Landlord
shall maintain compliance with any energy contracts, governmental or
quasi-governmental programs governing the same or governmental or
quasi-governmental grants affecting the same to which Landlord, or, to the
extent Landlord has prior actual knowledge of such contracts or programs, Tenant
is a party. In the event that Tenant’s use of any utility service exceeds the
Building standards set forth on Exhibit 11.1 and Tenant does not decrease such
use within ten (10) days of receipt of notice from Landlord of such excessive
use, then Landlord may, at Tenant’s sole cost and expense, undertake any
upgrades to the utility service or Building systems servicing the Premises
reasonably necessary to address such overburdening and Tenant shall pay, as
Additional Rent, the cost of any such excess service or system within thirty
(30) days after invoice.
(4)    If either the quantity or character of utility service is changed by the
public utility corporation supplying such service to the Building or the
Premises or is no longer available or suitable for Tenant’s requirements, no
such change, unavailability or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord or Landlord’s agents unless due to
the gross negligence or willful misconduct of Landlord or Landlord’s agents.
11.3    Water. (a)  Tenant shall pay for all water consumed or utilized at the
Premises. Tenant shall install a water meter or submeter and thereby measure
Tenant’s consumption of water for all purposes as part of the Finish Work.
Tenant, at Tenant’s sole cost and expense, shall keep any such meter or submeter
and any such installation equipment in good working order and repair. Tenant
shall pay for water consumed as shown on said meter or submeter and sewer
charges thereon as Additional Rent, as and when bills are rendered, or, if not
check metered at any time during the Term, based on the reasonable estimate of
Tenant’s usage of such utilities by Landlord’s Building engineer. Additional
Rent for water use may be estimated monthly by Landlord, based upon the
reasonable estimate of Landlord’s engineer, and shall be paid monthly by Tenant
as billed with a final accounting based upon actual bills following the
conclusion of each Lease Year. The cost of water shall be determined without
mark-up by Landlord. If Landlord charges Tenant for water on an estimated basis,
then such charges shall be reconciled

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
20



--------------------------------------------------------------------------------




with the actual costs annually thereafter. Any such estimate may be adjusted, if
necessary, from time to time by Landlord, to appropriately reflect the cost of
water delivered to and consumed at the Premises. In the event that Tenant
disputes Landlord’s Building engineer’s estimate of Tenant’s usage, Landlord’s
estimates of Landlord’s usage or the water or sewer charges charged by Landlord
in writing within thirty (30) days following Tenant’s receipt of the same,
Tenant and Landlord shall cooperate to resolve such dispute. In the event
Landlord and Tenant cannot resolve such dispute within thirty (30) days, such
dispute shall be submitted to arbitration. The parties shall direct the
Connecticut office of the AAA (or, if none, the nearest AAA office responsible
for case management in Connecticut) to appoint an arbitrator who shall have a
minimum of ten (10) years’ experience in commercial real estate disputes and who
shall not be affiliated with either Landlord or Tenant. Both Landlord and Tenant
shall have the opportunity to present evidence and outside consultants to the
arbitrator. The arbitration shall be conducted in accordance with the expedited
commercial real estate arbitration rules of the AAA insofar as such rules are
not inconsistent with the provisions of this Lease (in which case the provisions
of this Lease shall govern). The cost of the arbitration (exclusive of each
party’s witness and attorneys’ fees, which shall be paid by such party) shall be
borne equally by the parties. Within ten (10) days of appointment, the
arbitrator shall determine Tenant’s water usage and water and sewer charges. The
arbitrator’s decision shall be final and binding on the parties.
(2)    Tenant agrees that (i) all waste water discharged from the Premises,
including from laboratories, shall be free of all Hazardous Materials other than
those Tenant is permitted to discharge pursuant to applicable Laws and/or valid
permits into the Building’s sanitary sewer system; and (ii) it shall collect all
Hazardous Materials into appropriate hazardous waste storage receptacles
supplied by Tenant and discard the same in accordance with applicable Laws and
shall not dispose of the same through the Building’s plumbing system, unless,
and only to the extent, Tenant is permitted to do so by Law and/or valid
permits.
11.4    Utilities. Tenant shall pay for any other utility charges that are the
responsibility of Tenant hereunder either based on check-meters installed as
part of the Finish Work (in which case such charges shall be reconciled in the
manner set forth above with respect to electricity) or shall pay such costs
directly to the provider therefor based on separate metering installed and
maintained by Tenant. Any utility costs payable by Tenant under this paragraph
shall be treated as Additional Rent for the purposes of this Lease.
11.5    Landlord Repairs. Landlord reserves the right to stop the service of the
air conditioning, elevator, plumbing, electrical, sanitary mechanical or other
service or utility systems of the Building when necessary by reason of accident
or emergency, or mechanical breakdown, or requirement of Laws or any cause
beyond Landlord’s reasonable control or, after notice to Tenant, for repairs,
alterations, replacements or improvements, which in the judgment of Landlord,
are desirable or necessary. Except in the event of an emergency or systems
failure caused by an accident or other cause beyond Landlord’s reasonable
control, Landlord shall use commercially reasonable efforts to give Tenant as
much prior notice as possible prior to the stoppage and to minimize interference
and disruption to Tenant’s business. Any routine repairs, alterations,
replacements or improvements that could reasonably be expected to cause system
shutdown shall be made outside of normal business hours to the extent
practicable.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
21



--------------------------------------------------------------------------------




11.6    Service Interruptions. The Landlord shall not be required to provide
heat, air conditioning, or ventilation to the Premises if any action of the
Tenant, or any force majeure event as defined in Section 32.1, makes it
impossible for the Landlord reasonably to do so. Further, Landlord shall not be
liable for the interruption, curtailment, stoppage or suspension of services and
utilities when necessary by reason of accident or emergency or suspension of
utility services or when necessary for repairs, alterations, replacements or
improvements desirable or necessary in the reasonable judgment of Landlord or
for any cause beyond the reasonable control of Landlord. Landlord shall use
commercially reasonable efforts to restore services after an interruption shall
occur. In the event of any such interruption, curtailment, stoppage or
suspension, there shall be no diminution or abatement of rent, additional rent
or other charges due from Tenant to Landlord hereunder, Tenant’s obligations
hereunder shall not be affected or reduced, and Landlord shall have no
responsibility or liability for any such interruption, curtailment, stoppage or
suspension. Notwithstanding anything to the contrary contained in this
Section 11.6, in the event there shall be an interruption, curtailment or a
suspension of a building system or a latent defect in the Landlord Work of which
Landlord has notice prior to the expiration of the initial term of the Lease
(“Service Interruption”) and (i) if such Service Interruption shall continue for
more than five (5) consecutive business days (except in the event of an
interruption caused by events described in Article 32, in which case it shall be
ten (10) consecutive business days); and (ii) such Service Interruption shall
materially impair the operation of Tenant’s business in the Premises, rendering
all or any material part of the Premises inaccessible or untentantable and,
where applicable, Tenant’s generator (if any) has not functioned in a manner
that would permit Tenant to continue to operate in all or a material portion of
the Premises and (iii) such Service Interruption has not been caused by the
public utility servicing or supplying the Building, by an act of Tenant or
Tenant’s servants, employees or contractors or anyone claiming by through or
under Tenant, by fire or other casualty (the occurrence of which is governed by
Article 12), then as Tenant’s sole remedy in connection with such Service
Interruption, Tenant shall be entitled to an abatement of Fixed Rent and
Additional Rent for Operating Expenses and Real Estate Taxes (based on the
square footage of the Premises subject to the Service Interruption) beginning on
the sixth or 11th, as applicable, consecutive business day of such Service
Interruption and ending on the date such Service Interruption ceases. Where used
in this Lease, the term “business day” shall mean Monday through Friday other
than state and Federal holidays on which banks in the City of New Haven are not
open for business.
11.7    Parking. Tenant shall have the non exclusive right to use its Pro Rata
Percentage (which shall be no fewer than 630 spaces, subject to the provisions
of Articles 12, 13 and 42) of the 850 parking spaces located in the parking
garage at the Building (the “Garage”) and the right together with the other
tenants and occupants of the Building and others entitled thereto, and its and
their employees, agents, and invitees, to use any driveways appurtenant thereto
for the purposes of egress and ingress, parking of vehicles for itself, its
customers, and employees in connection with and incidental to the business
conducted by Tenant in the Premises. Landlord shall maintain, or cause to be
maintained, the Garage in a first-class manner. Tenant’s parking spaces shall be
located on the fourth through the ninth floors of the Garage, and shall be
reserved for Tenant’s use except as expressly provided in this Section 11.7.
Tenant shall pay for parking passes for each of such spaces (whether or not so
used) at the following rate (the “Parking Rent”):

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
22



--------------------------------------------------------------------------------




Period
Per Space
Lease Years 1-3
$[*]
Lease Years 4-6
$[*]
Lease Years 7-9
$[*]
Lease Year 10- Expiration Date
$[*]



Parking Rent for the Extension Term is as set forth on Exhibit 4.1,
attached.    
Such payments shall constitute Additional Rent for purposes of the Lease.
Payments under this Section shall be made at the places and times and subject to
the conditions specified for payments of Fixed Rent or at such other places and
times as Landlord shall specify in writing, which may include paying the
applicable amounts to the parking garage operator. To the extent applicable to
Tenant’s use of the parking spaces, the provisions of the Lease shall apply,
including the Rules and Regulations.
Notwithstanding anything to the contrary herein, Tenant shall have the right to
freely sublease (but not assign) its rights to use such parking spaces (other
than to other tenants or tenants with whom Landlord is negotiating for premises
in the Building prior to such time as the Building is 100% occupied). Tenant
shall not be deemed to be in default on account of the sublet or assignment of
parking spaces to a prospective tenant with whom Landlord is negotiating for
premises in the Building if Tenant is not on notice of such negotiations, but
shall promptly terminate the applicable parking space arrangements thereafter
upon notice from Landlord. Furthermore, Tenant shall have the option to lease
additional parking spaces then available on a month-to-month basis and otherwise
on the terms and conditions set forth herein by at least thirty (30) days’ prior
written notice to Landlord, subject and subordinate to the rights of other
tenants in the Building. In the event that Tenant leases more than its Pro Rata
Percentage of parking spaces in the Garage and Landlord requires additional
spaces to provide spaces to another tenant in the Building, provided that such
tenant shall not be entitled to more than its pro rata percentage of parking
spaces in the Garage, Tenant agrees to release such spaces upon sixty (60) days’
prior written notice provided that in no event shall Tenant’s total number of
spaces be less than its Pro Rata Percentage at any time. Landlord may employ
so-called stacked or valet parking within the Garage (but not to achieve its
parking obligations under this Lease), but any use of valet parking cannot take
place between the hours of 6:00 a.m. and 10:00 a.m. and must be pursuant to
reasonable written protocols agreed upon between Landlord and Tenant). No person
using the Garage by, through or under Tenant’s rights hereunder shall be
obligated to use valet parking and shall be provided the opportunity to
self-park at all times. Landlord may assign all or any of its obligations under
this Section 11.7 to a parking garage operator.
Tenant acknowledges that during the first five years following the opening of
the Garage for use, Landlord is obligated to provide certain public access to
the Garage for use on weekday evenings after 6 p.m. pursuant to the Title
Documents and the parties shall cooperate as reasonably required to accommodate
such access (including, without limitation, by instituting

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
23



--------------------------------------------------------------------------------




similar arrangements to those described in clauses (ii) (without regard for the
limitation to 50% of Tenant’s spaces on the lower floors), (iii) and (iv) below,
where appropriate and applicable). Any use of Tenant’s parking spaces by the
public pursuant to the immediately preceding sentence shall be limited to
transient use of no greater than 12 hours (and in any event out by 6 a.m.),
shall be managed by Landlord in a manner to first allocate such public use to
other portions of the Garage not designated for use by Tenant, and shall be
prohibited with respect to spaces that are in fact then being used by Tenant
(or, for up to 50% of Tenant’s parking, designated by Tenant for after hours
utilization in writing to Landlord when such utilization is reasonably likely to
occur in Tenant’s judgment). Following such five year period, subject to
Landlord’s obtaining Tenant’s prior written approval (which approval shall be in
Tenant’s sole discretion), Landlord may continue such use in the Garage for the
benefit of the general public by lease (terminable on 30 days notice) or
otherwise on a transient basis (any such use, a “Public Parking Arrangement”) so
long as (i) the Premises does not consist of the entire Building, (ii) Landlord
and Tenant agree on a mutually acceptable operating protocol for such use (which
shall provide that in no event shall such use include more than fifty percent
(50%) of Tenant’s parking spaces located on the lowest floors of the Garage
available to Tenant pursuant to this Section 11.7, and shall require any such
parkers to be in after 6 p.m. and out by 6 a.m. or such other times as the
parties may reasonably agree), (iii) Landlord pays for the installation and
maintenance of any parking control measures necessary to enforce such protocols,
which shall include the installation of a retractable parking gate prior to
Tenant’s occupancy of the Premises for business use to provide controlled access
to the top three floors of Tenant’s initial parking areas, (iv) Landlord pays to
Tenant twenty-five percent (25%) of any parking receipts generated from use of
Tenant’s parking in excess of Landlord’s reasonable third party costs to operate
and manage the same (Landlord agreeing to operate such parking by use of a third
party manager such as Pro Park or equivalent), and (v) subject to Tenant’s right
to terminate such use upon thirty (30) days’ prior written notice if such use
interferes with Tenant’s then-business use of the Garage spaces. If Tenant
denies Landlord’s request to have a Public Parking Arrangement after the initial
five year period or subsequently terminates a Public Parking Arrangement
pursuant to clause (v) of the preceding sentence, then Tenant shall reimburse
Landlord for the unamortized reasonable third party costs (amortized on a
straight line basis over the then-remaining balance of the term of this Lease
with no interest) incurred by Landlord to install any new control measures
referenced in the immediately preceding clause (iii), above, including without
limitation the retractable parking gate. Landlord and Tenant shall enter into a
separate written agreement evidencing any Public Parking Arrangement instituted
pursuant to this Section 11.7 prior to Landlord commencing such use. Any public
use of the Garage pursuant to this paragraph shall be first satisfied out of the
first through third floors of the Garage (i.e. the lowest three floors).
Tenant shall comply with the terms of the Parking Demand Management plan to be
entered into by Landlord and shall cooperate with Landlord as reasonably
required in fulfilling any reporting obligations therein, provided that such
plan does not increase Tenant’s obligations by more than a de minimis amount or
unreasonably and adversely affect Tenant’s use of the Premises and/or the Garage
without Tenant’s written consent (not to be unreasonably withheld, conditioned
or delayed). Tenant agrees that the covenants described on Exhibit 11.7,
attached, if contained in the plan, would not violate the terms of the
immediately preceding sentence.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
24



--------------------------------------------------------------------------------




11.8    Additional Landlord Services. Landlord agrees, in a first-class manner,
to (a) maintain a central security system and fire alarm system to the Building
with twenty-four (24)-hour monitoring capabilities, which security system may be
through the installation and maintenance of a card access system (Tenant shall
be able to access the Premises and Garage twenty-four (24) hours a day, seven
(7) days a week, subject to Landlord’s reasonable security measures, casualty
and condemnation); (b) maintain and repair the Garage, the parking areas,
driveways, curbs and sidewalks on the Property (other than those portions of the
sidewalks and driveways maintained by the City), (c) to keep the surface of the
parking area, driveways and sidewalks located on the Property reasonably free
from snow, ice, dirt and rubbish and (d) to insure, protect and maintain the
common areas located on the Property, whether or not sheltered, including the
maintenance of shrubbery and grass areas in and around the Building;
(e) maintain a back-up generator to provide power for emergency services to the
Building; and (f) at all times designate a contact person(s) having availability
twenty-four (24) hours a day seven (7) days a week to respond to Tenant in the
event of an emergency. Landlord’s expense in performing such obligations shall
be part of the Operating Expenses as provided in Article 6. Tenant shall, at
Tenant’s sole election, cost and expense, install, maintain, repair and operate
any back-up generator necessary or desirable for the conduct of its operations.
Any such generator shall be located outside the Premises in a location mutually
acceptable to Tenant and Landlord, each acting reasonably. Tenant shall maintain
and operate such generator in good operating condition, in compliance with the
provisions of this Lease, in substantial conformance with all manufacturer’s
operating manuals and warranties, and in accordance with Laws. The installation
of such generator shall be subject to Landlord’s review and approval, which
approval shall not be unreasonably withheld, conditioned or delayed, of the
plans and specifications associated with such installation and such generator.
Tenant shall pay the reasonable costs and expense of third-party consultants
reasonably designated by Landlord in connection with the review and approval of
such installation plans. Tenant shall be responsible for obtaining any permits
and approvals necessary for the installation and maintenance of such generator
at its sole cost and expense.
Tenant shall be solely responsible, at Tenant’s sole cost and expense, to
provide any security measures that Tenant requires within, and at the entries
to, the Premises including, without limitation, its own contract security force
within the Premises. Tenant shall provide Landlord with a written description of
its security plan upon reasonable written request from Landlord, outlining
Tenant’s security measures to the extent applicable to visitors, guests, and
others entitled to access the Premises (Landlord having no obligation to comply
with aspects of such security plan of which it has no prior notice). Tenant’s
security plan shall include the designation of a person or persons who shall be
on the Premises twenty-four (24) hours a day, seven (7) days a week respond to
Building emergencies (Landlord acknowledging that such person may be a
third-party contractor or designee thereof) or another protocol reasonably
agreed upon by Landlord to accommodate access to the Premises in the event of an
emergency.
Landlord shall develop jointly with Tenant and subject to Tenant approval, such
approval not to be unreasonably withheld, conditioned or delayed, a commercially
reasonable security and operations plan including, without limitation, an
electronic access system, electronic security system and video surveillance
system and establishment of guard coverage in the Garage and common areas of the
Building (collectively, the “Security Plan” ) for the exterior perimeter and
common areas of the Building and the Garage, which Security Plan shall take into
account any

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
25



--------------------------------------------------------------------------------




rights of others under the Title Documents and any rights of the public,
generally. If Tenant or any other tenant of the Building requires security
services outside of the Premises that are in excess of security services
typically procured for Class A laboratory space in the general Cambridge,
Massachusetts area (the parties acknowledging that, as of the date of the Lease,
the general Cambridge, Massachusetts area represents the appropriate standard of
comparison notwithstanding that the Property is located in Connecticut) or are
in excess of security services required by any other tenants in the Building,
the costs attributable to such increased services will be allocated entirely to
Tenant or such other tenant, as applicable. Landlord shall provide for security
to the Property in accordance with the Security Plan. Notwithstanding the fact
that Landlord provides security services at the Property at any time during the
Term, to the extent permitted by applicable Law, Landlord shall not be deemed to
owe Tenant, or any person claiming by, through or under Tenant, any special duty
or standard of care as a result of Landlord’s provision of such security
services other than the duty or standard of care that would have applied without
such services and in no event shall Landlord be responsible for the efficacy of
any such security measures provided, however, that at all times Landlord shall
be liable for its gross negligence and willful misconduct. Tenant acknowledges
that the general public will have the right to use certain open spaces on the
Property pursuant to the Title Documents and that the Security Plan shall take
such use into account.
11.9    Property Management. Landlord shall operate the Property in a first
class manner consistent with Class A laboratory space in the greater Cambridge,
Massachusetts area. Landlord agrees that, during the first twelve (12) months
following the Rent Commencement Date, it shall not terminate or replace the
company providing property/facilities management to the Building unless for
cause.
ARTICLE 12
DAMAGE TO OR DESTRUCTION OF THE PREMISES
12.1    Landlord’s Obligation to Repair and Replace. Except as provided below,
in the event of partial or total destruction of the Premises during the Term by
fire or other casualty, the Landlord shall, as promptly as practicable after
receipt of any insurance proceeds available as a result of such casualty,
repair, reconstruct or replace the portions of the Premises destroyed as nearly
as possible to their condition prior to such destruction, except that in no
event shall the Landlord be obligated to expend more for such repair,
reconstruction or replacement than the amounts of any such insurance proceeds
actually received. Commencing on the date of such casualty and during the period
of such repair, reconstruction and replacement there shall be an equitable
abatement of Fixed Rent hereunder from the date of such casualty in proportion
to the loss of usable floor area in the Premises.
12.2    Extensive Damage. If (i) the Building is so extensively destroyed by
fire or other casualty that an independent general contractor reasonably
selected by Landlord estimates that the Premises cannot reasonably be expected
to be susceptible of repair, reconstruction or replacement within a period of 18
months from the Deemed Start Date (as defined below) and if the damage shall
materially and adversely interfere with the conduct of Tenant’s business; or
(ii) any damage results from causes or risks not required to be insured against
by the Landlord hereunder and Landlord does not agree to fund the uninsured cost
of restoration; or (iii) any

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
26



--------------------------------------------------------------------------------




holder of a Superior Mortgage refuses to promptly make such net proceeds
available for such repair, reconstruction or replacement; or (iv) a casualty
occurs during the last two (2) years of the Term and an independent engineer or
architect certifies that the Premises cannot reasonably be expected to be
susceptible to repair, reconstruction or replacement within one-half of the
then-remaining Term following the Deemed Start Date, then either of the Landlord
or Tenant may terminate this Lease by giving written notice to the other within
sixty (60) days after the date of such destruction. Following any fire or
casualty damaging the Building, Landlord shall provide Tenant with the estimated
restoration period (the “Restoration Estimate”) as determined by the independent
general contractor chosen by Landlord. Provided further, that if, despite
diligent efforts, the Landlord has been unable to substantially complete the
restoration the Premises to their condition prior to such destruction within the
longer of 18 months or the period set forth in the Restoration Estimate, plus an
additional contingency period equal to 10% of the Restoration Estimate, then (y)
Tenant may terminate this Lease by giving Landlord thirty (30) days’ prior
written notice, unless Landlord substantially completes the repair and
restoration work within said thirty (30) day period or performs a sufficient
amount of work so that it appears likely that Landlord will complete restoration
within the applicable period, in which event the termination notice shall be
null and void; or (z) Landlord may terminate this Lease by written notice to the
Tenant. In the event of any such notice of termination, this Lease shall
terminate as of, and Fixed Rent and Additional Rent shall be appropriately
apportioned through and abated from and after, the date of such notice of
termination. The “Deemed Start Date” shall mean the earlier to occur of the (i)
date work on rebuilding or restoration actually commences; or (ii) date which is
ninety (90) days after the date of the casualty, provided, however, if arson or
another criminal investigation concerning the origins of the casualty is
pending, then the Deemed Start Date shall mean the date work actually commences.
12.3    Landlord’s Obligations in Event of Casualty. Landlord shall not be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting in any way from such damage by fire or other casualty or the
repair thereof. Landlord will not carry insurance of any kind on Tenant’s
Property or any Alterations (except as otherwise expressly provided pursuant to
Section 7.4(b) of the Lease), and Landlord shall not be obligated to repair any
damage thereto or replace the same, the restoration of which shall be the
responsibility of Tenant promptly following Landlord’s completion of its
restoration obligations hereunder.

ARTICLE 13
EMINENT DOMAIN
13.1    Condemnation of More than Twenty-Five Percent. If more than twenty-five
percent (25%) of the usable floor area of the Premises, or more than
thirty-three percent (33%) of the Garage (unless Landlord elects to provide
Tenant with alternate parking spaces within one-half mile of the Garage) shall
be taken by eminent domain or appropriated by public authority or if the Tenant
shall be permanently deprived of all reasonable vehicular or pedestrian access
to the Premises or the Property by virtue of such a taking or appropriation,
then either of the Landlord or the Tenant may terminate this Lease by giving
written notice to the other within thirty (30) days after such taking or
appropriation. In the event of such a termination, this Lease shall terminate as
of the date the Tenant must surrender possession or, if later, the date the
Tenant

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
27



--------------------------------------------------------------------------------




actually surrenders possession, and the Fixed Rent and Additional Rent reserved
shall be apportioned and paid to and as of such date.
13.2    Landlord’s Obligations Following Condemnation. If all or any part of the
Premises is taken or appropriated by public authority as aforesaid and this
Lease is not terminated as set forth above, the Landlord shall, subject to the
rights of any holder of any Superior Mortgagee, as promptly as practicable,
apply any such damages and compensation awarded (net of the costs and expenses,
including reasonable attorneys’ fees, incurred by the Landlord in obtaining the
same) to secure and close so much of the Premises as remain and shall restore
the Building to an architectural whole and except that in no event shall the
Landlord be obligated to expend more for such replacement than the net amount of
any such damages, compensation or award which the Landlord may have received as
damages in respect of the Building and any other improvements situated on the
Property as they existed immediately prior to such taking or appropriation; in
such event there shall be an equitable abatement of Fixed Rent in proportion to
the loss of usable floor area in the Premises after giving effect to such
restoration, from and after the date the Tenant must surrender possession or, if
later, the date the Tenant actually surrenders possession.
13.3    Condemnation Award. In the event of any such acquisition or condemnation
of all or any part of the Building and/or Property, Landlord shall be entitled
to receive the entire award for any such acquisition or condemnation. Tenant
shall have no claim against Landlord or the condemning authority for the value
of any unexpired portion of the Term and Tenant hereby expressly assigns to
Landlord all of its right, title and interest in any to any such award, and also
agrees to execute any and all further documents that may be required in order to
facilitate the collection thereof by Landlord. Nothing contained in this Section
shall be deemed to prevent Tenant from making a separate claim in any
condemnation proceedings (but not against Landlord) for any moving expenses or
any other expenses, claims or damages to which Tenant may be entitled, provided
the award thereof does not diminish the award otherwise payable to Landlord and
for the value of any Tenant’s Property which would be removable at the end of
the Term pursuant to the provisions of Article 9.
13.4    Temporary Taking. In the event of any taking or condemnation of the
Premises or any part thereof for temporary use, (i) this Lease shall be and
remain unaffected thereby and rent shall not abate, and (ii) Tenant shall be
entitled to receive for itself such portion or portions of any award made for
such use with respect to the period of the taking that is within the Term,
provided that if such taking shall remain in force at the expiration or earlier
termination of this Lease, then Tenant shall pay to Landlord a sum equal to the
reasonable cost of performing Tenant’s obligations hereunder with respect to
surrender of the Premises and upon such payment shall be excused from such
obligations.

ARTICLE 14
CONDITIONS OF LIMITATION
14.1    Events of Default. This Lease and the Term and estate hereby granted are
subject to the limitation that;

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
28



--------------------------------------------------------------------------------




(1)    if Tenant shall file a voluntary petition in bankruptcy or insolvency, or
shall be adjudicated a bankrupt or insolvent, or shall file any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal bankruptcy act or any other present or future applicable Law, or shall
make an assignment for the benefit of creditors or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any part of Tenant’s Property; or
(2)    if, within sixty (60) days after the commencement of any such proceeding
against Tenant, such proceeding shall not have been dismissed, or if, within
sixty (60) days after the appointment of any trustee, receiver or liquidator of
Tenant, or of all or any part of Tenant’s property, without the consent or
acquiescence of Tenant, such appointment shall not have been vacated or
otherwise discharged, or if any execution or attachment shall be issued against
Tenant or any of Tenant’s Property pursuant to which the Premises shall be taken
or occupied or attempted to be taken or occupied; or
(3)    if Tenant shall default in the payment when due of any installment of
Fixed Rent or in the payment when due of any Additional Rent (provided that
Landlord shall provide Tenant with ten (10) days’ written notice and opportunity
to cure Tenant’s failure to pay Rent, other than Fixed Rent, Parking Rent or
estimated payments of monthly Operating Expenses and Real Estate Taxes, for
which such cure period shall be limited to five (5) business days, and provided
that in no event shall Landlord’s obligation to give any notice pursuant to this
sentence obligate Landlord to give more than two such notices for payments past
due in any 12 month period); or
(4)    if Tenant shall default in the observance or performance of any term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
(other than the covenants for the payment of Fixed Rent and Additional Rent) and
Tenant shall fail to remedy such default within thirty (30) days after notice by
Landlord to Tenant of such default; however, if such non performance requires
more than thirty (30) days to cure, such period shall be reasonably extended in
the case of any such non-performance that cannot be cured by the payment of
money where such non-performance can be cured, and Tenant begins promptly within
said thirty (30) day period and thereafter diligently completes the cure; or
(5)    if any event shall occur or any contingency shall arise whereby the
estate hereby granted or the unexpired balance of the Term would, by operation
of law or otherwise, devolve upon or pass to any person, firm or corporation
other than Tenant except as is expressly permitted under Article 19 and Tenant
shall fail to remedy such event or contingency within ten (10) days after
written notice; or
(6)    if more than 66% of the rentable square footage of the Premises shall be
unoccupied or unused in Tenant’s business operations such that they are not
being repaired or maintained in the condition required by this Lease, actively
marketed for sublet or assignment, and such portion of the Premises is not lit
during business hours in a manner that creates the appearance of activity for a
period of at least 180 consecutive

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
29



--------------------------------------------------------------------------------




days other than (a) on account of events described in Articles 12 and 13, (b)
within the last two years of the then-scheduled Term of the Lease, (c) where
Tenant is in the process of designing and constructing Alterations within the
applicable portion of the Premises; then in any of said events described in
clauses (1)-(6) (each, an “Event of Default”) Landlord may, to the extent
permitted by Law, immediately or at any time thereafter, and without notice or
demand, terminate this Lease.
14.2    Rent Received Pending Insolvency Proceedings. Any monies received by
Landlord from or on behalf of Tenant during the pendency of any proceeding of
the types referred to in said Subsections (a) and (b) of Section 14.1 shall be
deemed paid as compensation for the use and occupation of the Premises and the
acceptance of any such compensation by Landlord shall not be deemed an
acceptance of rent or a waiver on the part of Landlord of any rights under
Section 14.1.
14.3    Bankruptcy. In the event Tenant becomes the subject debtor in a case
pending under the Bankruptcy Code (11 U.S.C. Section 10 et. seq.), Landlord’s
right to terminate this Lease shall be subject to the rights of the Trustee in
bankruptcy to assume or assign this Lease. To the extent permitted or allowed by
Law, the Trustee shall not have the right to assume or assign this Lease until
the Trustee (a) promptly cures all defaults under this Lease, (b) promptly
compensates Landlord for monetary damages incurred as a result of such default,
and (c) provides “adequate assurance of future performance” which shall mean, in
addition to any other requirements of 11 U.S.C. Section 365(b)(3), that all of
the following have been satisfied: (i) in addition to rent payable under the
Lease, the Trustee shall establish with Landlord a security deposit equal to
three (3) months’ Fixed Rent; (ii) maintain said security deposit in said amount
whenever it is drawn upon by Landlord; (iii) Trustee must agree that Tenant’s
business shall be conducted in a first-class manner; and (iv) the use of the
Premises cannot change. If all the foregoing are not satisfied, Tenant shall be
deemed not to have provided Landlord with adequate assurance of future
performance of this Lease.
ARTICLE 15
RE-ENTRY BY LANDLORD; REMEDIES
15.1    Landlord’s Remedies. If this Lease and the Term shall terminate as
provided in Article 14;
(1)    To the extent permitted by Law, Landlord and Landlord’s agents may
immediately, or at any time after such default or after the date upon which this
Lease shall terminate, re-enter the Premises or any part thereof, without
notice, either by summary proceeding or by any other applicable legal action or
proceeding, and may repossess the Premises and dispossess Tenant and any other
persons from the Premises and remove any and all of its or their property and
effects from the Premises and in no event shall re entry be deemed an acceptance
of surrender of this Lease; and
(2)    Landlord, at Landlord’s option, may relet the whole or any part or parts
of the Premises from time to time, either in the name of Landlord or otherwise,
to such tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
30



--------------------------------------------------------------------------------




such rental or rentals and upon such other conditions, which may include
concessions and free rent periods, as Landlord, in its reasonable discretion,
may determine. Subject to the provisions of the immediately preceding sentence,
Landlord shall use commercially reasonable efforts to relet the Premises
following the termination of this Lease, but any obligation to relet imposed by
Law will be subject to Landlord’s reasonable objectives of developing the
Property in a harmonious manner with appropriate mixes of tenants, uses, floor
areas, terms and the like. Landlord at Landlord’s option, may make such repairs,
replacements, alterations, additions, improvements, decorations and other
physical changes in and to the Premises as Landlord, in its sole, but
commercially reasonable, discretion, considers advisable or necessary in
connection with any such reletting or proposed lease. Tenant shall be liable for
the amount of all expenses incurred by Landlord in connection with such repairs,
replacements, alterations additions, improvements, decorations and other
physical changes made by Landlord and the costs of such reletting, including
without limitation, brokerage and reasonable legal expenses.
15.2    Tenant’s Waiver. Subject to applicable Law, Tenant waives any rights to
(a) redeem the Premises, (b) re enter or repossess the Premises, or (c) restore
the operation of this Lease, after Tenant shall have been dispossessed by a
judgment or by warrant of any court or judge, or after any re entry by Landlord,
or after any expiration or termination of this lease and the Term, whether such
dispossess, reentry, expiration or termination shall be by operation of law or
pursuant to the provisions of this Lease. The words “re-enter”, “re-entry” and
“re-entered” as used in this Lease shall not be deemed to be restricted to their
technical legal meanings.
15.3    Landlord’s Rights and Remedies. In the event of any breach (and, as to
such threatened breach, if a breach occurred there would be a reasonable
likelihood of imminent danger to person or property) or threatened breach by
Tenant or any persons claiming through or under Tenant of any of the agreements,
terms, covenants or conditions contained in this Lease, Landlord shall be
entitled to enjoin such breach or threatened breach and shall have the right to
invoke any right and remedy allowed at law or in equity or by statute or
otherwise as if re-entry, summary proceedings or other specific remedies were
not provided for in this Lease.
15.4    Termination of Lease. If this Lease and the Term shall terminate as
provided in Article 14, or by or under any summary proceeding or any other
action or proceeding, or if Landlord shall re enter the Premises as provided in
this Article, or by or under any summary proceeding or any other legal action or
proceeding then, in any of said events:
(1)    Until Landlord elects lump sum liquidated damages described in paragraph
(5) below, Tenant shall pay to Landlord all Fixed Rent and Additional Rent to
the date upon which this Lease and the Term shall have terminated or to the date
of re entry upon the Premises by Landlord, as the case may be;
(2)    Landlord shall be entitled to retain all monies, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such monies
shall be credited by Landlord against any Fixed Rent or Additional Rent due at
the time of such termination or re entry, or at Landlord’s option, against any
damages payable by Tenant;

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
31



--------------------------------------------------------------------------------




(3)    Tenant shall be liable for and shall pay to Landlord any deficiency
between (i) the Fixed Rent or Additional Rent payable hereunder for the period
which otherwise would have constituted the unexpired portion of the Term
(conclusively presuming the Additional Rent to be the same as was payable for
the year immediately preceding such termination or re entry) and (ii) the net
amount, if any, of rents (“Net Rent”) collected under any reletting effected
pursuant to the provisions of Section 15.1(b) for any part of such period (first
deducting from the rents collected under any such reletting all of Landlord’s
expenses in connection with the termination of this Lease or Landlord’s re entry
upon the Premises and in connection with such reletting including but not
limited to all repossession costs, brokerage commissions, legal expenses,
attorneys’ fees, alteration costs and other expenses for preparing the Premises
for such reletting);
(4)    Any such deficiency shall be paid in monthly installments by Tenant on
the days specified in this Lease for the payment of installments of Fixed Rent.
Landlord shall be entitled to recover from Tenant each monthly deficiency as the
same shall arise and no suit to collect the amount of the deficiency for any
month shall prejudice Landlord’s right to collect the deficiency for any
subsequent month by a similar proceeding. Alternatively, suit or suits for the
recovery of such deficiencies may be brought by Landlord from time to time at
its election;
(5)    Whether or not Landlord shall have collected any monthly deficiencies as
aforesaid, Landlord shall, at its sole option, be entitled to recover from
Tenant, and Tenant shall pay Landlord, on demand, as and for liquidated and
agreed final damages, an amount equal to the sum of (i) all sums to be paid by
Tenant and not then paid at the time of such election, plus (ii) the amount by
which the Fixed Rent and Additional Rent payable hereunder for the period which
otherwise would have constituted the unexpired portion of the Term following
such election (conclusively presuming the Additional Rent to be the same as was
payable for the year immediately preceding such termination or re entry) exceeds
then fair and reasonable rental value of the Premises for the same period, both
discounted to present worth at the rate of ten percent (10%) per annum. If,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, the Premises, or any part thereof, shall have been relet by
Landlord for the period which otherwise would have constituted the unexpired
portion of the Term, or any part thereof, the amount of rent upon such reletting
shall be deemed, prima facie, to be the fair and reasonable rental value for the
part or the whole of the Premises so relet during the term of the reletting,
provided said reletting is on commercially reasonable terms. In no event shall
Landlord recover double damages from Tenant by pursuing alternative recoveries.
(6)    In no event (i) shall Tenant be entitled to receive any excess of such
Net Rent over the sums payable by Tenant to Landlord hereunder, or (ii) shall
Tenant be entitled in any suit for the collection of deficiencies or damages
pursuant to this Section to a credit in respect of any Net Rent from a reletting
except to the extent that such Net Rent is actually received by Landlord prior
to the commencement of such suit. If the Premises or any part thereof should be
relet in combination with other space, then proper apportionment on a square
foot area basis shall be made of the rent received from such reletting and of
the expenses of reletting.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
32



--------------------------------------------------------------------------------




15.5    Tenant’s Covenants. (1)  If this Lease be terminated as provided in
Article 14 or by or under any summary proceeding or any other legal action or
proceeding, or if Landlord shall re enter the Premises, Tenant covenants and
agrees, notwithstanding anything to the contrary contained in this Lease;
(a)    That the Premises shall be, upon such earlier termination or re entry, in
the same condition as that in which the Tenant has agreed to surrender them to
Landlord at the expiration of the Term hereof;
(b)    That Tenant, on or before the occurrence of any event of default, shall
have performed every covenant contained in this Lease for the making of any
improvement, alteration or betterment to the Premises, or for restoring or
rebuilding any part hereof; and
(c)    That, for the breach of either Subdivision (a) or (b) of this Subsection,
or both, Landlord shall be entitled immediately, without notice or other action
by Landlord, to recover, and Tenant shall pay the then cost of performing such
covenant, plus interest thereon at the Default Rate for the period between the
occurrence of any event of default and the time when any such work or act, the
cost of which is computed, should have been performed under the other provisions
of this Lease had such event of default not occurred.
(2)    Each and every covenant contained in this Section shall be deemed
separate and independent, and not dependent on other provisions of this Lease or
the use and occupation of the Premises by Tenant, and the performance of any
such covenant shall not be considered to be rent or other payment for the use of
said Premises. It is understood that the consideration for the covenants in this
Section is the making of this Lease, and the damages for failure to perform the
same shall be deemed to be in addition to and separate and independent of the
damages accruing by reason of default in observing any other covenant contained
in this Lease.
15.6    Damages. Nothing herein contained shall be construed as limiting or
precluding the proceeding by Landlord against the Tenant to obtain any sums or
damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any Event of Default hereunder on
the part of Tenant. Landlord shall have the right to obtain specific performance
in any proceeding against Tenant.
ARTICLE 16
CURING TENANT’S DEFAULT; FEES AND EXPENSES
16.1    Landlord Cure of Tenant Default. If Tenant shall default, beyond
applicable notice and cure periods, in the observance or performance of any
term, covenant, or condition of this Lease on Tenant’s part to be observed or
performed, Landlord, without thereby waiving such Event of Default, may perform
the same for the account and at the reasonable expense of Tenant, without notice
in a case of emergency and in any other case if such Event of Default continues
after thirty (30) days from the date of the giving by Landlord to Tenant of
notice of intention so to do or such lesser period of notice in the event that a
condition might constitute a default under

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
33



--------------------------------------------------------------------------------




a Superior Mortgage or threaten life or property. If necessary to exercise its
rights pursuant to the preceding sentence, Landlord may enter the Premises at
any time to cure an Event of Default upon reasonable prior notice (except in a
case of emergency), and otherwise subject to the provisions of Section 21.3 of
the Lease. Bills for any expense incurred by Landlord in connection with any
such performance by it for the account of Tenant, as well as bills for any
property, material, labor or services provided, furnished or rendered by
Landlord to Tenant and any charges for services provided under this Lease, may
be sent by Landlord to Tenant monthly or immediately, and Tenant shall reimburse
Landlord within thirty (30) days after invoice for all reasonable costs and
expenses incurred by Landlord in connection therewith. Tenant’s obligations
under this Section shall survive the Expiration Date or sooner termination of
the Term. In the event that Tenant disputes Landlord’s right to exercise
self-help pursuant to this Section 16.1 or the amount of the charges billed to
Tenant on account of the same, Tenant and Landlord shall cooperate to resolve
such dispute. In the event Landlord and Tenant cannot resolve such dispute
within thirty (30) days, such dispute shall be submitted to arbitration. The
parties shall direct the Connecticut office of the AAA (or, if none, the nearest
AAA office responsible for case management in Connecticut) to appoint an
arbitrator who shall have a minimum of ten (10) years’ experience in commercial
real estate disputes and who shall not be affiliated with either Landlord or
Tenant. Both Landlord and Tenant shall have the opportunity to present evidence
and outside consultants to the arbitrator. The arbitration shall be conducted in
accordance with the expedited commercial real estate arbitration rules of the
AAA insofar as such rules are not inconsistent with the provisions of this Lease
(in which case the provisions of this Lease shall govern). The cost of the
arbitration (exclusive of each party’s witness and attorneys’ fees, which shall
be paid by such party) shall be borne equally by the parties. Within ten (10)
days of appointment, the arbitrator shall render judgment in such dispute. The
arbitrator’s decision shall be final and binding on the parties.
16.2    Attorney’s Fees. The prevailing party in any legal or arbitration
proceeding arising out of this Lease shall be entitled to all reasonable
expenses incurred in an action arising out of this Lease, including reasonable
attorney’s fees.
ARTICLE 17
NON-LIABILITY AND INDEMNIFICATION
17.1    Damage to Tenant’s Property. Except as provided in Section 17.3(2)
below, neither Landlord nor any agent or employee of Landlord, shall be liable
to Tenant, its employees, agents, contractors, invitees and licensees, and
Tenant shall save Landlord and Landlord’s agents harmless of and from all loss,
cost, liability, claim, damage and expense including reasonable counsel fees,
penalties and fines incurred in connection with or arising from any injury to
Tenant or for any damage to, or loss (by theft or otherwise) of any of Tenant’s
Property, irrespective of the cause of such injury, damage or loss (including
the acts of negligence of Tenant), but excluding Landlord’s and Landlord’s
agents and employees, breach of this Lease beyond applicable notice and cure
periods, negligence or willful misconduct. Any Building employees to whom any
property shall be entrusted by or on behalf of Tenant shall be deemed to be
acting as Tenant’s agents with respect to such property and neither Landlord nor
Landlord’s agents shall be liable for any loss of or damage to any such property
by theft or otherwise.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
34



--------------------------------------------------------------------------------




17.2    Injury to Person or Property. Except as provided in Section 17.3(2),
neither Landlord, nor any agent or employee of Landlord, shall be liable for
(a) any injury or damage to any person or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, dust, water or snow, or
leaks from any part of the Building or from the pipes, appliances or plumbing
system, or from the roof, street or subsurface or any other place or by
dampness, or from any other cause whatsoever, or (b) any such damage caused by
other occupants or persons in the Building or by construction of any private,
public or quasi public work
17.3    Indemnification. (a)  Tenant agrees to indemnify and save Landlord and
Landlord’s agents and employees harmless of and from all losses, costs,
liabilities, claims, damages and expenses including reasonable counsel fees,
penalties and fines, incurred in connection with or arising from (i) any default
by Tenant in the observance or performance of any of the terms, covenants or
conditions of this Lease on Tenant’s part to be observed or performed, or
(ii) the use or occupancy or manner of use or occupancy of the Premises by
Tenant or any person claiming through or under Tenant, or (iii) any negligent or
willful acts or omissions of Tenant or its assignees or subtenants, or the
contractors, agents, servants, employees, visitors or licensees of any of them,
in or about the Premises or the Building either prior to, during, or after the
expiration of, the Term including any personal injury or property damage
resulting from negligent acts or omissions in the making or performing of any
Alterations. If any action or proceeding shall be brought against Landlord or
Landlord’s agents or employees based upon any such claim and if Tenant, upon
notice from Landlord, shall cause such action or proceeding to be defended at
Tenant’s expense by counsel reasonably satisfactory to Landlord without any
disclaimer of liability by Tenant in connection with such claim, Tenant shall
not be required to indemnify Landlord and Landlord’s agents or employees for
counsel fees in connection with such action or proceeding. The provisions of
this Section 17.3 (1) shall survive the expiration or termination of this Lease.
(3)    Landlord agrees to indemnify and save Tenant and Tenant’s agents and
employees harmless of and from all losses, cost, liabilities, claims, damages
and expenses including reasonable counsel fees, penalties and fines incurred in
connection with or arising from (i) any default by Landlord in the observance of
performance of any of the terms, covenants or conditions of this Lease on
Landlord’s part to observed or performed; or (ii) any negligent or willful acts
or omissions of Landlord or the contractors, agents, servants, employees,
visitors or licensees of Landlord in or about the Building either prior to,
during or after the expiration of the Term including any personal injury or
property damage arising from the negligent acts or omissions in the making or
performing of any improvements by Landlord including Landlord Work. If any
action or proceeding shall be brought against Tenant or Tenant’s agents or
employees based upon such claim and if Landlord, upon notice from Tenant, shall
cause such action or proceeding to be defended at Landlord’s expense by counsel
reasonably satisfactory to Tenant but without any disclaimer of liability by
Landlord in connection with such claim, Landlord shall not be required to
indemnify Tenant or Tenant’s agents or employees for counsel fees in connection
with the proceeding or action. The provisions of this Section 17.3(2) shall
survive the expiration or termination of this Lease.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
35



--------------------------------------------------------------------------------





ARTICLE 18
SURRENDER
18.1    Surrender. On the last day of the Term or upon any earlier termination
of this Lease, or upon any re entry by Landlord upon the Premises, Tenant shall,
at its own expense, quit and surrender the Premises to Landlord, together with
all improvements which have been made upon the Premises, in broom clean, good
order, condition and repair except (i) for ordinary wear and tear; and (ii) for
damage by fire or other insured casualty that is the responsibility of Landlord
to repair or restore. In accordance with and subject to the provisions of
Article 9 above, Tenant shall remove from the Premises and the Building
(x) Tenant’s Property, (y) such Specialty Alterations as Tenant may be required
to remove pursuant to Article 9, and (z) the personal property and personal
effects of all persons claiming through or under Tenant and shall, in each
instance, pay the cost of repairing all damage to the Premises and the Building
occasioned by such removal.
18.2    Abandonment. Any Tenant’s Property or other personal property which
shall remain in the Premises after the Expiration Date or the date of sooner
termination of this Lease shall be deemed to have been abandoned and either may
be retained by Landlord as its property or may be disposed of in such manner as
Landlord may see fit at Tenant’s cost and expense.
18.3    Initial Holdover Period. Tenant shall have the one-time right to
holdover in its Premises for a period extending beyond the scheduled expiration
of the Term upon at least six months’ prior notice (the “Holdover Notice”) to
Landlord, which permitted holdover period shall not exceed twelve (12) months
(as specified in the Holdover Notice, such period being referred to herein as
the “Holdover Period”), and which tenancy shall be on the same terms and
conditions of the existing Lease but with the rent payable for the first month
being at a rental rate equal to one hundred and ten percent (110%) of the rental
rate payable in the last month of the Term. For months two through twelve (2-12)
of such Holdover Period, as applicable, the rental rate shall be one hundred and
fifty percent (150%) of the rental rate payable in the last month of the Term;
in addition, Tenant shall be responsible for any and all damages suffered by
Landlord for such holding over after such initial twelve (12) month period,
including without limitation, any loss of any tenancy or any damages paid to any
tenant on account of failure to deliver the space when and as required to be
delivered by Landlord together with Landlord’s other costs including reasonable
legal fees and litigation expenses of enforcing the Lease.
18.4    Subsequent Holdover Period. If the Premises are not surrendered at the
expiration or earlier termination of the Term (as it may be extended pursuant to
this Lease, including without limitation for the Holdover Period), Tenant shall
(i) pay for the use and occupancy of the Premises at a rate equal to two times
the rate of Fixed Rent in effect immediately prior to the expiration of the
Term, on a daily basis, for each day until the date of surrender of the
Premises; and (ii) indemnify Landlord against any and all damages, costs,
expenses, loss or liability resulting from delay by Tenant in so surrendering
the Premises, including without limitation, any loss of any tenancy or any
damages paid to any tenant on account of failure to deliver the space when and
as required to be delivered by Landlord together

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
36



--------------------------------------------------------------------------------




with Landlord’s other costs including reasonable legal fees and litigation
expenses of enforcing the Lease.
18.5    No Right to Additional Holdover. Except as expressly set forth in
Section 18.3, above, Tenant shall have no right to hold over after expiration of
the Term. Except as expressly set forth in Section 18.3, any holding over by
Tenant after the expiration of the Term of this Lease shall be treated as a
tenancy at sufferance; otherwise, such holding over shall be on the terms and
conditions set forth in this Lease as far as applicable (except that the
provisions of Articles 33, 36, 40 and 42 shall not apply). Nothing in this
Article 18 shall be deemed to be a waiver of any of Landlord’s rights or
remedies under this Lease, at law or otherwise except as expressly set forth
herein.
18.6    Survival. Tenant’s obligation under this Article shall survive the
Expiration Date or sooner termination of this Lease.
ARTICLE 19
ASSIGNMENT, MORTGAGING AND SUBLETTING
19.1    Mortgage, Pledge, Encumbrance, Assignment and Sublet of Premises.
(1)    Except as expressly set forth below, neither this Lease, nor the Term and
estate hereby granted, nor any part hereof or thereof, nor the interest of
Tenant in any sublease or the rentals thereunder, shall be assigned, mortgaged,
pledged, encumbered or otherwise transferred by Tenant, Tenant’s legal
representatives or successors in interest by operation of law or otherwise, and
neither the Premises, nor any part thereof, shall be encumbered in any manner by
reason of any act or omission on the part of Tenant or anyone claiming under or
through Tenant, or shall be sublet or be used or occupied or permitted to be
used or occupied, or for any purpose other than as permitted by this Lease,
without the prior consent of Landlord in each case except as expressly otherwise
provided in this Article. Notwithstanding the foregoing, Landlord’s consent
shall not be required with respect to any assignment of this Lease made after
the fifth anniversary of the Effective Date or a sublet or granting of a license
of the Premises made after the fifth anniversary of the Effective Date and
Landlord shall not unreasonably withhold, condition or delay its consent to any
assignment or sublet prior to such date. In the event that Tenant shall desire
to assign this Lease or to sublease all or any portion of the Premises prior to
the fifth anniversary of the Effective Date, then Tenant shall submit in writing
to Landlord the name of the assignee or subtenant, the nature of its business
and the terms and conditions of the proposed assignment or subletting prior to
the effective date of such assignment or sublease. In the event that Tenant
assigns this Lease, then Tenant’s assignee must assume in writing Tenant’s
obligations from and after the effective date of an assignment in an instrument
that is reasonably approved by Landlord. For purposes of this Lease, any change
of control of Tenant (other than by sale or issuance of stock on a nationally
recognized stock exchange), whether direct or indirect, shall be deemed an
assignment of this Lease. “Control” shall mean the ownership, directly or
indirectly, of more than 50% of the beneficial interests in Tenant or the power
to control and manage the affairs of the Tenant either directly or by election
of directors and/or officers.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
37



--------------------------------------------------------------------------------




Notwithstanding the foregoing to the contrary, the following transactions (any
of them, a “Permitted Transfer”) shall not require the consent of Landlord prior
to the fifth anniversary of the Effective Date provided that Landlord shall
receive prior notice thereof plus reasonable evidence upon closing that the
transaction is in fact one of the following (and provided further that the
proposed transfer complies with all other provisions of this Lease, including,
without limitation, this Article 19, does not alter Landlord’s rights under this
Lease, and does not impose any additional obligation on Landlord): any sublet or
assignment to an entity acquiring all or substantially all of the stock or
assets of Tenant, whether by way of merger, consolidation, acquisition or
otherwise, so long as the resulting tenant under the Lease is either (i) a
publicly traded company on a nationally recognized stock exchange with either
(A) a market capitalization of at least one billion US dollars ($1,000,000,000),
(B) at least two hundred fifty million US dollars ($250,000,000) of annual
revenue for the immediately prior four quarters, or (C)  at least one hundred
million US dollars ($100,000,000) in cash or cash equivalents, each determined
in accordance with generally accepted accounting principles, consistently
applied or (ii) a non publicly traded company with either (A) a tangible net
worth of at least one billion US dollars ($1,000,000,000), (B) at least two
hundred fifty million US dollars ($250,000,000) of annual revenue for the
immediately prior four quarters, or (C) at least one hundred million US dollars
($100,000,000) in cash or cash equivalents, each determined in accordance with
generally accepted accounting principles, consistently applied.
(2)    Any assignment of this Lease, or of the interest of Tenant hereunder, or
sublease as aforesaid, without full compliance with any and all requirements set
forth in this Lease shall be a breach of this Lease and a default hereunder and
shall, at Landlord’s option, render any such purported assignment or subletting
null and void and of no force or effect.
19.2    Tenant’s Obligations. If this Lease be assigned, whether or not in
violation of the provisions of this Lease, Landlord may collect rent from the
assignee. If the Premises or any part hereof be sublet or be used or occupied by
anybody other than Tenant, whether or not in violation of this Lease, Landlord
may, after default by Tenant and expiration of Tenant’s time to cure such
default, collect rent from the subtenant or occupant. In either event, Landlord
may apply the net amount collected to the rents herein reserved, but no such
assignment subletting, occupancy or collection shall be deemed a waiver of any
of the provision of this Article, or the acceptance of the assignee, subtenant
or occupant as tenant, or a release by Tenant from the further performance by
Tenant of Tenant’s obligations under this Lease. The consent of Landlord to an
assignment, mortgaging or subletting pursuant to any provision of this Lease,
where required, shall not in any way be considered to relieve Tenant from
obtaining the express consent of Landlord to any other or further assignment,
mortgaging or subletting. Tenant agrees to pay to Landlord reasonable counsel
fees incurred by Landlord in connection with any proposed assignment of Tenant’s
interest in this Lease or any proposed subletting of the Premises or any part
thereof to the extent Landlord’s consent is required hereunder. Neither any
assignment of Tenant’s interest in this Lease nor any subletting, occupancy or
use of the Premises or any part thereof by any person other than Tenant, nor any
collection of rent by Landlord from any person other than Tenant as provided in
this Article, nor any application of any such rent as provided in this Article,
shall under any circumstances, relieve or release Tenant of its obligation fully
to observe and perform the terms, covenants and conditions of this Lease on
Tenant’s part to be observed and performed, except that Tenant shall be released
from its obligations under this

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
38



--------------------------------------------------------------------------------




Lease from and after the date of an assignment of this Lease in accordance with
this Article 19 if the assignee is (x) Yale University or (y) an unaffiliated
publicly traded business entity on a nationally recognized stock exchange with a
market capitalization equal to the lesser of (i) seventeen billion five hundred
million US dollars ($17,500,000,000) or (ii) the then-market capitalization or
tangible net worth of Tenant, as the case may be, but in any event no less than
one billion US dollars ($1,000,000,000) or (z) an unaffiliated non publicly
traded business entity with a tangible net worth equal to the lesser of (i)
seventeen billion five hundred million US dollars ($17,500,000,000) or (ii) the
then-market capitalization or tangible net worth of Tenant, as the case may be,
but in any event no less than one billion US dollars ($1,000,000,000).
19.3    Other Building Tenants. Notwithstanding anything to the contrary herein,
in no event shall Tenant assign this Lease or sublet all or any portion of the
Premises to any other tenant in the Building or any entity directly or
indirectly controlled by, controlling, or under the common control with, any
other tenant in the Building, unless there is no comparable space then available
to be offered for lease by Landlord in the Building; or any party then
negotiating with Landlord (as evidenced by a then-effective lease term sheet or
proposal prepared by any party to the proposed transaction or its agents) to
lease other space at the Building, unless there is no comparable space then
available to be offered for lease by Landlord at the Building.
19.4    Sublets. (a)  In case of a subletting approved by Landlord or otherwise
permitted hereunder, within ten (10) days of the effective date of such
sublease, a duly executed and acknowledged original of the sublease shall be
delivered to Landlord, the same to provide that (i) such sublease is and shall
be subject and subordinate to this Lease and any then present or future
modifications thereof (including without limitation any restrictions on the use
of the Premises); and (ii) in the event of termination, re entry or dispossess
by Landlord under this Lease, Landlord may, at its option, take over all of the
right, title and interest of Tenant, as sublessor, under such sublease, and such
subtenant shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not (A) be
liable for any previous acts or omissions of Tenant, as sublessor under such
sublease; (B) be subject to any offsets against Landlord or (C) be bound by any
previous modification of such sublease to which Landlord shall not have
consented in writing (where required) or otherwise of which Landlord had not
received notice in compliance herewith, or by any previous prepayments of more
than one month’s rent.
(2)    In the case of any approved assignment or subletting or an assignment or
subletting otherwise permitted hereunder, Tenant, as assignor or as sublessor,
as the case may be, shall remain liable for the performance or observance of all
of the terms and provisions on Tenant’s part to be performed or observed under
this Lease except as expressly set forth in Section 19.2, above.
ARTICLE 20
SUBORDINATION AND ATTORNMENT
20.1    Subordination and Non-Disturbance. This Lease, and all rights of Tenant
hereunder, are and shall be subject and subordinate in all respect to (a) all
future ground leases, overriding leases and underlying leases and/or grants of
term of the Property and/or the Building

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
39



--------------------------------------------------------------------------------




or the portion thereof in which the Premises are located in whole or in part,
(b) all mortgages and building loan agreements, including leasehold mortgages
and building loan agreements, which may now or hereafter affect the Property
and/or the Building (collectively, the “Superior Mortgages”) whether or not the
Superior Mortgages shall also cover other lands and/or buildings and (c) each
and every advance made or hereafter to be made under the Superior Mortgages and
to all renewals, modifications, replacements substitutions and extensions of the
Superior Mortgages and spreaders and consolidations of the Superior Mortgages,
provided, however that the Mortgagee (defined below) agrees in writing that for
so long as Tenant is not in default of its obligations set forth in this Lease
beyond any applicable notice and cure period, the Mortgagee will not, in
foreclosing against, or taking possession of the Premises or otherwise
exercising its right under the Superior Mortgage, disturb the Tenant’s right of
possession under this Lease. In confirmation of such subordination, Tenant shall
within ten (10) days after receipt of a request for the same, provided the
provisions of the foregoing sentence are complied with to Tenant’s benefit,
execute and deliver at its own cost and expense any instrument, in recordable
form if required, and reasonably satisfactory to Tenant, that Landlord or the
Mortgagee or any of their respective successors in interest may reasonably
request to evidence such subordination. Tenant acknowledges and agrees that a
Subordination, Non-Disturbance and Attornment Agreement substantially in the
form attached as Exhibit 20.1 (the “SNDA”) meets the requirements of this
Section 20.1 and Article 20.
20.2    No Superior Mortgage. Landlord represents and warrants that, as of the
date hereof, there is no Superior Mortgage encumbering all or any portion of the
Property from whom Tenant has not received a Subordination, Non-Disturbance and
Attornment Agreement as required pursuant to Section 20.1.
20.3    Attornment. Subject to the provisions of Section 20.1 being complied
with to Tenant’s benefit, if, at any time prior to the expiration of the Term,
the Mortgagee shall become the owner of the Property as a result of foreclosure
of its mortgage or conveyance of the Property, or become a mortgagee in
possession of the Property or the Building, Tenant agrees, at the election and
upon demand of any owner of the Property or the Building, or of the holder of
any Superior Mortgage (including a leasehold mortgagee) in possession of the
Property or the Building, to attorn from time to time to any such owner, holder
or lessee upon the then executory terms and conditions of this Lease, provided
that such owner, holder or lessee, as the case may be, shall then be entitled to
possession of the Premises. Such successor in interest to Landlord (“Successor”)
shall not be bound by (i) any payment of rent or additional rent for more than
one month in advance, except prepayments in the nature of security for the
performance by Tenant of its obligations under the Lease, or (ii) any amendment,
modification or termination of this Lease made or entered into after the date of
execution of the Superior Mortgage without the consent of the Mortgagee or
Successor whose name is disclosed to Tenant (except that any Successor agrees to
be bound by and subject to any termination of the Lease after the date hereof as
a result of Tenant exercising Tenant’s termination rights under Sections 12.2,
13.1 or 42.1 of the Lease or Section 13 of the Work Letter on the terms and
conditions contained therein), or (iii) any offsets which may be asserted by the
Tenant against payments of rent as a result of any default by or claims against
Landlord hereunder arising prior to the date such Successor takes possession of
the Premises (except that any Successor agrees to be bound by and subject to any
abatement or offset against rent after the date hereof as a result of Tenant
exercising Tenant’s rights under

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
40



--------------------------------------------------------------------------------




Sections 11.6, 12.1, 13.2, 35.1, 36.1, and 37.2 of the Lease and Section 13 of
the Work Letter on the terms and conditions contained therein), or (iv) other
than repair and maintenance obligations arising from and after the date of such
succession and the obligations contained in the third paragraph of Section 5 of
the SNDA, any obligation by Landlord as lessor hereunder to perform any work or
grant any concession without the mortgagee’s express assumption of such
obligation to perform work or grant such concession. The foregoing provisions of
this Section shall inure to the benefit of any such owner, holder or lessee,
shall be self operative upon any such demand, and no further instrument shall be
required to give effect to said provisions, although Tenant shall execute such
an instrument upon the request of the Mortgagee, provided the provisions of
Section 20.1 are complied with to Tenant’s benefit.
20.4    Collateral Assignment of Lease. Tenant acknowledges that Landlord may
assign the Lease and the rents thereunder to Mortgagee as additional collateral
for the loan secured by the Superior Mortgage. Tenant agrees that if Mortgagee,
pursuant to the assignment, and whether or not it becomes a mortgagee in
possession, shall give written notice to Tenant that Mortgagee has elected to
require Tenant to pay to Mortgagee the rent and other charges payable by Tenant
under the Lease, Tenant shall, until Mortgagee shall have canceled such
election, thereafter pay to Mortgagee all rent and other sums payable under the
Lease and such payments to Mortgagee shall be treated as payments made under the
Lease. Tenant hereby covenants and agrees that Tenant shall not subordinate the
Lease to any lien or encumbrance (other than the Superior Mortgage) without
Mortgagee’s prior written consent.
20.5    Notice to Mortgagee. Provided that the Tenant has been provided with
notice of the name and address of any holder of a Superior Mortgage (a
“Mortgagee”), no notice from the Tenant of any default by the Landlord in its
obligations shall be valid, and the Tenant shall not attempt to exercise any
remedy which may arise under law or this Lease by reason of any such default,
unless the Tenant first gives such notice to any Mortgagees and provides such
Mortgagees with notice of such default, and an opportunity to cure the same
within a period of time that shall be not less than the period afforded to the
Landlord to cure the default under the provisions of this Lease (the “Basic
Notice and Opportunity to Cure”), and a reasonable period of time in addition
thereto (i) if the circumstances are such that said default cannot reasonably be
cured within such period and Mortgagee has commenced and is diligently pursuing
such cure, plus (ii) an unlimited period (not to exceed 240 days) during any
litigation or enforcement action or proceeding, including a foreclosure,
bankruptcy, reorganization, possessory action or a combination thereof. It is
specifically agreed that Tenant shall not require Mortgagee to cure any
bankruptcy, insolvency or reorganization default on the part of landlord or any
breach by landlord of any representation or warranty. Notwithstanding anything
to the contrary contained herein, nothing in this Section 20.3 shall require
Tenant to provide any such Mortgagee with any notice or longer opportunity to
cure other than the Basic Notice and Opportunity to Cure with respect to
(a) Tenant’s express rights to terminate the Lease pursuant to Sections 12.2,
13.1 or 42.1 of the Lease or Section 13 of the Work Letter or (b) to receive an
abatement or offset against rent pursuant to Sections 11.6, 12.1, 13.2, 35.1,
36.1, and 37.2 of the Lease and Section 13 of the Work Letter on the terms and
conditions contained therein and nothing in this Section 20.3 shall prohibit
Tenant from exercising such express rights.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
41



--------------------------------------------------------------------------------




20.6    Subordination of Superior Mortgage. Any Mortgagee may, at any time, by
giving written notice to, and without any further consent from, the Tenant,
subordinate its mortgage to this Lease, and thereupon the interest of the Tenant
under this Lease shall automatically be deemed to be prior to the lien of such
mortgage without regard to the relative dates of execution, delivery or filing
thereof or otherwise.
20.7    Insurance Proceeds. Landlord shall endeavor to have each Mortgagee
provide in connection with the application of insurance proceeds received by
such Mortgagee, that, so long as (i) Landlord is not in default of its
obligations under the Superior Mortgage and all financial covenants and other
reasonable covenants required by such Mortgagee have been and are anticipated to
continue to be satisfied; (ii) Tenant is not in default of its obligations under
this Lease beyond any applicable notice and/or cure periods; and (iii) Tenant
will not exercise any right it may have under Section 12.2 of this Lease by
virtue of the occurrence of such casualty to terminate the Lease such Mortgagee
will disburse such proceeds, in accordance with requirements set forth in the
Superior Mortgage (or other loan documents) for the repair and restoration of
the Building.

ARTICLE 21
ACCESS; CHANGE IN FACILITIES
21.1    Changes to the Building. Landlord reserves the right, at any time
without incurring any liability to Tenant therefor, to make such changes and
additions in or to the Building and the fixtures and equipment of the Building,
as well as in the entrances, passageways, halls, doors, doorways, corridors,
elevators, escalators, stairs, toilets and other public parts of the Building as
it may deem necessary or desirable, provided any such change or addition does
not (x) unreasonably and adversely affect Tenant’s access to the Premises; (y)
materially or unreasonably interfere with the use of the Premises or the conduct
of business therein; nor (z) reduce the usable area of the Premises in excess of
one percent (1%) of the total rentable area thereof so long as such reduction
shall not unreasonably and adversely affect the Tenant’s current use (with an
appropriate adjustment in Fixed Rent due to such reduction in the area of the
Premises). Landlord further reserves the right to grant easements and other
rights, in addition to those described on Exhibit 2.1(a), with respect to the
Property (provided such grants do not adversely affect Tenant’s rights under
this Lease in more than a de minimis manner) and Tenant shall comply with the
same.
21.2    Installations in the Premises. Subject to the provisions of Section
41.1, Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within or through the Premises, or through the walls, columns and
ceilings therein, provided that the installation work is performed at such times
and by such methods as will not reduce the usable space in the Premises or
unreasonably interfere with Tenant’s use and occupancy of the Premises, or
damage the appearance thereof.
21.3    Landlord’s Entry. Landlord or Landlord’s agents shall have the right to
enter the Premises at all times for any of the purposes specified in this
Article and (a) to examine the Premises or for the purpose of performing any
obligation of Landlord or exercising any right or

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
42



--------------------------------------------------------------------------------




remedy reserved to Landlord in this Lease; (b) to exhibit the Premises to a
prospective purchaser, mortgagee, ground lessor of the Building, or others
having a reasonable basis to inspect the same, and, during the last 12 months of
the lease term (unless Tenant has exercised its right to extend the Term
pursuant to Section 33.1 of the Lease) to exhibit the Premises to prospective
tenants; (c) make such repairs, alterations, improvements or additions or to
perform such maintenance as Landlord may deem necessary or desirable; and (d) to
take all materials into and upon the Premises that may be required in connection
with any such repairs, alterations improvements, additions or maintenance.
Notwithstanding the foregoing, except in emergencies, all entries by Landlord
under this Section shall be, after notice to Tenant, at reasonable times and
shall be conducted in accordance with Tenant’s customary rules and regulations
concerning access to the Premises including, but not limited to labs, research
and administrative offices located therein and so as not to unduly or
unreasonably, interfere with Tenant’s use and occupancy of the Premises. Any
person entering the Premises pursuant to this Section 21.3 shall be subject to
the provisions of Section 2.1, above.
21.4    Constructive Eviction. The exercise of any right reserved to Landlord in
this Article in compliance with the terms and conditions of this Lease shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent (except as specifically provided
herein), or relieve Tenant from any of its obligations under this Lease, or
impose any liability upon Landlord or Landlord’s agents, or upon the holder of a
Superior Mortgage.

ARTICLE 22
INABILITY TO PERFORM
22.1    Inability to Perform. The obligations of Tenant to pay rent and perform
all of the terms, covenants and conditions on the part of Tenant to be performed
shall in no way be affected, impaired or excused because Landlord, due to the
occurrence of an event described in Article 32 hereof is (a) unable to fulfill
any of its obligations under this Lease or (b) unable to supply or delayed in
supplying any service expressly or impliedly to be supplied, or (c) unable to
make or delayed in making any repairs, replacements, additions, alterations or
decorations or (d) unable to supply or delayed in supplying any equipment or
fixtures. Landlord shall in each instance exercise commercially reasonable
diligence to effect performance when and as soon as possible. Notwithstanding
anything to the contrary contained herein, Landlord and Tenant agree that the
terms and conditions of this Section 22.1 shall not apply to the terms and
conditions contained in Exhibit 3.2.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
43



--------------------------------------------------------------------------------





ARTICLE 23
REDEMPTION, COUNTERCLAIM
AND JURY TRIAL
23.1    Redemption, Counterclaim and Jury Trial.
(a) If Landlord shall acquire possession of the Premises by summary proceedings,
or in any other lawful manner without judicial proceedings, it shall be deemed a
reentry within the meaning of that word as used in this Lease. In the event that
Landlord commences any summary proceedings or action for nonpayment of rent or
other charges provided for in this Lease, Tenant shall not interpose any
non-compulsory counterclaim of any nature or description in any such proceeding
or action.
(b) TENANT AND LANDLORD BOTH WAIVE A TRIAL BY JURY OF ANY OR ALL ISSUES ARISING
IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES HERETO OR THEIR SUCCESSORS,
UNDER OR CONNECTED WITH THIS LEASE, OR ANY OF ITS PROVISIONS, OR TENANT’S
POSSESSION OF THE PREMISES.

ARTICLE 24
WAIVERS
24.1    Waivers. The failure of either Landlord or Tenant to insist in any one
or more instances upon the strict performance of any one or more of the
arguments, terms, covenants, conditions or obligations of this Lease, or to
exercise any right, remedy or election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission whether of a similar nature or otherwise. The
manner of enforcement or the failure of Landlord to enforce any of the Rules and
Regulations against Tenant and/or any other tenant in the Building shall not be
deemed a waiver of any such Rules and Regulations.
24.2    Surrender of Keys and Acceptance of Rent. The following specific
provisions of this Section shall not be deemed to limit the generality of the
foregoing provisions of this Article:
(1)    No agreement to accept a surrender of all or any part of the Premises
shall be valid unless in writing and signed by Landlord. No delivery of keys
shall operate as a termination of this Lease or a surrender of the Premises.
(2)    The receipt or acceptance by Landlord of rents with knowledge of breach
by Tenant of any term, covenant or condition of this Lease shall not be deemed a
waiver of such breach.
(3)    No payment by Tenant or receipt by Landlord of a lesser amount than the
correct Fixed Rent or Additional Rent shall be deemed to be other than a payment
on

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
44



--------------------------------------------------------------------------------




account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed to effect or evidence an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this Lease
or at law provided.

ARTICLE 25
QUIET ENJOYMENT
25.1    Quiet Enjoyment. If, and so long as Tenant pays the Fixed Rent and
Additional Rent and keeps and performs each and every term, covenant and
condition herein contained on the part and on behalf of Tenant to be kept and
performed prior to the expiration of any applicable notice and cure period,
Tenant shall lawfully and quietly hold, occupy and enjoy the Premises during the
Term of this Lease without hinderance or molestation by Landlord, subject to the
terms, covenants, and conditions of this Lease and the Superior Mortgages
(provided, with regard to the Superior Mortgages, Tenant shall have the benefit
of the right of non-disturbances granted herein and of any non-disturbance
agreement delivered to Tenant by any holder of a Superior Mortgage).
ARTICLE 26
ENVIRONMENTAL COMPLIANCE
26.1    Tenant’s Environmental Obligations. Tenant hereby covenants to Landlord
that Tenant shall (a) (i) comply with all Environmental Laws (defined below)
applicable to the discharge, generation, manufacturing, removal, transportation,
treatment, storage, disposal and handling of Hazardous Materials (as defined
below) as apply to the activities of the Tenant, its directors, officers,
employees, agents, contractors, subcontractors, licensees, invitees, sublessees,
assignees, successors and assigns at the Property (together with Tenant, the
“Tenant Parties”) and, without limiting the generality of the foregoing, obtain
and comply with any and all required permits for the use, discharge, storage,
and transport of Hazardous Materials, and prior to the expiration or termination
of this Lease, complete the closure of any Hazardous Materials storage area in
the Premises (any such area, a “Hazardous Waste Storage Area”) in accordance
with all applicable Laws; (ii) promptly remove any Hazardous Materials caused,
stored, Released (as defined below) or generated by the Tenant Parties from the
Premises in accordance with all applicable Environmental Laws and orders of
Governmental Authorities having jurisdiction; (iii) pay or cause to be paid all
costs associated with such removal of such Hazardous Materials caused, stored,
Released or generated by Tenant or the Tenant Parties including any remediation
and restoration of the Premises; and (iv) indemnify, defend and hold harmless
Landlord from and against all losses, claims and costs arising out of the
migration of Hazardous Materials caused or generated by the Tenant Parties from
or through the Premises into or onto or under other portions of the Building or
the Property or other properties; (b) keep the Property free of any lien imposed
pursuant to any applicable Law in connection with the existence of Hazardous
Materials in or on the Premises caused or generated by Tenant or the Tenant
Parties; (c) not install or permit to be installed or to exist in the Premises
any asbestos, asbestos-containing materials, urea formaldehyde insulation or any
other chemical or substance which has been determined to be a hazard to health
and environment, the installation, presence, use or existence of which would be

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
45



--------------------------------------------------------------------------------




in or cause a violation of any applicable Law; (d) not cause or permit to exist,
as a result of an intentional or unintentional act or omission on part of
Tenant, any Tenant Parties or any occupant of the Premises, a releasing,
spilling, leaking, pumping, emitting (other than from one containment area to
another), pouring, discharging, emptying or dumping of any Hazardous Materials
that is not permitted or authorized by an applicable Law (collectively
hereafter, “Release” or “Releasing”) onto the Premises or the Property; (e)
identify on Exhibit 26.1 all Hazardous Materials currently used by Tenant and
shall notify Landlord of any changes or addition to the Hazardous Materials so
used; (f) give all notifications and prepare all reports required by
Environmental Laws or any other Laws with respect to Hazardous Materials caused
or generated by the Tenant Parties existing on, Released from the Premises (and
shall give copies of all such notifications and reports to Landlord); (g)
promptly notify Landlord in writing of any Release known to Tenant in or on the
Premises; (h) if Landlord has a reasonable basis of belief that Tenant, or the
Tenant Parties permitted a Release to occur, pay for periodic environmental
monitoring by Landlord as well as subsurface testing paid as Additional Rent;
and (i) promptly notify Landlord in writing of any summons, citation, directive,
notice, letter or other communication, written or oral, from any Governmental
Authority, or of any claim or threat of claim known to Tenant, made by any third
party relating to the presence or Release of any Hazardous Material caused or
generated by the Tenant Parties onto the Premises. In addition to the foregoing,
Tenant shall be responsible for and bear all costs in connection with the
treatment and discharge of its Hazardous Materials (including without limitation
laboratory waste and waste water) disposal. Notwithstanding anything to the
contrary set forth in this Lease, Tenant shall not be responsible or liable for
any Hazardous Materials located at, in, or around the Premises which was (i)
Released or generated prior to the Delivery Date (unless Released or generated
by Tenant or anyone claiming by, through or under Tenant); or (ii) was Released
or generated by Landlord or another party other than Tenant or any Tenant
Parties. If any act or omission of Tenant or any Tenant Parties cause Tenant’s
business operations at the Premises or the Property, or the Premises or Property
(or any portion thereof, to become an "establishment" (as defined in the
Connecticut Transfer Act, C.G.S. § 22a‑134 et seq. (the “CTA”)), then, in
connection with any “transfer” (as defined in the CTA) of the Tenant’s business
operations at Premises, or the Premises or the Property (or any portion
thereof), Tenant, at its sole cost and expense, shall comply with the CTA, but
only to the commercial standard required by the Remediation Standard Regulations
(“RSRs”) in Sections 22a-133k-1 through 22a-133k-3 of the Regulations of
Connecticut State Agencies (“RCSA”) (provided that compliance with such standard
does not unreasonably interfere with the use of the Building for the Permitted
Use or the use of the Premises by any other tenant in a manner consistent with
first class office and laboratory buildings) and only to the extent the
remediation of any part of the Premises or Property is due to Tenant’s acts or
omissions in a manner consistent with first class office and laboratory projects
and any other applicable Laws related thereto, including without limitation, the
payment of all fees associated with any filings under the CTA, and Tenant agrees
to be the “certifying party” with respect to all forms filed with the applicable
regulatory authorities.  Upon the termination or earlier expiration of the
Lease, or at such earlier time, if any, that Tenant assigns this Lease, Tenant,
its assignee, or both, shall at their sole cost and expense and utilizing the
services of a Licensed Environmental Professional (“LEP”, as defined in CGS Sec.
22a-133y), conduct an investigation of the Premises and Property consistent with
the Site Characterization Guidance Document of the Connecticut Department of
Energy and

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
46



--------------------------------------------------------------------------------




Environmental Protection applicable at that time and if that investigation
discloses a Release that has not been investigated, remediated or monitored in
compliance with the RSRs, then , Tenant, its assignee, or both, shall either (a)
immediately perform such investigation, remediation and monitoring as required
to render the Premises or Property compliance with the RSRs in a manner
reasonably approved by Landlord; or (b) escrow all funds reasonably determined
by Landlord to perform such investigation, remediation and monitoring.
Tenant’s obligation to close the Hazardous Waste Storage Area, at Tenant’s sole
cost and expense, shall survive termination of the Lease. Tenant agrees that, in
connection therewith, and as security for Tenant’s obligation to close any
Hazardous Waste Storage Area then, on Landlord’s request made no earlier than
one year prior to the Expiration Date and no later than ten (10) business days
after the Expiration Date, (or if the Lease is sooner terminated, on the
termination date), Tenant shall deposit with Landlord a reasonable sum, not to
exceed $200,000, which Landlord shall be entitled to continue to hold as
security for the proper and lawful closure of the Hazardous Waste Storage Area
(the “Closure Obligation”). In lieu of cash, Tenant may provide Landlord with an
unconditional, irrevocable, assignable letter of credit, (the “Letter of
Credit”) for all or a portion of such amount. In the event Tenant furnishes the
Letter of Credit, the Letter of Credit shall be on the following terms and
conditions: (i) issued by a commercial bank reasonably acceptable to Landlord,
which bank must have an office in New Haven, Connecticut; (ii) having a term
which shall have an expiration date not sooner than the date which is two (2)
years from the Expiration Date (as such date may be extended by virtue of Tenant
exercising its right to extend the Term) or sooner termination date, however, if
the Letter of Credit has an earlier expiration date, it shall contain a
so‑called “evergreen clause”; (iii) available for negotiation by draft(s) at
sight accompanied by a statement signed by Landlord stating that the amount of
the draw represents funds due to Landlord (or its successors and assigns) due to
the failure of Tenant to perform its Closure Obligation or (iv) be otherwise on
terms and conditions reasonably satisfactory to Landlord. It is agreed that in
the event Tenant fails to perform its Closure Obligation, Landlord may draw upon
the Letter of Credit to the extent required to perform the same. In the event
that Tenant shall fully and faithfully perform its Closure Obligation (as shall
be evidenced by a sign-off or other definitive communication from applicable
Governmental Authorities), the Letter of Credit and/or funds on deposit with
Landlord shall be returned to Tenant. Tenant further covenants that it will not
assign or encumber or attempt to assign or encumber the Letter of Credit or any
funds on deposit and that neither Landlord nor its successors or assigns shall
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.
Prior to the expiration of this Lease (or within sixty (60) days after any
earlier termination), Tenant shall clean and otherwise decommission (where
applicable pursuant to applicable Laws) all interior surfaces (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing
out of and/or serving the Premises, and all exhaust or other ductwork in and/or
serving the Premises, in each case which has carried or Released or been exposed
to any Hazardous Materials, and shall otherwise clean the Premises so as to
permit the report hereinafter called for to be issued. Prior to the expiration
of this Lease (or within sixty (60) days after any earlier termination), Tenant,
at Tenant’s expense, shall obtain for Landlord a report addressed to Landlord
(and, at Tenant’s election, Tenant) by an LEP that is designated by

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
47



--------------------------------------------------------------------------------




Tenant and acceptable to Landlord in Landlord’s reasonable discretion, which
report shall be based on the LEP’s inspection of the Premises and shall show:
(1)    that the Hazardous Materials described in the first sentence of the
immediately preceding paragraph, to the extent, if any, existing prior to such
cleaning or decommissioning (where applicable pursuant to applicable Laws), have
been removed in accordance with acceptable limits generally accepted in the
industry and applicable Environmental Laws (including without limitation the
requirements of the Nuclear Regulatory Commission); and
(2)    that the Premises, may be reused by a subsequent tenant without said
subsequent tenant incurring special costs or undertaking special procedures for
demolition, disposal, investigation, assessment, cleaning or removal of such
Hazardous Materials and without any party having the requirement to provide
notice in connection with such Hazardous Materials; and
(3)    that the Premises may be reoccupied for office or laboratory use, as
applicable, demolished or renovated without the need to incur special costs or
to undertake special procedures for disposal, investigation, assessment,
cleaning or removal of Hazardous Materials and without the need to incur
regulatory requirements or to provide notice in connection with Hazardous
Materials.
Further, for purposes of clauses (2) and (3), “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Materials (and in no event shall
“special costs” or “special procedures” mean costs or procedures incurred in the
removal of any materials, property or equipment that (i) contain Hazardous
Materials as a component material, or which component materials are inherently
hazardous (i.e., copper piping/wiring), and (ii) are ordinarily and customarily
used in connection with first class office use, such as the component parts of
light bulbs, joint compounds, ordinary building materials and the like). The
report shall include reasonable detail concerning the clean-up location, the
tests run and the analytic results.
If Tenant fails to perform its obligations to clean or decommission (where
applicable pursuant to applicable Laws) and provide the report required under
this Section 26.1 prior to the expiration or earlier termination of the Term,
without limiting any other right or remedy, Landlord may, on five (5) business
days’ prior written notice to Tenant perform such obligations at Tenant’s
expense, and Tenant shall reimburse Landlord within 10 days following demand for
all reasonable costs and expenses incurred by Landlord in connection with such
work. Tenant’s obligations under this Section 26.1 shall survive the expiration
or earlier termination of this Lease.
26.2    Environmental Laws. The term “Environmental Law” means all statutes,
laws, rules, regulations, codes, ordinances, authorizations and orders of
federal, state and local public authorities pertaining to any Hazardous
Materials or to environmental compliance, contamination, cleanup or disclosures
of any release or threat of release to the environment, of any Hazardous
Materials, including, without limitation, the Toxic Substances Control Act, 15
U.S.C. § 2601, et

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
48



--------------------------------------------------------------------------------




seq.; the Clean Water Act, 33 U.S.C. § 1251, et seq.; the Clean Air Act, 42
U.S.C. § 7401, et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f-300j, et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1321, et seq.; the
Solid Waste Disposal Act, 42 U.S.C § 6901, et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601 et seq.; the Federal Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq.; the Superfund Amendments and Reauthorization Act of
1986, Public Law No. 99-499 (signed into law October 17, 1986); paragraph (a) of
Section 22a‑449 of the Connecticut General Statutes; Section 22a‑115 of the
Connecticut General Statutes; the Occupational Safety and Health Act, 20 U.S.C.
Section 651 et seq., and any other state and local counterparts or related
statutes, laws, regulations, and order and treaties of the United States; as any
of the same are from time to time amended, and the rules and regulations
promulgated thereunder, and any judicial or administrative interpretation
thereof, including any judicial or administrative orders or judgments, and all
other federal, state and local statutes, laws, rules, regulations, codes,
ordinances, standards, guidelines, authorizations and orders regulating the
generation, storage, containment or disposal of any Hazardous Materials,
including but not limited to those relating to lead paint, radon gas, asbestos,
storage and disposal of oil, biological, chemical, radioactive and hazardous
wastes, substances and materials, and underground and above-ground oil storage
tanks; and any amendments, modifications or supplements of any of the foregoing.
26.3    Hazardous Materials. “Hazardous Materials” means, but shall not be
limited to, any hazardous substances, hazardous waste, environmental,
biological, chemical, radioactive substances, oil, petroleum products and any
waste or substance, which because of its quantitative concentration, chemical,
biological, radioactive, flammable, explosive, infectious or other
characteristics, constitutes or may reasonably be expected to constitute or
contribute to a danger or hazard to public health, safety or welfare or to the
environment, including without limitation any asbestos (whether or not friable)
and any asbestos-containing materials, lead paint, waste oils, solvents and
chlorinated oils, polychlorinated biphenyls (PCBs), toxic metals, etchants,
pickling and plating wastes, explosives, reactive metals and compounds,
pesticides, herbicides, radon gas, urea formaldehyde foam insulation and
chemical, biological and radioactive wastes, or any other similar materials that
are regulated by any Environmental Law.
26.4    Indemnity in Favor of Landlord. Tenant hereby agrees to defend,
indemnify and hold harmless Landlord, its employees, agents, contractors,
subcontractors, licensees, invitees, successors and assigns from and against any
and all claims, losses, damages, liabilities, judgments, costs and expenses
(including, without limitation, attorneys’ fees and costs incurred in the
investigation, defense and settlement of claims or remediation of contamination)
incurred by such indemnified parties as a result of or in connection with the
presence at or removal of Hazardous Materials caused or generated by Tenant or
any of the Tenant Parties from the Premises or as a result of or in connection
with activities prohibited under, or breaches by Tenant of, this Article 26.
Tenant shall bear, pay and discharge, as and when the same become due and
payable, any and all such judgments or claims for damages, penalties or
otherwise against such indemnified parties, shall hold such indemnified parties
harmless against all claims, losses, damages, liabilities, costs and expenses,
and shall assume the burden and expense of defending all suits, administrative
proceedings, and negotiations of any description with any and all persons,
political subdivisions or government agencies arising out of any of the
occurrences set

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
49



--------------------------------------------------------------------------------




forth in this Paragraph 26.4. The provisions of this Section shall survive
termination of this Lease.
26.5    Existing Conditions; Indemnity in Favor of Tenant. Tenant acknowledges
that it has received and reviewed that certain Phase I/II Environmental Site
Assessment dated March 2010 and prepared by Fuss & O’Neill regarding the
condition of the Property and that, upon the Delivery Date, subject to the
provisions of this paragraph, Tenant shall accept the Property in the condition
existing as of the date of this Lease with respect to the presence of Hazardous
Materials. Notwithstanding the foregoing, Landlord shall and hereby does agrees
to defend, indemnify and hold harmless Tenant, its employees, agents,
contractors, subcontractors, licensees, invitees, successors and assigns from
and against any and all claims, losses, damages, liabilities, judgments, costs
and expenses (including, without limitation, attorneys’ fees and costs incurred
in the investigation, defense and settlement of claims or remediation of
contamination) incurred by such indemnified parties as a result of or in
connection with the presence at or removal of Hazardous Materials caused or
generated, or Released, by Landlord, its employees, agents, contractors, and
subcontractors at the Property. Landlord shall bear, pay and discharge, as and
when the same become due and payable, any and all such judgments or claims for
damages, penalties or otherwise against such indemnified parties, shall hold
such indemnified parties harmless against all such claims, losses, damages,
liabilities, costs and expenses, and shall assume the burden and expense of
defending all suits, administrative proceedings, and negotiations of any
description with any and all persons, political subdivisions or government
agencies arising out of any of the occurrences subject to this Paragraph 26.5.
The provisions of this Section shall survive termination of this Lease.

ARTICLE 27
BROKERAGE
27.1    Brokerage. Each of Landlord and Tenant represents that in the
negotiation of this Lease it dealt with no real estate broker or salesman other
than O, R & L Commercial, LLC for Tenant (the “Broker”). Each party shall
indemnify and hold harmless the other party from any and all losses, damages and
expenses arising out of any inaccuracy or alleged inaccuracy of the above
representation and/or Tenant’s failure to pay the fees or commissions due to the
Broker, including court costs and attorneys’ fees. The foregoing indemnity shall
also cover all fees, costs and expenses, including attorneys’ fees, which the
claiming party incurs to defend against any such claim (which the indemnifying
party shall pay upon demand). Landlord shall have no liability for brokerage
commissions arising out of a sublease by Tenant and Tenant shall and does hereby
indemnify Landlord and hold harmless from any and all liability for brokerage
commissions arising out of any such sublease. Tenant shall pay any fees or
commissions due to the Broker pursuant to a separate agreement. The provisions
of this Article 27 shall survive the expiration or termination of this Lease.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
50



--------------------------------------------------------------------------------




ARTICLE 28
NOTICES
28.1    Notices. All notices, demands or communications given under this Lease
shall be sent to the addresses set forth above (except that from and after the
Rent Commencement Date, Tenant’s notice address shall be 100 College Street, New
Haven, Connecticut 06511), with a copy to Wiggin and Dana LLP, 450 Lexington
Avenue, 38th Floor, New York, New York 10017-3913, Attention: Andrew J. Pal or
at such other addresses as the parties may designate by written notice and shall
be hand delivered or sent by private next business day courier service or by
prepaid registered or certified mail, return receipt requested, and shall be
deemed given on the date delivered or, if refused, the date of such refusal.
Notices under this Lease may be given by counsel for the respective parties.

ARTICLE 29
ESTOPPEL CERTIFICATE, NOTICE OF LEASE, FINANCIALS
29.1    Estoppel Certificates. At any time and from time to time within ten (10)
days’ prior of delivery of written notice by Landlord or Tenant to the other,
Landlord or Tenant, as applicable, shall execute, acknowledge and deliver to the
other a statement in writing certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), and the dates
to which the Fixed Rent and Additional Rent have been paid in advance, if any,
stating whether, to the best of Tenant’s knowledge, there are any offsets to the
Tenant’s obligation to pay rent thereunder and describing them, if any, stating
whether or not to the best knowledge of party providing the certificate that
Landlord is in default in performance of any term, covenant or condition
contained in this Lease, and if so, specifying each such default of which the
party may have knowledge, and stating such other information with respect this
Lease as may be reasonably requested, it being intended that any such statement
delivered pursuant hereto may be relied upon by any prospective subtenant or
assignee of the Premises or purchaser of the Property and the Building or any
part thereof or of the interest of Landlord in any part thereof, by any
mortgagee or prospective mortgagee thereof, by any lessor or prospective lessor
thereof, or by any lessee or prospective lessee thereof, or by any prospective
assignee of any mortgagee thereof.
29.2    Notice of Lease. Simultaneously with the execution of this Lease,
Landlord and Tenant shall promptly execute, acknowledge and deliver a Notice of
Lease sufficient for recording in the form of Exhibit 29.2, attached, which
Tenant may record in the applicable land records at its sole cost and expense.
Such Notice of Lease shall not state the Fixed Rent. Such Notice of Lease shall
not in any circumstances be deemed to change or otherwise affect any of the
terms, covenants and conditions of this Lease. Neither party shall record this
Lease or a copy of the same in the land records.
29.3    Financial Statements. Unless and to the extent Tenant or such assignee
is a publicly traded entity on a nationally recognized stock exchange, Tenant,
and each and every assignee of Tenant, shall deliver to Landlord, within 10 days
following Landlord’s written

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
51



--------------------------------------------------------------------------------




request in connection with a sale or potential sale, financing or
recapitalization of the Property, following an Event of Default, or in the event
of an assignment of this Lease or sublet of more than 33% of the Premises
requiring Landlord’s written consent pursuant to Article 19, a copy of such
entity’s most recent audited year end and unaudited quarterly financial
statements prepared in accordance with generally accepted accounting principles,
or, if such entity is then subject to consolidated financial reports with a
parent entity, unaudited year end and quarterly financial statements for such
entity’s most recent year end and quarter certified in each case by the entity’s
chief financial officer or other authorized officer having familiarity with such
entity’s financial condition as being true, accurate and complete in all
material respects. Upon written request by Tenant or such assignee, Landlord
shall enter into a commercially reasonable confidentiality agreement covering
any confidential information that is disclosed by Tenant or such assignee.

ARTICLE 30
PARTIES BOUND
30.1    Successors and Assigns. The terms, covenants and conditions contained in
this Lease shall bind and benefit the successors and assigns of the parties with
the same effect as if mentioned in each instance where a party is named or
referred to except that no violation of the provisions of Article 19 shall
operate to vest any rights in any successor or assignee of Tenant and that the
provisions of this Article shall not be construed as modifying the conditions of
limitation contained in Article 14.
30.2    Landlord’s Sale of the Building. The obligations of Landlord under this
Lease shall no longer be binding upon Landlord named herein after the sale,
assignment or transfer by Landlord named herein (or upon any subsequent
landlord) of its interest in the Building as owner or lessee and the deemed
assumption of this Lease by the grantee, assignee or transferee of such
interest, and in the event of such sale, assignment or transfer, such
obligations shall thereafter be binding upon the grantee, assignee or other
transferee of such interest, and any such grantee, assignee or transferee, by
accepting such interest, shall be deemed to have assumed such obligations. A
lease of Landlord’s entire interest in the Building shall be deemed a transfer
for the purposes of this Section, provided the transferee assumes the
obligations of the Landlord hereunder.
30.3    Limitations of Liability. In connection with the provisions of this
Lease and the obligations and covenants of Landlord herein set forth, Tenant
shall look solely to the estate and property of such Landlord in the Property
(and, to the extent applicable, the Letter of Credit as defined in the Work
Letter), which estate and property shall be deemed to include rents, sales
proceeds, casualty proceeds and condemnation proceeds received by Landlord, for
the satisfaction of Tenant’s remedies, for the collection of a judgment (or
other Judicial process) requiring the payment of money by Landlord in the event
of any default or breach by Landlord with respect to any of the terms, covenants
and conditions of this Lease to be observed and/or performed by Landlord, and no
other property or assets of such Landlord shall be subject to levy, execution or
other enforcement procedure for the satisfaction of Tenant’s remedies. In no
event shall any individual partner, officer, shareholder, trustee, beneficiary,
director, agent or similar party be liable for the performance of or by Landlord
or Tenant under this Lease or any

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
52



--------------------------------------------------------------------------------




amendment, modification or agreement with respect to this Lease. Whenever in
this Lease it says "results from" or "caused by" or words to similar effect, it
shall be hereby deemed to mean proximately "resulting from" or proximately
"caused by" or words to similar effect.

ARTICLE 31
ENTIRE AGREEMENT; NO OTHER REPRESENTATIONS;
GOVERNING LAW; SEPARABILITY; TIME IS OF THE ESSENCE
31.1    Entire Agreement. This Lease contains the entire agreement between the
parties and all prior negotiations and agreements are merged in this Lease. This
Lease may not be changed, modified or discharged, in whole or in part, except by
a written instrument executed by the party against whom enforcement of the
change, modification or discharge is sought.
31.2    No Other Representations. Tenant expressly acknowledges that neither
Landlord nor Landlord’s agents has made or is making, and Tenant, in executing
and delivering this Lease, is not relying upon any warranties, representations,
promises or statements, except to the extent that the same are expressly set
forth in this Lease, and no rights, easements or licenses are or shall be
acquired by Tenant by implication or otherwise unless expressly set forth in
this Lease.
31.3    Governing Law. This Lease shall be governed in all respects by the laws
of the State of Connecticut.
31.4    Separability. Each covenant and agreement in this Lease shall be
construed to be a separate and independent covenant and agreement and the breach
of any such covenant or agreement by Landlord or Tenant shall not discharge or
relieve the other from its obligation to perform every covenant and agreement of
this Lease to be performed by it. If any term or provision of this Lease or any
application thereof shall be invalid or unenforceable, the remainder of this
Lease and any other application of such term shall not be affected thereby.
31.5    Time is of the Essence. The parties agree that with respect to payments
to be made and obligations to be performed under this Lease, time is of the
essence.

ARTICLE 32
FORCE MAJEURE
32.1    Force Majeure. Landlord and Tenant shall be excused for the period of
any delay in the performance of any obligations hereunder (other than the terms
and conditions of Exhibit 3.2 which shall be governed by the terms and
conditions contained therein), when prevented from so doing by cause or causes
beyond Landlord’s or Tenant’s, as the case may be, reasonable control which
shall include, without limitation, all strikes, lockouts, or labor disputes,
civil commotion, war, war like operations, invasion, rebellion, hostilities,
military or usurped power, sabotage, governmental regulations or controls, fire
or other casualty, inability to obtain any material or services (including
without limitation utility services), or Acts of God provided:

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
53



--------------------------------------------------------------------------------




Nothing contained in this Article 32 or elsewhere in this Lease shall be deemed
to excuse or permit any delay in the payment of any sums of money required
hereunder, or any delay in the cure of any default which may be cured by the
payment of money;
Neither Landlord nor the Tenant shall be entitled to rely upon this Article 32
unless it shall advise the other in writing of the existence of any force
majeure event preventing the performance of any obligation of the Landlord or
the Tenant, as the case may be, within five (5) days after the commencement of
the force majeure; and
Landlord and Tenant shall each use commercially reasonable efforts to alleviate
or curtail any force majeure occurrence.

ARTICLE 33
EXTENSION OPTION
33.1    Extension Option. If this Lease shall be in full force and effect and if
the Tenant shall not be in default (beyond any applicable notice and grace
period) of any of the terms, conditions, covenants and provisions hereof, at the
time of exercise of the option and as of the commencement of the Extension Term,
Tenant shall have the one-time right to extend the Term for one (1) additional
term of (x) seven (7) years, if Tenant does not timely exercise the Expansion
Option pursuant to Section 36.1, below or (y) ten (10) years beyond the
Expansion Extension Term (defined below), if Tenant does timely exercise the
Expansion Option, provided that it gives Landlord written notice at least twelve
(12) months prior to expiration of then-current term (the “Extension Notice”) of
its exercise of such extended term option, time being of the essence (the
applicable seven (7) or ten (10) year extension term being referred to herein as
the “Extension Term”). The Fixed Rent and Parking Rent during such Extension
Term shall be paid at the times and in the manner provided in the Lease for
payment of Fixed Rent and Parking Rent, but in the amounts set forth on Exhibit
4.1. Tenant’s occupancy during such Extension Term shall otherwise be governed
by all of the other terms, conditions, covenants and provisions of this Lease,
including, with respect to payment of Additional Rent, and, except as expressly
otherwise provided in this Article, as this Lease shall have hereafter been
amended, if at all. Time is of the essence with respect to the matters set forth
in this Section 33.1.

ARTICLE 34
SIGNAGE; NAMING RIGHTS
34.1    Signage and Naming Rights. Landlord shall not name the Building other
than for a street address. Tenant shall have the exclusive right, subject to
Landlord’s reasonable approval, to assign a customary alternative name to the
Building, consistent with Class A laboratory and office buildings in the general
City of Cambridge area, that does not identify any person or business entity
(e.g. Tenant may elect to name the Building “The Life Sciences Center” or
similar name). Tenant shall have the exclusive right, at Tenant’s sole cost and
expense, to install and maintain exterior signage on the Building (a) indicating
the street address and/or name of the Building (as identified pursuant to the
immediately preceding sentence) or (b) identifying

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
54



--------------------------------------------------------------------------------




Tenant by use of Tenant’s corporate name and logo, in each case above the floor
located on the street level of the Building (including the screening around the
mechanical mezzanine level of the Building) at its sole cost and expense,
subject to applicable Laws. Subject to compliance with all applicable Laws,
Tenant in its sole discretion, shall have the right to determine the size and
location of such signage. The provisions of this paragraph are personal to
Tenant and its permitted successors and assignees, but shall not inure to the
benefit of any subtenants or licensees of Tenant. Landlord shall have the right
to place exterior signage on the ground floor level of the Building for the
benefit of any retail tenants in the Building and for no more than one
non-retail tenant from time to time provided that such signage complies with
Laws and reasonable signage guidelines that are prepared by Landlord and
reasonably approved by Tenant, and provided that, if Landlord places exterior
signage on the ground floor level for any non-retail tenant, Landlord shall also
place Tenant’s exterior signage on the ground floor level of the Building,
consistent in size and type with the non-retail tenant’s ground floor signage.
Tenant shall be solely responsible for the installation and maintenance of its
signage, including obtaining and maintaining any permits and approvals required
in connection therewith. Upon the expiration or earlier termination of the Term,
Tenant shall remove any signage installed pursuant to this Section 34.1 at its
sole cost and expense and repair any damage caused by such removal. Except as
expressly set forth in this paragraph and subject to compliance with all
applicable Legal Requirements, no curtains, blinds, shades, screens or signs
shall be attached to, hung in, or used in connection with any exterior window or
door of the Building without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.
ARTICLE 35
LANDLORD DEFAULT
35.1    Landlord Default. Tenant shall give notice of Landlord’s failure to
perform any of its obligations under this Lease to Landlord, and to any
Mortgagee whose name and address have been given to Tenant. Landlord shall not
be in default under this Lease unless Landlord (or such Mortgagee) fails to cure
such non-performance within thirty (30) days after receipt of Tenant’s notice.
However, if such non performance requires more than thirty (30) days to cure,
such period shall be reasonably extended in the case of any such non-performance
that cannot be cured by the payment of money where such non-performance can be
cured, and Landlord begins promptly within said thirty (30) day period and
thereafter diligently completes the cure. In no event shall either party under
this Lease be liable for indirect or consequential damages except as expressly
set forth herein or to the extent covered by insurance maintained by the party
against whom such liability is claimed.
If Landlord is in default in the performance of any of its obligations under
this Lease, beyond applicable notice and cure periods, then, as Tenant’s sole
remedy (except as set forth below), Tenant shall have the right to remedy such
default on Landlord’s behalf (provided that Tenant uses reasonable efforts to
avoid violating or rendering void any warranties maintained by Landlord), in
which event Landlord shall reimburse Tenant within thirty (30) days after
invoice for all reasonable costs and expenses incurred by Tenant in connection
therewith. If (i) Landlord disputes Tenant’s right to have undertaken any such
remedy or the amount of reimbursement claimed by Tenant, (ii) Tenant obtains a
final, unappealable judgment against Landlord for failure to reimburse Tenant
for such costs, and (iii) Landlord fails to pay such costs to Tenant

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
55



--------------------------------------------------------------------------------




within thirty (30) days following notice from Tenant of such judgment, then
Tenant shall have the right to recover the same by an abatement of Fixed Rent,
provided that such abatement (and the accrual of any interest on such amounts)
shall cease at such time as and to the extent that payment is tendered to
Tenant. Notwithstanding the foregoing, if the amount of the abatement is more
than ten percent (10%) of the aggregate amount of Fixed Rent due in any month,
then the amount abated in any one month shall not exceed ten percent (10%) of
the Fixed Rent and the excess amount of the abatement shall be carried forward
with interest at the Default Rate provided that at the time of termination of
the Lease, Landlord shall pay all accrued amounts due and owing to Tenant
pursuant to this section.
Tenant’s self-help rights under this Section 35.1 shall be exercised by Tenant
only (i) with respect to conditions actually existing within the Premises (and
not affecting the structural components of the Building or systems serving other
tenants of the Building) and (ii) after Tenant has provided Landlord with notice
of Tenant’s intention to exercise such right, and Landlord has failed to
commence action to remedy the condition complained of within ten (10) days after
its receipt of such notice (or if Landlord commences to do the act required
within such period but fails to proceed diligently thereafter). Tenant’s
remedies under this Section 35.1 are personal to Tenant and may not be exercised
by any subtenants or assignees (other than a Successor Entity) against Landlord.
Tenant shall indemnify, save harmless and defend Landlord and its members,
managers, officers, mortgagees, agents, employees, independent contractors,
invitees and other persons acting under them from and against all liability,
claim or cost (including reasonable attorneys’ fees) arising in whole or in part
out of any negligent act or omission or willful misconduct in connection with
Tenant’s exercise of its remedies pursuant to this Section 35.1.
Tenant shall have the right to pursue such other remedies as may be available at
equity, such as specific performance or injunctive relief, in addition to the
specific remedies set forth in this Lease, where applicable, in the event of a
Landlord default beyond applicable notice and cure periods.

ARTICLE 36
EXPANSION
36.1    Expansion Option. So long as Tenant (or Successor Entity that is the
tenant hereunder) is either (i) a publicly traded company on a nationally
recognized stock exchange with either (A) a market capitalization of at least
one billion US dollars ($1,000,000,000), (B) at least two hundred fifty million
US dollars ($250,000,000) of annual revenue for the immediately prior four
quarters, or (C)  at least one hundred million US dollars ($100,000,000) in cash
or cash equivalents, each determined in accordance with generally accepted
accounting principles, consistently applied, or (ii) a non publicly traded
company with either (A) a tangible net worth of at least one billion US dollars
($1,000,000,000), (B) at least two hundred fifty million US dollars
($250,000,000) of annual revenue for the immediately prior four quarters, or
(C) at least one hundred million US dollars ($100,000,000) in cash or cash
equivalents, each determined in accordance with generally accepted accounting
principles, consistently applied, provided that Tenant is not in default (beyond
applicable notice or cure period(s)) of its obligations under this

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
56



--------------------------------------------------------------------------------




Lease at the time Tenant makes such election or at the time that the Expansion
Space (as defined below) is added to the Lease, Tenant shall have the one-time
right to expand the Premises (the “Expansion Option”) to include the remaining
rentable area of the Building consisting of approximately 95,816 rentable square
feet of area as shown on the attached Exhibit 36.1 (the “Expansion Space”)
effective on the tenth (10th) anniversary of the Rent Commencement Date (the
“Expansion Delivery Date”) by providing prior written notice to Landlord at
least 18 months prior to the Expansion Delivery Date. The expansion rights set
forth above are personal to Tenant and any Successor Entity and shall
automatically terminate and become null, void and of no force and effect upon
the earlier to occur of (i) the expiration or termination of the Lease by
Landlord or pursuant to Law; (ii) the termination or surrender of Tenant’s right
of possession to the Premises; (iii) the assignment of this Lease by Tenant to
an entity other than a Successor Entity; (iv) the sublease by Tenant of more
than fifty percent (50%) of the rentable area of the Premises, which sublease(s)
have expiration dates within six (6) months of the termination date or
expiration date of this Lease; (v) the failure of Tenant to timely and/or
properly exercise the option set forth above.
If Tenant timely exercises the Expansion Option under this Section (i) the Term
shall be automatically extended for ten (10) years from the Expansion Delivery
Date (the “Expansion Extension Term”); (ii) Landlord shall deliver the Expansion
Space to Tenant on the Expansion Delivery Date in the same condition in which
Tenant is required to surrender its premises to Landlord pursuant to this Lease,
including but not limited to Articles 18 and 26 hereof (other than the
obligation to remove any Specialty Alterations, provided that Landlord shall use
commercially reasonable efforts to require the removal of any such Specialty
Alterations); and (iii) upon Landlord’s delivery of the Expansion Space to
Tenant, the Expansion Space shall be leased by Tenant on all of the terms of the
Lease in effect with respect to the remainder of the Premises except that the
Fixed Rent for the Expansion Space shall be as set forth on Exhibit 4.1,
attached, Tenant’s parking allocation and Parking Rent shall be increased
accordingly, and the Tenant’s Pro Rata Percentage shall be increased to reflect
the addition of the Expansion Space to the Premises. At the request of either
party, Landlord and Tenant shall promptly execute and deliver an agreement
confirming such expansion of the Premises and the estimated date the Premises
are to be expanded pursuant to this paragraph with a provision for establishing
the effective date of such expansion based on actual delivery. Landlord’s
failure to deliver, or delay in delivering, all or any part of the Expansion
Space, for any reason, shall not give rise to any liability of Landlord, shall
not alter Tenant’s obligation to accept such space when delivered, shall not
constitute a default of Landlord, and shall not affect the validity of the
Lease; provided, however, that (A) if Landlord fails to deliver possession of
the Expansion Space in the condition required by this Section 36.1 within two
hundred forty (240) days after the Expansion Delivery Date, Tenant in its sole
discretion, shall have the right upon written notice to Landlord, to withdraw
its exercise of the Expansion Option and upon such withdrawal, all obligations
of the parties under this Section 36.1 shall cease, and (B) if Landlord fails to
deliver possession of the Expansion Space in the condition required by this
Section 36.1 within 30 days following the Expansion Delivery Date and Tenant
does not elect to withdraw its Expansion Option, Landlord shall provide Tenant
with (I)  one (1) day of Fixed Rent abatement for Expansion Space for the 31st
through 90th day of such late delivery, and (II) two (2) days of Fixed Rent
abatement for the Expansion Space for each day thereafter that the Landlord
fails to deliver the Expansion Space as required by this Section 36.1. If the
prior tenant holds over in the Expansion Space beyond the

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
57



--------------------------------------------------------------------------------




term of its lease, then Landlord shall, no later than 30 days following the
Expansion Delivery Date, commence and diligently pursue eviction proceedings
against such tenant.

ARTICLE 37
RIGHT OF FIRST OFFER
37.1    Right of First Offer. In the event that at any time following the 2nd
anniversary of the Effective Date and during the Term, any leasable space in the
Building (the “ROFO Space”) is or is to become available for rental and Landlord
wishes to lease such space to any person other than the then current occupant(s)
thereof (if any), and, in the further event, that Tenant or Successor Entity
that is the tenant hereunder is either (i)  a publicly traded company on a
nationally recognized stock exchange with either (A) a market capitalization of
at least one billion US dollars ($1,000,000,000), (B) at least two hundred fifty
million US dollars ($250,000,000) of annual revenue for the immediately prior
four quarters, or (C) at least one hundred million US dollars ($100,000,000) in
cash or cash equivalents, each determined in accordance with generally accepted
accounting principles, consistently applied, or (ii) a non publicly traded
company with either (A) a tangible net worth of at least one billion US dollars
($1,000,000,000), (B) at least two hundred fifty million US dollars
($250,000,000) of annual revenue for the immediately prior four quarters, or
(C) at least one hundred million US dollars ($100,000,000) in cash or cash
equivalents, each determined in accordance with generally accepted accounting
principles, consistently applied and is not then in default (beyond any
applicable grace or notice period) of its obligations to Landlord under this
Lease, Landlord shall, before entering into a Lease for all or any portion of
such space, make a written offer to lease the same to Tenant (“Landlord’s RFO
Offer”). If within ten (10) business days after receipt of Landlord’s RFO Offer,
Tenant agrees in writing to lease the applicable ROFO Space, the applicable ROFO
Space shall, subject to the following paragraph below and without further action
by the parties, be leased by Tenant on all of the terms of the Lease in effect
with respect to the remainder of the Premises except that the Fixed Rent for the
ROFO Space shall be as set forth on Exhibit 4.2, attached. At the request of
either party, Landlord and Tenant shall promptly execute and deliver an
agreement confirming such expansion of the Premises and the estimated date the
Premises are to be expanded pursuant to this paragraph with a provision for
establishing the effective date of such expansion based on actual delivery.
Landlord’s failure to deliver, or delay in delivering, all or any part of the
ROFO Space, for any reason, shall not give rise to any liability of Landlord,
shall not alter Tenant’s obligation to accept such space when delivered, shall
not constitute a default of Landlord, and shall not affect the validity of the
Lease except as expressly provided herein. If such notice of acceptance by
Tenant is not so given, the Landlord shall be free to lease such space to a
third party at an effective rent (which shall include Fixed Rent, Additional
Rent and other monetary considerations amortized over the term of such lease)
and (where applicable) Parking Rent not substantially more favorable to said
third party (i.e., Landlord shall not offer an effective rent that is less than
ninety percent (90%) of the effective rent offered to Tenant or a Parking Rent
that is less than eighty percent (80%) of the Parking Rent offered to Tenant)
than that set forth in the Landlord’s RFO Offer; if Landlord desires to enter
into a lease with a third party at an effective rent or Parking Rent that is
substantially more favorable to said third party in accordance with this
sentence, then Landlord shall first re-offer to lease the ROFO Space to Tenant
on the terms set forth herein. This Right of First Offer is

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
58



--------------------------------------------------------------------------------




personal to the named Tenant and any Successor Entity and shall automatically
terminate and become null, void and of no force and effect upon the earlier to
occur of (i) the expiration or termination of this Lease by Landlord or pursuant
to Law; (ii) the termination or surrender of Tenant’s right to possession of the
Premises; (iii) the assignment of this Lease by Tenant (to other than a
Successor Entity); (iv) the sublease by Tenant of more than fifty percent (50%)
of the rentable area of the Premises, which sublease(s) have expiration dates
within six (6) months of the Termination Date or Expiration Date of this Lease;
or (v) the failure of Tenant to timely and properly exercise its rights under
this provision. In no event shall the rights under this Section 37.1 apply to
any space in the Building offered to lease for use as a building amenity, such
as a cafeteria or fitness center, or a management office, or that is located on
the ground floor and is required to be leased for so‑called “Activated Uses”
pursuant to the terms and conditions of the Title Documents. Time is of the
essence with respect to the provisions of this Article 37.
37.2    Delivery of ROFO Space. Landlord’s failure to deliver, or delay in
delivering, all or any part of the ROFO Space in the condition described in
Landlord’s RFO Offer, for any reason, shall not give rise to any liability of
Landlord, shall not alter Tenant’s obligation to accept such space when
delivered, shall not constitute a default of Landlord, and shall not affect the
validity of the Lease; provided, however, that (A) if Landlord fails to deliver
possession of the ROFO Space in the condition described in Landlord’s RFO Offer
within two hundred forty (240) days after the delivery date set forth in the
Landlord’s RFO Offer (the “ROFO Delivery Date”), then Tenant, in its sole
discretion, shall have the right upon written notice to Landlord to withdraw its
agreement to lease the ROFO Space, and (B) if Landlord fails to deliver
possession of the ROFO Space in the condition described in Landlord’s RFO Offer
within 30 days after the ROFO Delivery Date and Tenant does not elect to
withdraw its agreement to lease the ROFO Space, Landlord shall provide Tenant
with (I)  one (1) day of Fixed Rent abatement for the applicable ROFO Space for
the 31st through 90th day of such late delivery, and (II) two (2) days of Fixed
Rent abatement for the applicable ROFO Space for each day thereafter that the
Landlord fails to deliver the applicable ROFO Space as required by this Article
37. If the prior tenant holds over in applicable ROFO Space beyond the term of
its lease, then Landlord shall, no later than 30 days following the ROFO
Delivery Date, commence and diligently pursue eviction proceedings against such
tenant.

ARTICLE 38
TENANT’S CONTRACTORS AND SERVICE PROVIDERS
38.1    Tenant’s Contractors and Service Providers. Tenant may, in the exercise
of its commercially reasonable judgment, enter into contracts with service
providers. For example, Tenant may enter into contracts with a caterer to
service a cafeteria located within the Premises, a security firm and/or a
janitorial firm to provide services to the Premises. Tenant shall, from time to
time, give notice to Landlord of the name and address of the contractors or the
service providers and such other information as Landlord may reasonably request.
Landlord and Tenant agree that in the event Landlord elects to retain a security
firm to provide security to the common areas of the Building, that Landlord and
Tenant shall cooperate and coordinate in the delivery of security services to
the common areas of the Building and to the Premises.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
59



--------------------------------------------------------------------------------





ARTICLE 39
MEASUREMENT STANDARD
39.1    The parties agree that the rentable area figures set forth in this Lease
are conclusive except as expressly provided in this Section 39.1. Landlord and
Tenant agree that it is the intent of the parties for Landlord to complete the
design of the Building in a manner providing for approximately 325,000-328,053
rentable square feet of Premises and approximately 428,600 rentable square feet
of Building as measured pursuant to the Measurement Standard (as defined below).
Following the completion of the construction documents for the Landlord Work,
Landlord’s architect shall calculate the rentable area of the Premises and
Building in accordance with Office Buildings: Standard Methods for Measurement
as published by the Secretariat, Building Owners and Managers Association
International (“BOMA”) (ANSI/BOMA Z65.1-2010, Method B), as modified by the
inclusion of any floor area serving laboratory exhaust or elevator shafts that
are 100% dedicated to Tenant’s use (collectively, the “Measurement Standard”),
and certify the rentable square footage of the Premises and Building to Landlord
and Tenant. Tenant shall have the right to review such certification and, so
long as the Premises is not greater than 328,053 rentable square feet or less
than 325,000 rentable square feet pursuant to such measurement, the parties
shall enter into an amendment to this Lease confirming the rentable square
footage of the Premises and the Building (subject to the following provisions of
this Section 39.1) as well as proportional changes in the Fixed Rent due and any
other charges due under this Lease based upon the rentable square footages of
the Premises and the Building, and a proportionate adjustment in any other
rights of Tenant apportioned based on the rentable square footages of the
Premises and the Building hereunder. If the Premises are less than 325,000
rentable square feet or more than 328,053 rentable square feet based on such
measurement, then Landlord shall make such changes to the construction documents
that are required so as to bring the Premises within such parameters and Tenant
will cooperate in connection with the same. Within thirty (30) days following
the substantial completion of the Landlord Work, Landlord shall direct its
architect to calculate the rentable square footages of the Premises and the
Building pursuant to the Measurement Standard and certify the same to Tenant. If
such measurement of the Premises is between 325,000 and 328,053 rentable square
feet, inclusive, then Landlord and Tenant shall enter into an amendment to this
Lease confirming the final rentable square footages of the Premises and the
Building, as modified, as well as proportional changes in the Fixed Rent due and
any other charges due under the Lease based upon the rentable square footages of
the Premises and the Building, and a proportionate adjustment in any other
rights of Tenant apportioned based on the rentable square footages of the
Premises and the Building hereunder. Notwithstanding the foregoing, if Tenant
disputes such final measurement of the Premises and the Building within fifteen
(15) business days following delivery of such certification to Tenant, then the
parties shall submit such dispute for resolution pursuant to Section 14 of the
Work Letter. In no event shall (x) Landlord be obligated to design the Premises
to be less than 325,000 rentable square feet or the Building to be less than
428,600 rentable square feet, or (y) Landlord be obligated to approve any
proposed Tenant plans or revisions thereto pursuant to the process described in
the Work Letter that would result in the Premises being less than 325,000
rentable square feet or the Building being less than 428,600 rentable square
feet, and (z) Tenant be obligated to pay Fixed Rent and any other charge due
under the Lease based upon a rentable

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
60



--------------------------------------------------------------------------------




square footage of the Premises being in excess of 328,053 rentable square feet
(other than in connection with an expansion of the Premises).
In the event that a future adjustment is required due to the expansion or
reduction of the (a) Premises in accordance with this Lease (other than pursuant
to Articles 36 and 37) or (b) the Building, then Landlord shall provide Tenant
with a certification of such measurement by the Landlord’s architect in
accordance with the Measurement Standard. If Tenant disputes the results within
ten (10) business days following the receipt of such certification, then
Landlord, Landlord’s architect, if any, Tenant, and Tenant’s architect shall
meet and resolve the dispute within such ten (10) business day period. If the
parties are unable to resolve such dispute within such ten (10) business days,
either of the parties may elect to submit such dispute to arbitration by
directing the Connecticut office of the AAA (or, if none, the nearest AAA office
with case management for Connecticut) to appoint an arbitrator who shall have a
minimum of ten (10) years’ experience in commercial real estate disputes and who
shall not be affiliated with either Landlord or Tenant. Both Landlord and Tenant
shall have the opportunity to present evidence and outside consultants to the
arbitrator. The arbitration shall be conducted in accordance with the expedited
commercial real estate arbitration rules of the AAA insofar as such rules are
not inconsistent with the provisions of this Lease (in which case the provisions
of this Lease shall govern). The cost of the arbitration (exclusive of each
party’s witness and attorneys’ fees, which shall be paid by such party) shall be
borne equally by the parties. Within five (5) days of appointment, the
arbitrator shall render a decision and the appropriate resolution, if any. The
arbitrator’s decision shall be final and binding on the parties.

ARTICLE 40
OTHER TENANT RIGHTS AND BUILDING LEASING
40.1    Other Tenant Rights and Building Leasing. If during the term of this
Lease, Landlord desires to enter into a lease with a new tenant to the Building
that requires additional, new shaft space (i.e. shaft space not shown on the
Landlord Work Plans) that would be located within the Premises, such shaft area
shall require the approval of Tenant. Subject to the provisions of the
immediately preceding sentence, Landlord shall not require the approval of the
Tenant to enter into a lease with a new tenant to the Building so long as that
tenant is: (i) Yale University or any affiliate thereof; (ii) a tenant occupying
its premises primarily for laboratory purposes with a minimum lease of 20,000
rentable square feet, or that is publicly traded or has known and reputable
institutional or venture capital investors as reasonably evidenced by Landlord
(provided however that in no event shall any laboratory tenant be permitted in
the Building that (x) performs work at or above a risk category at or above
Biosafety Level 3 as established by DHHS and as further described in the BMBL or
such nationally recognized new or replacement standards as may be reasonably
selected by Landlord if applicable to similar facilities in the City of New
Haven (provided that nothing in this clause (x) shall be deemed to prohibit work
that is below Biosafety Level 3 under the BMBL as it exists on the date such
tenant enters into its lease, regardless of subsequent changes in the BMBL), or
(y) [*], in each case without the consent of Tenant, such consent not to be
unreasonably withheld, conditioned or delayed); or (iii) any tenant occupying
its premises primarily for office purposes or retail purposes (other than retail
tenants primarily engaged in food service that are so-called “fast-

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
61



--------------------------------------------------------------------------------




food” tenants, or national retail food service franchise tenants, or retail food
service tenants inconsistent with the first class nature of the Building, for
which Tenant shall have the right of approval (not to be unreasonably withheld,
conditioned or delayed; provided that it shall be reasonable for Tenant to deny
its consent if such food service tenants are primarily engaged in selling
prepared foods that are not consistent with a healthy, balanced diet in
accordance with US Department of Agriculture standards as then exist)). Landlord
shall include language in other tenant leases in the Building containing the
restrictions set forth in clauses (i), (ii) and (iii) above should the tenants
under such leases seek to sublease or assign all or any portion of their leased
premises. Except where expressly set forth above, any approval sought by
Landlord under this Section 40.1 shall be granted or withheld in the sole
discretion of Tenant. Tenant shall respond to any request by Landlord for
approval under this Section 40.1 within five (5) days following Landlord’s
request for the same. If Tenant fails to review and approve, or disapprove by
written notice in sufficient detail for Landlord to be able to reply within such
five (5) days, the matters submitted for approval by Landlord hereunder
(accompanied by a cover letter with a statement, in bold and prominent print and
referencing this Section 40.1 stating that failure to respond may result in
deemed approval), and Tenant shall fail to reply within an additional five (5)
day period following delivery of a second, subsequent written notice from
Tenant, then Tenant shall be deemed to have approved the matters submitted to
Tenant for approval. The provisions of this Section 40.1 are personal to Tenant
and any Successor Entity and shall automatically terminate and become null, void
and of no force and effect upon the earlier to occur of (i) the expiration or
termination of the Lease by Landlord or pursuant to Law; (ii) the termination or
surrender of Tenant’s right of possession to the Premises; (iii) the assignment
of this Lease by Tenant to an entity other than a Successor Entity; (iv) the
sublease by Tenant of more than fifty percent (50%) of the rentable area of the
Premises.
In the event of any dispute with respect to the matters set forth in this
Section 40.1, either of the parties may elect to submit such dispute to
arbitration by directing the Connecticut office of the AAA (or, if none, the
nearest AAA office with case management for Connecticut) to appoint an
arbitrator who shall have a minimum of ten (10) years’ experience in commercial
real estate disputes and who shall not be affiliated with either Landlord or
Tenant. Both Landlord and Tenant shall have the opportunity to present evidence
and outside consultants to the arbitrator. The arbitration shall be conducted in
accordance with the expedited commercial real estate arbitration rules of the
AAA insofar as such rules are not inconsistent with the provisions of this Lease
(in which case the provisions of this Lease shall govern). The cost of the
arbitration (exclusive of each party’s witness and attorneys’ fees, which shall
be paid by such party) shall be borne equally by the parties. Within five (5)
days of appointment, the arbitrator shall render a decision and the appropriate
resolution, if any. The arbitrator’s decision shall be final and binding on the
parties.

ARTICLE 41
ROOFTOP RIGHTS
41.1    Rooftop Rights. Landlord grants Tenant the appurtenant, non exclusive,
and irrevocable (except upon the expiration or earlier termination of this
Lease) license at no additional charge, but otherwise subject to the terms and
conditions of this Lease, to use a

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
62



--------------------------------------------------------------------------------




contiguous portion of the roof of the Building approved by Landlord (the
“Rooftop Installation Areas”) to operate, maintain, repair and replace
telecommunications, electrical, alternative energy generation (including but not
limited to solar panels, fuel cells, wind turbines, and co-generation
facilities), and mechanical equipment for Tenant’s own use, such as a satellite
dish, microwave dish, and the like or HVAC equipment, appurtenant to the uses
permitted under Section 5.1 of the Lease (“Rooftop Equipment”). The exact
location and layout of the Rooftop Installation Areas shall be approved by
Landlord and Tenant in their reasonable discretion and the square footage of the
Rooftop Installation Areas shall be equal to Tenant’s Pro Rata Percentage of
total rooftop areas made available to tenants in the Building for similar
purposes (unless Tenant desires to use a smaller area).
Tenant shall install Rooftop Equipment at its sole cost and expense, at such
times and in such manner as Landlord may reasonably designate and in accordance
with all of the provisions of this Lease, including without limitation Article
9. Tenant shall not install or operate Rooftop Equipment until it receives prior
written approval of the plans for such work in accordance with Article 9.
Landlord may withhold approval if the installation or operation of Rooftop
Equipment reasonably would be expected to damage the structural integrity of the
Building. Tenant shall cooperate with Landlord as reasonably required to
accommodate any re-roofing of the Building during the Term and Tenant shall be
responsible for any costs associated with working around, moving or temporarily
relocating Tenant’s Roof Equipment. Landlord shall use commercially reasonable
efforts to complete any such re-roofing as soon as is practicable. Tenant shall
have access to the rooftop for the purposes of exercising its rights and
obligations under this Article 41 twenty-four (24) hours per day and seven (7)
days per week, subject to Landlord’s reasonable security measures.
Tenant shall engage Landlord’s roofer before beginning any rooftop installations
or repairs of Rooftop Equipment, whether under this Article 41 or otherwise, and
shall always comply with the roof warranty governing the protection of the roof
and modifications to the roof. Tenant shall obtain a letter from Landlord’s
roofer following completion of such work stating that the roof warranty remains
in effect. Tenant, at its sole cost and expense, shall cause a qualified
employee or contractor to inspect the Rooftop Installation Areas at least
quarterly and as often as recommended by the manufacturer of any Rooftop
Equipment and correct any loose bolts, fittings or other appurtenances and shall
repair any damage to the roof caused by the installation or operation of Rooftop
Equipment. Tenant shall pay Landlord following a written request therefor, with
the next payment of Fixed Rent, (i) all applicable taxes or governmental
charges, fees, or impositions imposed on Landlord because of Tenant’s use of the
Rooftop Installation Areas and (ii) the amount of any increase in Landlord’s
insurance premiums as a result of the installation of Rooftop Equipment. All
Rooftop Equipment shall be screened or otherwise designed so that it is not
visible from the ground level of the Property.
Tenant agrees that the installation, operation and removal of Rooftop Equipment
shall be at its sole risk. Tenant shall indemnify and defend Landlord and
Landlord’s agents and employees against any liability, claim or cost, including
reasonable attorneys’ fees, incurred in connection with the loss of life,
personal injury, damage to property or business or any other loss or injury
(except to the extent due to the negligence or willful misconduct of Landlord or
its employees, agents or contractors) arising out of the installation, use,
operation, or removal of

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
63



--------------------------------------------------------------------------------




Rooftop Equipment by Tenant or its employees, agents, or contractors, including
any liability arising out of Tenant’s violation of this Article 41. Landlord
agrees it shall include in each lease with each tenant in the Building that has
access to the roof substantially the same terms and conditions imposed on
rooftop installations as apply to Tenant pursuant to this Section 41.1 and that
Landlord shall use commercially reasonable efforts to enforce such terms and
conditions against the other tenants in the Building. Excepting the
responsibility to enforce the conditions described in the preceding sentence,
Landlord assumes no responsibility for interference in the operation of Rooftop
Equipment caused by other tenants’ equipment, or for interference in the
operation of other tenants’ equipment caused by Rooftop Equipment, and Tenant
hereby waives any claims against Landlord arising from such interference. The
provisions of this paragraph shall survive for one (1) year following the
expiration or earlier termination of this Lease.
Landlord may have granted and may hereafter grant roof rights to other parties,
and Landlord shall use commercially reasonable efforts to cause such other
parties to minimize interference with Rooftop Equipment and shall not permit
installations on the rooftop by other tenants or occupants except for equipment
of the nature of the Rooftop Equipment. Tenant shall conduct, and Landlord shall
conduct or require such other tenants to conduct, wind studies at any time that
such equipment is installed on the roof, or any changes are made to the roof, by
Tenant or any other tenant, as applicable, that may impact the Building’s
exhaust patterns and ensure that any such equipment or other changes to the roof
minimize impacts on such exhaust patterns. If Rooftop Equipment (i) causes
physical damage to the structural integrity of the Building, (ii) materially
interferes with any telecommunications, mechanical or other systems located at
or servicing the Building or any building, premises or location in the vicinity
of the Building, (iii) interferes with any other service provided to other
tenants in the Building by rooftop installations installed prior to the
installation of Rooftop Equipment or (iv) interferes with any other tenants’
business, in each case in excess of that permissible under Laws, including
F.C.C. or other regulations (to the extent that such regulations apply and do
not require such tenants or those providing such services to correct such
interference or damage) (each of (i) through (iv) above being a “Rooftop
Interference”), Tenant shall within two (2) business days of notice of a claim
of Rooftop Interference cooperate with Landlord or any other tenant or third
party making such claim to determine the source of the Rooftop Interference and
effect a prompt solution at Tenant’s expense (if Rooftop Equipment caused such
interference or damage). In the event Tenant disputes Landlord’s allegation that
Tenant is causing or has caused a Rooftop Interference in writing delivered
within five(5) business days of receiving Landlord’s notice claiming such
Rooftop Interference, then Landlord and Tenant shall meet to discuss a solution,
and if within seven (7) days of their initial meeting Landlord and Tenant are
unable to resolve the dispute, then the matter shall be submitted to arbitration
in accordance with the provisions set forth below.
The parties shall direct the Connecticut office of the AAA (or, if there is
none, the nearest AAA office with case management in Connecticut) to appoint an
arbitrator who shall have a minimum of ten (10) years’ experience in commercial
real estate disputes and who shall not be affiliated with either Landlord or
Tenant. Both Landlord and Tenant shall have the opportunity to present evidence
and outside consultants to the arbitrator. The arbitration shall be conducted in
accordance with the expedited commercial real estate arbitration rules of the
AAA insofar as such rules are not inconsistent with the provisions of this Lease
(in which case the provisions of this Lease shall govern). The cost of the
arbitration (exclusive of each party’s witness and

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
64



--------------------------------------------------------------------------------




attorneys’ fees, which shall be paid by such party) shall be borne equally by
the parties. Within ten (10) days of appointment, the arbitrator shall determine
whether or not Rooftop Equipment is causing a problem with the Building and/or
any other Building tenants’ equipment in the Building, and the appropriate
resolution, if any. The arbitrator’s decision shall be final and binding on the
parties. If Tenant shall fail to cooperate with Landlord in resolving any such
interference or if Tenant shall fail to implement the arbitrator’s decision
within ten (10) days after it is issued, Landlord may at any time thereafter (i)
declare an event of default and/or (ii) relocate the item(s) of Rooftop
Equipment in dispute in a manner consistent with the arbitral decision at
Tenant’s expense.
Based on Landlord’s good faith determination that such relocation is necessary,
Landlord reserves the right to cause Tenant to relocate Rooftop Equipment
located on the roof to comparably functional space on the roof by giving Tenant
prior notice of such intention to relocate. If within thirty (30) days after
receipt of such notice Tenant has not agreed with Landlord on the space to which
Rooftop Equipment is to be relocated, the timing of such relocation, and the
terms of such relocation, then Landlord shall have the right to make all such
determinations in its reasonable judgment. Landlord agrees to pay the reasonable
cost of moving Rooftop Equipment to such other space, taking such other steps
necessary to ensure comparable functionality of Rooftop Equipment, and finishing
such space to a condition comparable to the then condition of the current
location of Rooftop Equipment. Tenant shall arrange for the relocation of
Rooftop Equipment within sixty (60) days after a comparable space is agreed upon
or selected by Landlord, as the case may be. In the event Tenant fails to
arrange for said relocation within the sixty (60) day period, Landlord shall
have the right to arrange for the relocation of Rooftop Equipment at Landlord’s
expense, all of which shall be performed in a manner designed to minimize
interference with Tenant’s business.

ARTICLE 42
PREMISES CONTRACTION
42.1    Early Termination Right. Tenant shall have the one time right (the
“Early Termination Right”) to terminate the Lease with respect to one full floor
(whether used as laboratory or office space) of the Premises (but not less or
more than one full floor of the Building) (the “Terminated Floor”) and the
applicable pro rata share of Tenant’s parking spaces effective on the date (the
“Early Termination Date”) that is immediately following the eighth (8th)
anniversary of the Rent Commencement Date, provided that: (i) Tenant is not in
default beyond any applicable grace or notice and cure period under the Lease at
the time of exercise of its Early Termination Right, nor at any time thereafter
up to and including the Early Termination Date; and (ii) Tenant gives prior
written notice on or before the seventh (7th) anniversary of the Rent
Commencement Date to Landlord (the “Termination Notice”) of its election to
terminate on the Early Termination Date, time being of the essence; and
provided, further, that Tenant pays Landlord, at the time of delivery of the
Termination Notice, a fee (and not as a penalty) an amount equal to the sum of
(x) six (6) months Fixed Rent with respect to the Terminated Floor, calculated
at the rate per rentable square foot for the Terminated Floor as of the
Termination Date, (y) six (6) months of Operating Expenses and Real Estate Taxes
with respect to the Terminated Floor at the rate payable as of the day
immediately preceding the Early Termination

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
65



--------------------------------------------------------------------------------




Notice, and (z) six (6) months Parking Rent with respect to the Terminated Floor
described in Section 11.7 of this Lease, at the rate payable effective as of the
day immediately preceding the Early Termination Date. Effective as of the Early
Termination Date, Tenant’s Pro Rata Percentage shall be equitably adjusted;
provided, however, that if, as of the date Tenant provides the Termination
Notice, the square footage of Tenant’s Rooftop Installation Areas exceeds the
area to which Tenant would otherwise be entitled taking into consideration such
contraction, Tenant shall not be required to decrease or adjust the Rooftop
Installation Areas until sixty (60) days after written notice from Landlord that
another tenant or tenants require use of such areas to achieve their
proportionate share of rooftop space at which time Landlord and Tenant shall
cooperate to identify a mutually acceptable alternative location for the
affected Rooftop Equipment (which, if permitted pursuant to Legal Requirements,
may include the construction of additional Rooftop Equipment areas above the
then-existing areas (i.e. by use of dunnage or otherwise), provided that any
such additional vertical arrangements do not cause interference with other
then-existing rooftop equipment.

ARTICLE 43
CONFIDENTIALITY
43.1    Confidentiality. Tenant and Landlord each agrees to keep the material
terms and conditions (including, without limitation, rental rates) of this Lease
confidential, except that such information may be disclosed to Tenant’s and
Landlord’s respective and potential investors, advisors, consultants, attorneys,
agents and lenders, whom Tenant and Landlord, as applicable, shall cause to keep
such information confidential, and except as required by Laws. In addition, (a)
Landlord agrees, on behalf of itself and its agents and employees, to keep
confidential any information regarding Tenant’s use, business or operations
obtained in the course of Landlord’s negotiation of this Lease or in Landlord’s
performance of its rights and obligations pursuant to this Lease and (b) Tenant
agrees, on behalf of itself and its agents and employees, to keep confidential
any information regarding Landlord or the Property obtained in the course of
Tenant’s negotiation of this Lease or in Tenant’s performance of its rights and
obligations pursuant to this Lease. Notwithstanding the foregoing, either party
may disclose the terms and conditions of this Lease or information otherwise
required to be kept confidential hereunder in connection with any legal
proceeding brought under this Agreement. In no event shall information that is
available to the general public or from sources other than the parties (provided
that the supplying party is not violating any confidentiality obligation
hereunder) be subject to the provisions of this Article 43.

*Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
66



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.
Witness:


____________________


____________________


















Witness:


____________________


____________________
 
LANDLORD:
WE ROUTE 34, LLC
By: Winstanley Enterprises LLC, its Manager
By: /s/ Carter J. Winstanley
Its: Carter J. Winstanley, Manager
TENANT:
ALEXION PHARMACEUTICALS, INC.
By: /s/ Vikas Sinha
Its Executive Vice President and Chief Financial Officer



STATE OF Massachusetts)
) ss.
COUNTY OF Middlesex)


On this the 15 day of November, 2012, before me, the undersigned officer,
personally appeared Carter J. Winstanley who acknowledged himself to be the
Manager of Winstanley Ent. LLC, a Delaware LLC, and that he as such, being
authorized so to do, executed the foregoing instrument as his free act and deed
for the purposes therein contained by signing his name in his capacity as
Manager of Winstanley Enterprises LLC the manager of WE Route 34, LLC.
In witness whereof I hereunto set my hand.


/s/ Pamela D’ Ambrosio    
Notary Public
My commission expires: April 16, 2015





* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    

--------------------------------------------------------------------------------






STATE OF Connecticut)
) ss.
COUNTY OF New Haven)


On this the 15 day of November, 2012, before me, the undersigned officer,
personally appeared Vikas Sinha who acknowledged himself to be the Executive
Vice President and Chief Financial Officer of Alexion Pharmaceuticals, Inc., a
Delaware corporation, and that he as such, being authorized so to do, executed
the foregoing instrument as his free act and deed for the purposes therein
contained by signing his name in his capacity as Executive Vice President and
Chief Financial Officer of Alexion Pharmaceuticals, Inc..
In witness whereof I hereunto set my hand.


/s/ Jasmine Crespo
Notary Public
My commission expires: October 31, 2016





    
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT 1.2
LAND




All that certain piece or parcel of land situated in the City of New Haven,
County of New Haven and State of Connecticut, bounded as follows:


Northeasterly:    by the Southwesterly highway line of North Frontage Road;


Southeasterly:    by the Northwesterly easement line of College Street
Extension, a distance of 230 feet, more or less, as shown on a map entitled
“TOWN OF NEW HAVEN MAP SHOWING LAND TO BE GRANTED TO THE CITY OF NEW HAVEN BY
THE STATE OF CONNECTICUT OAK STREET CONNECTOR” Town No. 92, Project No. 93,
Serial No. 174B, Sheet 1 of 3, certified substantially correct February 6, 1962;


Southwesterly:    by the Northeasterly highway line of South Frontage Road; and


Northwesterly:    by the Southeasterly line of the “Air Rights Parking Garage”
located at 60 York Street, a distance of 230 feet, more or less, said line being
the Southeasterly line of Parcel 7 described in the deed from the State of
Connecticut Department of Transportation to the Department of Economic and
Community Development dated October 8, 2003 and recorded February 17, 2004 in
Volume 6701 at Page 20 of the New Haven Land Records.


Tenant acknowledges that, as of the date of the Lease, Landlord’s sole interest
in the foregoing land is pursuant to Landlord’s rights as developer under that
certain Development and Land Disposition Agreement by and among the City of New
Haven, the New Haven Parking Authority and WE Route 34, LLC dated September 1,
2012 (the “DLDA”). The foregoing property description is subject to revision
based upon the results of a land survey to be made in connection with the
transfer of the property from the City to the Landlord. Upon completion of the
survey, the parties shall, if necessary, update Exhibit 1.2 to the Lease
accordingly.





* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission
.    E. 1.2-1

--------------------------------------------------------------------------------

 

EXHIBIT 1.6
TENANT’S PROPERTY
Equipment that may be removed


Access control system
Air dryers
Autoclaves
Cold Boxes
Computer servers / data center hardware
Demountable walls
Electrical power conditioners
Fuel Cells
Glasswashers
Micro Turbines
Modular walls
pH adjustment systems
Phone system
Process back-up Generators and automatic transfer switches
Process boilers and stills
Process chillers and condensing units
Process pressure reducing stations
RODI pure water skid
Security System
Server room Liberts
Tow Motor and charger

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.1.6-1

--------------------------------------------------------------------------------




UPS's
Vacuum pumps
Video surveillance system
Washing Machines
Water for Injections systems (WFI)
Wind Turbines
Workstations



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.1.6-2



--------------------------------------------------------------------------------

 

EXHIBIT 2.1
PREMISES





* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.2.1-1

--------------------------------------------------------------------------------

 

EXHIBIT 2.1(a)
TITLE DOCUMENTS




1.
The applicable conditions and requirements of State Traffic Commission
Certificate No. 311-A recorded September 21, 2006 in Volume 7723 at Page 11 of
the New Haven Land Records, to which is attached Traffic Investigation Report
No. 092-0605-01 which was recorded September 1, 2006 in Volume 7703 at Page 216
of said Land Records; Notice of a one-year extension for Certificate No. 311-A,
dated August 29, 2008 and recorded September 10, 2008 in Volume 8276 at Page 175
of said Land Records, as it is to be modified or replaced in connection with the
Landlord Work.



2.
Total applicable conditions and requirements of State Traffic Commission
Certificate Nos. 631 and 311, also recorded September 1, 2006 in Volume 7703 at
Page 216 of the New Haven Land Records, referenced in aforesaid Traffic
Investigation Report No. 092-0605-01 as it is to be modified or replaced in
connection with the Landlord Work.

 
3.
Development and Land Disposition Agreement by and among the City of New Haven,
the New Haven Parking Authority and WE Route 34, LLC dated September 1, 2012
(the “DLDA”).



4.
Reservations in a deed from the City of New Haven to WE Route 34, LLC, including
temporary and permanent easements for a drainage pipe and access to and
maintenance and repair of said drainage pipe to be hereafter created pursuant to
the terms of the DLDA.



5.
Permanent easement in favor of the City of New Haven and the New Haven Parking
Authority for the maintenance, repair and replacement of the Air Rights Garage
and for the footings and foundations of the Air Rights Garage, as defined in the
DLDA, to be hereafter created pursuant to the terms of the DLDA.



6.
Permanent easement in favor of the City of New Haven for the operation,
maintenance, repair and replacement of the Tunnels and Driveways, as defined in
the DLDA, to be hereafter created pursuant to the terms of the DLDA.



7.
Permanent easement in favor of the City of New Haven for repair and replacement
of public improvements situated on the land to be hereafter created, to be
hereafter created pursuant to the terms of the DLDA.



8.
Temporary nonexclusive easement in favor of the City of New Haven for the
construction of the westerly side of College Street fill structure to be
hereafter created pursuant to the terms of the DLDA.




* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.2.1(a)-1

--------------------------------------------------------------------------------




9.
Temporary slope easements along MLK Boulevard and South Frontage Road in favor
of the City of New Haven for the purpose of supporting the embankments bordering
such roads to be hereafter created pursuant to the terms of DLDA.



10.
Temporary construction easements along MLK Boulevard and South Frontage Road in
favor of the City of New Haven for the purpose of widening such roads to be
hereafter created.



11.
Environmental Land Use Restriction in favor of the Connecticut Department of
Energy and Environmental Protection to be hereafter created.



12.
Terms and provisions of a Site Plan Review and Planned Development Action and
Special Permit by the City of New Haven City Plan Commission to be hereafter
created.



13.
Terms and provision of such rights and easements as may be agreed to by and
between the City of New Haven, the New Haven Parking Authority and WE Route 34,
LLC pursuant to the Development and Land Disposition Agreement.



14.
Rights of the City of New Haven and the public in and to that portion of the
land dedicated as a public street, which public street passes under the building
improvements situated on the land.



15.
Rights of others in and to any utilities located within the parcel to the extent
serving other property.



16.
Rights of utility providers to be hereafter created in and to any utility
easements located within the parcel and serving the property.



17.
Matters shown on that certain draft survey entitled “Compilation Plan, Town of
New Haven, Map Showing Land Released to ______________ by the State of
Connecticut Department of Transportation” dated August 2012 and prepared by
Thomas A. Harley, P.E.



Any encumbrance to be created in the future pursuant to this Exhibit 2.1(a)
shall not expand the obligations of Tenant in more than a de minimis manner or
unreasonably and adversely affect Tenant’s rights under the Lease without
Tenant’s approval (which approval shall not be unreasonably withheld).



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.2.1(a)-2



--------------------------------------------------------------------------------

 

EXHIBIT 2.3
FORM OF CONFIRMATION OF
COMMENCEMENT DATE
Reference is made to the Lease for a portion of the building known as 100
College Street, New Haven, Connecticut dated ________________between WE Route
34, LLC, as landlord, and Alexion Pharmaceuticals Inc., as tenant (the “Lease”).
The terms listed below are used as defined in the Lease.
Landlord and Tenant confirm the following:
Delivery Date: ___________________
Rent Commencement Date:
Expiration Date: ________________


 
LANDLORD:
 
 
 
WE ROUTE 34, LLC, a Delaware limited liability company
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
TENANT:
 
 
 
ALEXION PHARMACEUTICALS INC., a Delaware corporation
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 






* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.2.3-1



--------------------------------------------------------------------------------

 



EXHIBIT 3.2
WORK LETTER
(1)Definitions
All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to said terms in the Lease to which this Work Letter is
attached as Exhibit 3.2. This Work Letter is expressly subject to the provisions
of the Lease and supplements the Lease. The provisions herein should be read
consistently with the Lease, provided, however, in the event of any
inconsistency between this Work Letter and the Lease, the terms and conditions
of the Lease shall, in all instances, and for all purposes, control.
“Delay” means a Tenant Delay or a Landlord Delay, each as defined in Section 11,
below.
“Construction Force Majeure” means extraordinary and unforeseeable acts of
nature (e.g. tornado, hurricane, flood, earthquake, or unusually severe storm
designated as a 50-year or greater storm by the National Climate Data Center,
but not including lesser storms), fire or other casualty, war, riot or
terrorism, and other extraordinary and unforeseeable causes beyond the
responsible party’s reasonable control (provided same is not the result of the
negligence or fault of such party and cannot, by the exercise of commercially
reasonable due diligence, be overcome or avoided by the party claiming
Construction Force Majeure), but does not include items such as materials delay
(other than general unavailability of materials and replacement materials in the
nature of a shortage generally affecting similar projects in the eastern United
States, rather than based on increased price), governmental delay relating to
inspections (and results of inspections) of the Property or in granting permits
or approvals, labor disturbances, strikes or disputes specific to the Property
and/or the demolition or construction of improvements thereon or any labor
disturbances, strikes or disputes if and to the extent the same are limited to
employees, agents, contractors, vendors, suppliers, and/or subcontractors of the
party claiming that Construction Force Majeure has occurred, errors or omissions
in design, mechanical or equipment failure, economic hardship or the inability
to pay all obligations when due, provided that the party claiming Construction
Force Majeure shall notify the other party in writing of a Construction Force
Majeure delay within two (2) business days of gaining actual knowledge of the
Construction Force Majeure event.
“Landlord’s Architect” means Elkus/Manfredi Architects LTD.
“Landlord’s MEP Engineer” means AHA Consulting Engineers, Inc.
“Landlord’s Structural Engineer” means McNamara/Salvia, Inc.
“Landlord Work” means the design, construction, and delivery of the base
building shell and core, base building mechanical systems and site work
contemplated by the Landlord Work Plans, as modified in accordance with this
Exhibit 3.2, in Delivery Condition (as defined below).

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.3.2-1

--------------------------------------------------------------------------------




“Qualified Arbitrator” means an attorney licensed to practice in Connecticut
with at least twenty (20) years of experience in disputes involving the design
and construction of substantially comparable first class projects located in
Connecticut that has not worked for either party or its affiliates at any time
and that is not disqualified from being retained by the parties in the
arbitration engagement due to the application of the rules of professional
conduct applicable to attorneys in the State of Connecticut.
“Tenant’s Architect” means Elkus/Manfredi Architects LTD., Centerbrook
Architects and Planners, LLP, The S/L/A/M Collaborative, Inc., or another
architect reasonably approved by Landlord.
(2)    Engagement of Architect and Engineers; and Tenant’s and Landlord’s
Representative
(a)    Landlord has engaged Landlord’s Architect for the Landlord Work.
Landlord’s Architect has retained Landlord’s MEP Engineer as the electrical,
fire protection, and mechanical engineer and Landlord’s Structural Engineer as
the structural engineer in connection with the design of the Landlord Work.
Landlord shall not (x) amend its contract with Landlord’s Architect to alter any
of the provisions governing use of the instruments of service, granting rights
to Tenant, or governing the expiration of owner claims or rights against
Landlord’s Architect, or otherwise amend the contract with Landlord’s Architect
in a manner having a material adverse effect on Tenant or the Premises, without
Tenant’s prior written approval in its sole discretion, (y) waive any one or
more of its rights under the contract with Landlord’s Architect in a manner
having a material adverse effect on Tenant or the Premises, without Tenant’s
prior written approval in its sole discretion, and/or (z) fail to enforce its
rights under the contract with Landlord’s Architect in a manner having a
material adverse effect on Tenant or the Premises, without Tenant’s prior
written approval in its sole discretion.
(b)    Tenant has retained or will retain Tenant’s Architect for the Finish
Work. Tenant’s Architect has retained or will retain Landlord’s MEP Engineer or
another mechanical, electrical and plumbing engineer reasonably approved by
Landlord and, if necessary due to the nature of the Finish Work (as defined
below), will retain Landlord’s Structural Engineer in connection with the design
of the Finish Work. Even though such architect and engineers may have been
otherwise engaged by Landlord in connection with the Building, Tenant shall be
solely responsible for the liabilities and expenses of all architectural and
engineering services relating to the Finish Work and for the adequacy and
completeness of the plans and specifications submitted to Landlord by Tenant.
Tenant’s Architect and engineers will comply with the provisions of this Exhibit
3.2 and of Article 9 of the Lease.
(c)    Tenant shall furnish a copy of its proposed architect’s contract with
Tenant’s Architect to Landlord prior to its execution for Landlord’s review and
approval, which shall not be unreasonably withheld, conditioned, or delayed. In
either case, economic, confidential, and/or proprietary terms that Tenant may
reasonably believe are appropriately confidential may be redacted. Tenant’s
agreement with Tenant’s Architect

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-2

--------------------------------------------------------------------------------




shall require Tenant’s Architect to incorporate Landlord’s MEP Engineer (or such
other mechanical, electrical and plumbing engineer as is reasonably approved by
Landlord) and Landlord’s Structural Engineer into its team and to work closely
with such parties so as to ensure coordination of the complete design package.
If Landlord should elect to replace Landlord’s Architect or Landlord’s MEP
Engineer, or Tenant should elect to replace Tenant’s Architect or Landlord’s MEP
Engineer (if Tenant has also retained Landlord’s MEP Engineer) and engage a
replacement architect or engineer to fulfill the responsibilities contemplated
to be undertaken by the respective architect or engineer on behalf of such party
(the parties hereby agreeing that such a replacement of an architect or engineer
will not be implemented except pursuant to the terms of the relevant service
contracts), the identity of the replacement and the contract for such
replacement design professional shall be subject to the other party’s approval,
which shall not be unreasonably withheld or delayed (and will not be withheld to
the extent consistent in all material respects with the prior contract). Neither
party shall replace Landlord’s Structural Engineer without first consulting with
the other, and then only in the event the parties agree that it is necessary to
do so (such approval not to be unreasonably withheld, conditioned or delayed),
it being the intent that the parties rely on coordinated structural engineering.
(d)    Daniel Caron (phone no. 203-271-8230) is Tenant’s Authorized
Representative and shall have full power and authority to act on behalf of
Tenant on any matters relating to Finish Work or Landlord Work. Tenant may name
a replacement Authorized Representative from time to time by written notice to
Landlord making reference to this Exhibit 3.2. Carter Winstanley (phone no.
978-287-5000) is Landlord’s Authorized Representative and shall have full power
and authority to act on behalf of Landlord on any matters relating to Finish
Work or Landlord Work. Any written correspondence with Landlord’s Authorized
Representative shall be copied to Winstanley Construction Management, 300 George
Street, New Haven, Connecticut 06511. Landlord may name a replacement Landlord’s
Authorized Representative from time to time by written notice to Tenant making
reference to this Exhibit 3.2.
(3)    Landlord Work Plans and Specifications
(a)    Landlord’s Architect has prepared, and Tenant has approved, the schematic
plans and specifications listed on Attachment 1 to this Exhibit 3.2
(collectively, and as they may be further developed into construction documents
and/or revised pursuant to this Work Letter, the “Landlord Work Plans”). Any
changes in the Landlord Work Plans, as measured against the last iteration
approved by Tenant, are subject to the provisions of Section 8, below. The
Landlord Work and Landlord Work Plans must be consistent with first-class design
standards for general offices and laboratories, Tenant acknowledging that the
plans and specifications listed on Attachment 1 do not violate such
qualification (taking into account that the same may only be schematic level
plans). The Landlord Work shall be further described in design development
documents and subsequent final construction documents, which subsequent design
phases shall be consistent with Attachment 1. Landlord shall provide Tenant with
copies of the design

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-3

--------------------------------------------------------------------------------




development and construction documents for Tenant’s review and comment prior to
finalization by Landlord. Tenant shall review and approve such plans within five
(5) business days following the delivery of such plans to Tenant. If Tenant
fails to review and approve, or disapprove by written notice in sufficient
detail for Landlord to be able to reply within such five (5) business days, such
plans properly submitted for approval by Landlord hereunder (accompanied by a
cover letter with a statement, in bold and prominent print and referencing this
Section 3(a) stating that failure to respond may result in deemed approval), and
Tenant shall fail to reply in like manner within an additional five (5) business
day period following delivery of a second, subsequent written notice from
Landlord, then Tenant shall be deemed to have approved such plans. Nothing in
the preceding two sentences shall be deemed to provide Tenant with a right to
disapprove such design development or construction documents to the extent that
they are consistent in all material respects with Attachment 1 or any previously
Tenant-approved iteration of the plans for Landlord Work or reasonably inferable
therefrom. Landlord covenants that, upon completion of the Landlord Work, the
Building and the common facilities serving the Building shall be in compliance
with all Laws, including without limitation the Americans with Disabilities Act,
except to the extent, if any, such non-compliance results from the design,
construction, or use of Finish Work or Premises. All approvals and inspections
of Tenant with respect to the Landlord Work Plans and Landlord Work, including
without limitation the approval of Attachment 1 (which is approved as of the
date of this Lease), shall be for Tenant’s benefit only, may not be relied on by
Landlord, and shall not affect Landlord’s responsibility for the same, provided,
however, to the extent the Tenant obtains actual knowledge of any material
concerns regarding coordination, compatibility, feasibility or constructability
as the same relate to the Landlord Work, Tenant shall use commercially
reasonable efforts to promptly notify Landlord. Without limiting any of Tenant’s
other rights, Tenant shall have the right to review the Landlord Work Plans from
time to time and Landlord shall provide Tenant with a marked-up set of as-built
plans for the Landlord Work promptly upon completion of the Landlord Work and,
if requested by Tenant and at Tenant’s sole cost and expense, a record set of
the plans for the Landlord Work prepared and certified by Landlord’s Architect
(or another design professional reasonably acceptable to Tenant) thereafter
(Tenant acknowledging that it shall not use such plans, which are instruments of
service, except as expressly permitted in the agreement between Landlord and
Landlord’s Architect, and Tenant agrees to indemnify, defend and hold harmless
Landlord for any losses, claims, damages, or liabilities incurred by Landlord on
account of Tenant’s use of such plans in a manner held to be prohibited by the
terms of the agreement between Landlord and Landlord’s Architect, as amended and
approved by Tenant as of the date the Lease is executed).
(4)    Finish Work Plans and Specifications
(a)    Tenant shall cause to be prepared, at Tenant’s expense, complete,
coordinated, constructible construction drawings and specifications
(“Construction Documents”) that shall meet the requirements set forth on
Attachment 3 to this Exhibit 3.2 for the initial improvements to the entire
Premises necessary to make the Premises

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-4

--------------------------------------------------------------------------------




ready for Tenant’s occupancy (the “Finish Work”). Notwithstanding the foregoing
or anything to the contrary in this Lease, the Tenant need not initially design
or construct the Finish Work for a portion of the Premises located on one floor
(not to exceed one full floor of the Premises) intended for future laboratory
expansion and a portion of the Premises located on up to two floors (but not to
exceed two full floors) to initially be left in the semi-finished state
described on Attachment 7 for future office expansion. The Construction
Documents shall be reasonably consistent with the space concept attached as
Attachment 2 to this Exhibit 3.2 (the “Space Concept”) and any interim plans and
specifications previously approved by Landlord, as further set forth below. For
purposes of this Work Letter, the Space Concept, any interim plans and
specifications submitted to and approved by Landlord, and the Construction
Documents are sometimes referred to herein as “Tenant Plans”. Tenant Plans shall
be submitted by Tenant for Landlord’s review and approval at each stage of the
design (i.e., schematic, design development, and Construction Documents) and in
any event, subject to Landlord Delay and Construction Force Majeure, in
compliance with a mutually agreeable schedule to be established by Landlord and
Tenant following the execution of Tenant’s contract with Tenant’s Architect.
Landlord’s approval of Tenant Plans shall signify only consent to the Finish
Work shown and shall not result in any responsibility of Landlord concerning
compliance of the Finish Work with Laws, or coordination or compatibility with
any component or system of the Building or the feasibility of constructing the
Finish Work without damage or harm to the Building, all of which shall be the
sole responsibility of Tenant, provided, however, to the extent the Landlord
obtains actual knowledge of any material concerns regarding coordination,
compatibility, feasibility or constructability as the same relate to the
Landlord Work, Landlord shall use commercially reasonable efforts to promptly
notify Tenant.
Landlord shall review and approve, or disapprove by written notice in sufficient
detail for Tenant to be able to reply, within five (5) business days following
delivery of any Tenant Plans to Landlord by Tenant, including without limitation
the Construction Documents. Tenant’s schematic design documents and any
subsequently submitted Tenant Plans and specifications must show Finish Work
consistent with first class general offices and laboratories. If Landlord fails
to review and approve, or disapprove by written notice in sufficient detail for
Tenant to be able to reply within such five (5) business days, Tenant Plans
properly submitted for approval by Tenant hereunder (accompanied by a cover
letter with a statement, in bold and prominent print and referencing this
Section 4(a) stating that failure to respond may result in deemed approval), and
Landlord shall fail to reply within an additional five (5) business day period
following delivery of a second, subsequent written notice from Tenant, then
Landlord shall be deemed to have approved such Tenant Plans. All approvals,
inspections, and requirements of Landlord with respect to the Tenant Plans and
Finish Work shall be for Landlord’s benefit only, may not be relied on by
Tenant, and shall not affect Tenant’s responsibility for the same.
Landlord has no obligation to approve any Finish Work not reasonably consistent
with the Space Concept or not shown on other Tenant Plans previously approved by
Landlord or reasonably inferable therefrom if, in Landlord’s reasonable
judgment, such proposed Finish Work (i) would cause a delay in the achievement
of the Start Date (as defined below), any of the

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-5

--------------------------------------------------------------------------------




Milestones (as defined below), or Delivery Condition by the Estimated Delivery
Date, unless Tenant agrees in writing that such work constitutes an Agreed
Tenant Delay and Landlord and Tenant agree in writing to the amount of such
Agreed Tenant Delay (Landlord having no obligation to agree to any such delays
to the extent such delays exceed seventy-five (75) days in the aggregate); (ii)
would materially increase the cost of operating the Building or increase the
cost of performing any other work in the Building by more than a de minimis
amount, unless in each case Tenant agrees to pay such costs, (iii) is
incompatible with, or adversely affects (other than in an immaterial manner not
causing Landlord to breach its obligations to any third party), the design,
function, quality, equipment, structural integrity, or systems of the Building,
or otherwise cannot reasonably be coordinated with the Landlord Work, (iv) is
materially inconsistent with first class office and laboratory space, (v)
requires a change in the Landlord Work (except as expressly permitted pursuant
to Section 8(b), below), (vi) causes the Landlord Work to violate any Laws,
Title Documents, permits or approvals, or any provision of this Lease (each a
“Legal Requirement”, and collectively the “Legal Requirements”) or (vii)
otherwise does not comply with the provisions of this Lease (including, without
limitation, Article 9). By its execution of the Lease, and its submission of any
Tenant Plans and Finish Work Change Orders, Tenant will be deemed to have
approved of, and, as between Landlord and Tenant only, shall be legally
responsible for, such Tenant Plans and Finish Work Change Orders.
(5)    Engagement of Contractors
(a)    Landlord shall retain John Moriarty & Associates, or another general
contractor or construction manager reasonably approved by Tenant, as its general
contractor or construction manager to construct the Landlord Work (“Landlord’s
Contractor”) and shall enter into a construction contract with Landlord’s
Contractor, which contract shall, among other things: (i) obligate Landlord’s
Contractor to obtain payment and performance bonds for the Landlord Work which
cover, without limitation, all of Landlord’s Contractor’s corrective work and
warranty obligations for a period of three years following final payment under
the Landlord’s Contract with Landlord’s Contractor and include a multiple
obligee rider naming Tenant and its successors and assigns, Landlord and
Landlord’s lender as obligee; (ii) include Tenant and its officers, directors,
employees, and agents (the “Named Tenant Parties”) within the scope of
Landlord’s Contractor’s indemnification obligations; (iii) include the Named
Tenant Parties as non-contributory additional insureds on each of Landlord’s
Contractor’s liability insurance policies (Tenant agreeing to cause its insurers
to waive subrogation rights in favor of Landlord’s Contractor); and (iv) include
an obligation on the part of Landlord’s Contractor to cause its insurers to
waive subrogation rights in favor of the Named Tenant Parties (at Landlord’s
sole cost, if any). In addition to the provisions described above, Landlord
agrees that, unless Tenant shall otherwise agree, (1) it will include within its
construction contract with Landlord’s Contractor language providing, in
substance, that the Landlord Contractor will be responsible for preserving labor
harmony and for managing and resolving all labor disputes resulting from the
performance of the Landlord Work, and, to the extent any labor union disputes
result from the use of any non-union trade on the project retained by Landlord’s
Contractor or any subcontractor or other person acting under either of them,
Landlord’s Contractor shall be responsible for responding to all union demands
and actions in accordance with applicable laws and for managing the resolution
of any such dispute, and (2) it will enforce the provisions described in

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-6

--------------------------------------------------------------------------------




clause (1) of this Section 5(a). Landlord shall not amend its construction
contract with Landlord’s Contractor to alter any of the provisions referred to
or described in this paragraph, or otherwise (w) accept any lien bond from
Landlord’s Contractor unless Tenant agrees that the lien bond is sufficient to
indemnify Tenant and its leasehold estate hereunder, such agreement not to be
unreasonably withheld, conditioned or delayed, (x) amend the contract with
Landlord’s Contractor, (y) waive any one or more of its rights under the
contract with Landlord’s Contractor, and/or (z) fail to enforce its rights under
the contract with Landlord’s Contractor, in any case in a manner having a
material adverse effect on Tenant or the Premises, without Tenant’s prior
written approval in its sole discretion, provided, however, Landlord shall not
be deemed to have breached its obligations under this Section 5(a) based solely
on the fact that it has made a good faith Landlord Non-Coverage Determination
(as defined below) pursuant to the terms of Section 12(b) below.
(b)    Tenant shall retain a general contractor or construction manager
(“Tenant’s Contractor”) to construct the Finish Work that is reasonably approved
by Landlord for such purpose. Tenant shall cause its construction contract with
Tenant’s Contractor to, among other things: (i) include Landlord and its
officers, directors, employees, and agents (the “Named Landlord Parties”) within
the scope of Tenant’s Contractor’s indemnification obligations; (ii) include the
Named Landlord Parties as non-contributory additional insureds on each of
Tenant’s Contractor’s liability insurance policies; and (iii) include an
obligation on the part of Tenant’s Contractor to cause its insurers to waive
subrogation rights in favor of the Named Landlord Parties (with Landlord causing
its insurers to waive subrogation rights in favor of Tenant’s Contractor).
Tenant shall not amend its construction contract with Tenant’s Contractor to
alter any of the provisions referred to or described in this paragraph, or
otherwise amend the contract with Tenant’s Contractor in a manner having a
material adverse effect on Landlord or the Premises, without Landlord’s prior
written approval in its sole discretion. The contractors listed on Attachment 6
are hereby approved by Landlord.
(6)    Construction of the Landlord Work
Landlord shall be solely responsible for and shall perform Landlord Work in a
good and workmanlike manner, using new materials (provided, however, that
Landlord may use recycled or reused materials to the extent required to meet the
highest achievable LEED rating) of first quality, and in accordance with Laws.
The Landlord Work shall be at Landlord’s sole cost and expense except as
expressly set forth in this Exhibit 3.2 and shall be performed in accordance
with the Landlord Work Plans. Tenant shall not be responsible for any aspects of
the design or construction of Landlord Work.
Without limiting any of Tenant’s other rights, during the construction of the
Landlord Work, Landlord shall provide Tenant with copies of all plans and
specifications including all changes thereto (whether by electronic means or
otherwise) and shall allow Tenant generally to review the progress of Landlord
Work. Such reviews shall be scheduled so as not to unreasonably interfere with
the conduct of Landlord Work. Tenant shall have the right, subject to reasonable
protocols established by Landlord, to have representatives of Tenant attend
certain project meetings relating to the Landlord Work (which meetings shall be
held at reasonable

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-7

--------------------------------------------------------------------------------




intervals, taking into consideration the status of design and construction, and
shall be scheduled and managed by Landlord pursuant to a project protocol to be
reasonably agreed upon in writing by Landlord and Tenant prior to the Start
Date). Landlord shall notify Tenant’s Representative in advance of the time and
location of such project meetings. At least monthly, Tenant shall receive
updates on the construction schedule, progress of the completed work based on
input from Landlord’s Architect regarding the percentage of work completed
(which Landlord update shall not include a percentage of completion exceeding
the percentage complete having then already been certified by Landlord’s
Architect to Landlord in connection with Landlord’s Contractor requisition
process), and the then-estimated Delivery Date. Landlord shall make
representatives of its project team, including without limitation
representatives of Landlord, Landlord’s Architect, all other design
professionals then working on the project to the extent the scope of their
services affects the Premises, and Landlord’s Contractor, available for
consultation with Tenant at least weekly following the Start Date and as
reasonably required prior to such date (project meetings including Tenant and
such personnel being deemed to satisfy the provisions of this sentence as to any
one meeting).
Landlord acknowledges and agrees that Tenant may engage a third party
commissioning agent. Landlord shall provide reasonable access to such agent to
inspect the Landlord Work, including mechanical systems, and to perform tests
during the construction of Landlord Work in accordance with the Access Schedule
(as defined below).
A preliminary construction schedule for the completion of the Landlord Work is
attached hereto as Attachment 4 (the “Construction Schedule”). The Construction
Schedule may be revised from time to time by Landlord, with prior written notice
to Tenant, as necessary for Landlord to complete the Landlord Work in accordance
with this Lease or to reflect actual construction progress, provided that no
such revisions shall be deemed to modify any of the terms and conditions of this
Work Letter, including without limitation Section 13 below, nor shall Landlord
voluntarily amend its construction contract with Landlord’s Contractor and/or
any elements of the construction schedule thereunder to extend the substantial
completion date set forth on the Construction Schedule as of the date of this
Lease.
Landlord shall meet with Tenant and review the Construction Schedule on or about
the first day of the eighth month, and again on or about the first day of the
seventeenth month, of the Construction Schedule following the Start Date and, if
either or both of the parties determine that Landlord’s Contractor has fallen
behind the then-applicable Construction Schedule on either such occasion such
that the Landlord Work is then projected to be substantially complete and
Delivery Condition achieved by a number of days beyond the then remaining
originally scheduled number of days for substantial completion (other than due
to Tenant Delay or Construction Force Majeure) that is greater than 15% of the
then remaining days originally scheduled for substantial completion in the
Construction Schedule, then Landlord shall, within five (5) business days, cause
Landlord’s Contractor to provide a corrective schedule to Landlord and Tenant
showing to the agreement of the parties hereto how Landlord’s Contractor will
achieve substantial completion by the originally scheduled date for substantial
completion. If any such corrective schedule does not show to the agreement of
both parties hereto that Landlord’s Contractor will substantially complete the
Landlord Work and enable Landlord to achieve

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-8

--------------------------------------------------------------------------------




Delivery Condition by a date that is no later than the originally scheduled date
for substantial completion plus a number of days equal to 10% of the then
remaining originally scheduled number of days for substantial completion (other
than due to Tenant Delay or Construction Force Majeure), then, upon Tenant’s
written notice or otherwise as elected by Landlord, Landlord shall enforce the
terms of its contract with Landlord’s Contractor obligating Landlord’s
Contractor to accelerate the construction of the Landlord Work at no cost or
expense to Tenant until such time as the parties hereto agree that Landlord’s
Contractor is materially back on the Construction Schedule (based on the
originally scheduled date for substantial completion). On or about the date that
is 90 days following the receipt of each of the corrective schedules, if any,
generated pursuant to the immediately preceding sentences, and irrespective of
whether any such corrective schedule triggered Tenant’s right to require
Landlord to enforce the terms of its contract with Landlord’s Contractor
obligating Landlord’s Contractor to accelerate the Landlord Work, Landlord and
Tenant shall meet and review the then current progress of the Landlord Work and
if both parties hereto do not agree such progress is materially in compliance
with the applicable corrective schedule previously provided to Landlord and
Tenant, then, upon Tenant’s written notice or otherwise as elected by Landlord,
Landlord shall enforce the terms of its contract with Landlord’s Contractor
obligating Landlord’s Contractor to accelerate the construction of the Landlord
Work at no cost or expense to Tenant until such time as the parties hereto
reasonably agree that Landlord’s Contractor is materially back on the corrective
schedule. Notwithstanding anything to the contrary herein and in addition to
Tenant’s other rights and remedies under the Lease and this Work Letter, in the
event Delivery Condition has not been achieved by the Estimated Delivery Date,
subject to extension for Construction Force Majeure and Tenant Delay, Tenant
shall have the right to require Landlord to enforce the terms of its contract
with Landlord’s Contractor obligating Landlord’s Contractor to accelerate the
construction of the Landlord Work at no cost or expense to Tenant until
substantial completion has been achieved. For the purposes of this and the next
succeeding paragraph, when the phrases “originally scheduled date for
substantial completion,” “then remaining originally scheduled number of days for
substantial completion,” and/or similar phrases are used, it is the intention of
the parties that same be a reference to and performance and schedule compliance
measured against the date for substantial completion of the Landlord Work shown
on the Construction Schedule attached hereto as Attachment 4 as of the date the
Lease is executed.
For illustrative purposes only, the parties have agreed to include the following
example setting forth how they intend the terms of the immediately preceding
paragraph to apply to a hypothetical fact pattern. If the meeting and schedule
review conducted on the first day of the eighth month following the Start Date
results in the determination by either of the parties hereto that Landlord’s
Contractor has fallen behind the then-applicable Construction Schedule such
that, subject to Tenant Delay and Construction Force Majeure, the Landlord Work
is then projected to be substantially complete and Delivery Condition achieved
not sooner than 518 days (450 x 1.15 = 517.5) from the date of such meeting and
review (assuming there are 450 then remaining days originally scheduled for
substantial completion in the Construction Schedule, seven months or 210 days
having already elapsed), then Landlord shall be obligated to, within five (5)
business days, cause Landlord’s Contractor to provide a corrective schedule to
Landlord and Tenant showing to both Landlord and Tenant’s reasonable
satisfaction how Landlord’s Contractor will achieve substantial completion and
enable Landlord to achieve Delivery Condition by the

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-9

--------------------------------------------------------------------------------




originally scheduled date for substantial completion. If such corrective
schedule, assuming it is delivered to Landlord and Tenant on the day immediately
following the foregoing meeting and review, does not show to both Landlord and
Tenant’s reasonable satisfaction that Landlord’s Contractor will substantially
complete the Landlord Work and enable Landlord to achieve Delivery Condition in
494 or fewer days (449 x 1.10 = 493.9) from the date such corrective schedule
was provided to Landlord and Tenant (other than due to Tenant Delay or
Construction Force Majeure), then, upon Tenant’s written notice or otherwise as
elected by Landlord, Landlord shall enforce the terms of its contract with
Landlord’s Contractor obligating Landlord’s Contractor to accelerate the
construction of the Landlord Work at no cost or expense to Tenant until such
time as the parties hereto reasonably agree that Landlord’s Contractor is
materially back on the corrective schedule.
(7)    Construction of the Finish Work
(a)    Following the Delivery Date (or earlier in the event that early access is
provided in accordance with Section 7(e) below), Tenant may, at Tenant’s sole
risk and expense, enter the Premises for the purpose of undertaking the Finish
Work and installing Tenant’s decorations, movable furnishings, and business
fixtures and equipment. Tenant shall cause the Finish Work to be constructed at
Tenant’s sole cost and expense in accordance with, and subject to, the
provisions of Article 9 of the Lease and this Work Letter. Landlord shall not be
responsible for any aspects of the design or construction of Finish Work.
Landlord shall not charge any supervisory or management fees with respect to the
Finish Work. Tenant shall reimburse Landlord for the reasonable out-of-pocket
costs incurred by Landlord in connection with the review and approval of
Tenant’s plans for the Finish Work within thirty (30) days’ following any
invoice therefor. Landlord shall use all commercially-reasonable efforts to
provide an estimate of such costs before incurring the costs of such review and
approval.
(b)    Tenant shall cause the construction of the Finish Work to occur in a good
and workmanlike manner and in accordance with applicable Legal Requirements and
substantially in accordance with the Construction Documents, and using new
materials (provided, however, that Tenant may use recycled or reused materials
to the extent required to meet the highest achievable LEED rating) of first
quality.
(c)    Tenant agrees that, unless Landlord shall otherwise agree, (1) it will
include within its construction contract with Tenant’s Contractor language
providing, in substance, that Tenant’s Contractor will be responsible for
preserving labor harmony and for managing and resolving all labor disputes
resulting from the performance of the Finish Work, and, to the extent any labor
union disputes result from the use of any non-union trade on the project
retained by Tenant’s Contractor or any subcontractor or other person acting
under either of them, Tenant’s Contractor shall be responsible for responding to
all union demands and actions in accordance with applicable laws and for
managing the resolution of any such dispute and (2) it will enforce the
provisions described in clause (1) of this Section 7(c).

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-10

--------------------------------------------------------------------------------




(d)    Subject to Construction Force Majeure and Landlord Delay, Tenant shall
complete the Finish Work (other than such portions of the Finish Work that
Tenant elects not to design and/or construct pursuant to the terms of Section
4(a) of this Work Letter) and obtain a final or temporary certificate of
occupancy for the Premises (to the extent available on account of the status and
condition of any Landlord Work) no later than twelve (12) months following the
actual Delivery Date and without regard to any deemed acceleration of the
Delivery Condition pursuant to Section 11(c) herein (and, if a temporary
Certificate of Occupancy, Tenant shall diligently prosecute the relevant Finish
Work necessary to obtain a permanent Certificate of Occupancy as soon as
practicable thereafter). Without limiting the foregoing, in the event Tenant
fails to perform its obligations under this Section 7(d), notwithstanding
anything to the contrary in this Lease, Landlord’s sole and exclusive remedy at
law (but not equity, Landlord having the right to pursue any and all equitable
remedies) shall be to exercise its self-help remedy pursuant to the terms of
Section 16.1 of the Lease.
(e)    The provisions of this Section 7(e) shall apply only during the period
prior to the Delivery Date. Prior to the Delivery Date, Tenant may enter the
Premises to undertake its Finish Work on a schedule to be mutually agreed upon
with Landlord (the “Access Schedule”), which Access Schedule shall accommodate
the completion of the Landlord Work and achievement of the various Milestones
for the Landlord Work in accordance with this Work Letter and will also permit
Tenant to complete certain Finish Work such as installation of conduit, cabling,
piping, and ductwork in an efficient manner, without delaying the Landlord Work.
Tenant shall comply with and perform, and shall cause its employees, agents,
contractors, subcontractors, material suppliers and laborers to comply with and
perform, all Tenant’s obligations under this Lease except the obligations to pay
Fixed Rent, Parking Rent, Operating Expenses and Taxes and other obligations the
performance of which would be clearly incompatible with the construction of the
Finish Work and the installation of decorations, movable furnishings, and
business fixtures and equipment pursuant hereto. Tenant shall obligate any
independent contractor of Tenant (or any employee or agent of Tenant) performing
any Finish Work in the Premises prior to the Delivery Date to comply with such
obligations. Tenant and any Tenant contractor, including Tenant’s Contractor,
shall use reasonable efforts not to interfere in any way with construction of,
and shall not damage the Landlord Work or the common areas or other parts of the
Property.
Any requirements of any such Tenant contractor for services from Landlord or
Landlord’s Contractor, such as hoisting, electrical or mechanical needs, shall
be paid for by Tenant and arranged between such Tenant contractor and Landlord
or Landlord’s Contractor. Should the Finish Work of any Tenant contractor depend
on the installed field conditions of any item of Landlord Work, such Tenant
contractor shall ascertain such field conditions after installation of such item
of Landlord Work. Neither Landlord nor Landlord’s Contractor shall be required
or obliged to alter the method, time or manner for performing Landlord Work or
work elsewhere in the Building (other than to a de minimis extent), on account
of the Finish Work of any such Tenant contractor (the timing of Tenant’s entry
pursuant to the Access Schedule being deemed to be in

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-11

--------------------------------------------------------------------------------




compliance herewith). Tenant shall cause each Tenant contractor performing
Finish Work on the Premises to substantially clean up regularly and remove its
debris from the Premises and Building in all material respects. Subject to the
foregoing and the other terms of the Lease, each of Landlord and Tenant shall
cause its contractors to use commercially reasonable efforts to cooperate in the
coordination of Tenant’s work under this Section 7 (Landlord having no
obligation to incur any additional costs or delays in connection with such
cooperation).
(8)    Changes in the Work
(a)    Landlord may modify the design (as shown on the Landlord Work Plans or
any iteration thereof) of the Landlord Work from time to time (subject to the
provisions of the immediately following paragraph) if required to comply with
Legal Requirements or interpretations of Legal Requirements by municipal
authorities having jurisdiction over the Landlord Work. Any other changes to the
design or construction (other than changes to the construction specifically
contemplated by the Landlord Work Plans, as amended in accordance with this Work
Letter) of the Landlord Work, other than minor changes in the nature of field
adjustments that do not require the approval of Landlord as owner under its
construction contract, shall require the consent of Tenant, which consent may be
granted or denied in Tenant’s sole discretion (provided that Tenant shall
describe its basis for any objection to such request for consent with reasonable
detail and upon request by Landlord shall provide Landlord with such other
information as is reasonably required to assess the impacts of such proposed
change on the Premises or Tenant’s business operations). Tenant shall review and
approve of any changes proposed by Landlord within five (5) business days
following the delivery of such proposed changes to Tenant. If Tenant fails to
review and approve, or disapprove by written notice in sufficient detail for
Landlord to be able to reply within such five (5) business days, such changes
properly submitted for approval by Landlord hereunder (accompanied by a cover
letter with a statement, in bold and prominent print and referencing this
Section 8(a) stating that failure to respond may result in deemed approval), and
Tenant shall fail to reply within an additional five (5) business day period
following delivery of a second, subsequent written notice from Tenant, then
Tenant shall be deemed to have approved such changes.
(b)    Tenant may, prior to the date that Landlord completes the independent
architectural review process under the Development Agreement (as defined on
Exhibit 2.1(a)), from time to time request reasonable changes (any such change,
a “Tenant Requested Change”) in the Landlord Work to accommodate Tenant’s space
design or system requirements, subject to the following and the provisions of
the immediately following paragraph:
In the event that Tenant proposes any changes to the Landlord Work pursuant to
the foregoing, Landlord shall, within fifteen (15) days of such request, provide
Tenant with: (x) Landlord’s architectural and engineering lump sum or hourly not
to exceed design proposals (such proposals to be prepared by Landlord’s design
professionals at

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-12

--------------------------------------------------------------------------------




Tenant’s expense on a time and materials basis); (y)  lump sum or cost of the
work with a guaranteed maximum price construction pricing (provided, however,
estimated construction pricing setting forth the reasonable out of pocket
additional, estimated costs to be incurred by Landlord to implement the change
in Landlord Work as a result of such Tenant Requested Change shall satisfy the
requirements of this clause (y) under circumstances where, by virtue of the
nature of the Tenant Requested Change, lump sum or cost of the work with a
guaranteed maximum price construction pricing cannot reasonably be provided
until after the design work set forth in the relevant design proposal as
described in clause (x) of this Section 8(b) is completed (in any such case, an
“Estimated Construction Pricing Proposal”)); and (z) the estimated amount of
delay the Tenant Requested Change will cause Landlord in achieving a June 1,
2013 Start Date (as such date may be adjusted pursuant to the express terms of
this Work Letter), any one or more of the Milestones, and/or the Estimated
Delivery Date, and the reason(s), together with documentation from Landlord’s
Contractor and/or Architect substantiating said reason(s), where reasonably
necessary, for such delay (such estimate forming the basis for any Agreed Tenant
Delay to be agreed upon by the parties), together with any other costs that
Landlord reasonably anticipates it will incur (including without limitation
direct and indirect costs resulting from the effects of such changes on other
tenants in the Building), all stated on a not-to-exceed basis, as a result of
such Tenant Requested Change (“Landlord’s Change Notice”). In connection with
the development and preparation of each Landlord’s Change Notice, if and as
applicable, Landlord shall use all commercially reasonable efforts, at no
out-of-pocket cost to Landlord, to obtain estimates of the amount of delay
described in clause (z) above in a manner that is intended to minimize such
delays, which may require that the applicable proposal(s) suggest alternate
methods and/or pricing (provided that Landlord is not obligated to change the
sequencing or methods of its construction in order to accommodate such change,
or to incur any costs on account of such changes unless and except to the extent
of any Agreed Tenant Delay).
Any and all costs and expenses associated with a given Tenant Requested Change,
with the sole exception of out-of-pocket construction costs actually incurred by
Landlord after approval by Tenant and in connection with a Tenant Requested
Change where the associated Landlord’s Change Notice contained an Estimated
Construction Pricing Proposal, to the extent that Landlord desires to be
reimbursed for the same by Tenant, shall be expressly specified in the relevant
Landlord’s Change Notice and Landlord shall have no right to be reimbursed by or
to charge Tenant for any costs or expenses not so specified and each of the same
shall be deemed irrevocably waived. Similarly, any and all delays and schedule
impacts associated with a given Tenant Requested Change, to the extent the
Landlord desires that the same be treated as Tenant Delays, shall be expressly
specified in the Landlord’s Change Notice and Landlord shall have no right to
claim Tenant Delay for any delays or schedule impacts not so specified and all
such claims shall be deemed irrevocably waived, the parties acknowledging that
the relevant Agreed Tenant Delay, if any, serves to memorialize any such Tenant
Delays without the right to further review. Without limiting the generality of
the foregoing, other than with respect to out-of-pocket construction costs
actually incurred by Landlord after approval by

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-13

--------------------------------------------------------------------------------




Tenant and in connection with a Tenant Requested Change where the associated
Landlord’s Change Notice contained an Estimated Construction Pricing Proposal,
Landlord shall not be permitted to reserve in any Landlord’s Change Notice the
right to add costs, expenses, delays, or schedule impacts, with respect to the
Tenant Requested Change giving rise to such Landlord’s Change Notice.
Tenant shall, within five (5) business days of receiving Landlord’s Change
Notice, either withdraw Tenant’s request for such change or authorize Landlord
to proceed with the preparation of revised plans for the Landlord Work
reflecting such change, if and as applicable, and the final lump sum or
guaranteed maximum price change order for the construction of the work shown on
such plans, in each case at Tenant’s expense and upon the terms and conditions
described in the applicable Landlord’s Change Notice. Tenant’s failure to timely
reply to Landlord’s Change Notice shall be deemed to be a withdrawal of Tenant’s
request for such change. Landlord acknowledges that Tenant Requested Changes may
include (but are not limited to) modifications to the security system included
within the Landlord Work. At Tenant’s request, Landlord shall promptly provide
Tenant with such other information regarding Landlord’s Change Notices (and the
facts, circumstances, and determinations that form the basis of the same) as
Tenant may reasonably request to assess the impacts thereof.
Landlord shall make such reasonable changes described in a Tenant Requested
Change provided that: (i) Tenant pays for costs specified by Landlord in
Landlord’s Change Notice (and such additional costs as Tenant may in its sole
discretion approve in writing in advance of their incurrence); (ii) the change
is consistent with the governmental approvals and permits authorizing the
performance of the Landlord Work and all Legal Requirements; (iii) the change is
consistent with first class laboratory and office space construction and does
not have a material adverse effect on the value of the Building or Property;
(iv) Tenant authorizes Landlord to make such change pursuant to the immediately
preceding paragraph; (v) if such change, as demonstrated by Landlord pursuant to
the information provided with Landlord’s Change Notice, causes a delay to the
achievement of the Start Date, any Milestone, or Delivery Condition by the
Estimated Delivery Date, Tenant agrees in writing that such delay constitutes a
Tenant Delay and Landlord and Tenant agree in writing to the amount of any such
Tenant Delay (any such Tenant Delay, an “Agreed Tenant Delay”) (Landlord having
no obligation to agree to any such delays to the extent such delays exceed
seventy-five (75) days in the aggregate); and (vi) such change does not
adversely affect the Building systems or structural elements of the Building in
more than an immaterial manner or the completion and occupancy of any portion of
the Building other than the Premises. If Tenant timely notifies Landlord that
Tenant authorizes Landlord to make such change and satisfies the other
requirements set forth in this paragraph but Tenant does not agree with
Landlord’s pricing proposals for the design and construction work as set forth
in Landlord’s Change Notice, then Tenant may, by notice to Landlord set forth in
Tenant’s notice authorizing Landlord to proceed with such change pursuant to
clause (iv), above, elect to have the design and construction work performed on
a time and materials basis in accordance with the designer’s fully-loaded hourly
rate schedules attached to Landlord’s design services

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-14

--------------------------------------------------------------------------------




agreements and/or the construction change directive provisions in Landlord’s
construction contract. Landlord’s design costs which are reimbursable under the
terms of this Section 8(b) shall be remitted by Tenant to Landlord within thirty
(30) days following invoice as such design work progresses. Any costs due to
Landlord’s Contractor on account of Tenant Requested Changes and any other costs
incurred by Landlord as a result of such Tenant Requested Changes, in each case
to the extent described in a Landlord’s Change Notice, shall be payable by
Tenant within thirty (30) days after invoice by Landlord as such work
progresses, together with a copy of Landlord’s Contractor’s requisition, bills
and/or invoices and other reasonable back-up materials to which it applies.
Notwithstanding the foregoing or anything to the contrary herein, in no event
shall Tenant have any obligation under this Work Letter to pay any amounts with
respect to that portion of services or work for a Tenant Requested Change that
is not yet properly complete.
Landlord acknowledges that Tenant has requested, and Landlord has approved for
all purposes under this Work Letter, the addition of the Premises Freight
Elevator as an initial Tenant Requested Change and that there is no Agreed
Tenant Delay on account of such change. The total cost of the work to implement
the Tenant Requested Change for the Premises Freight Elevator is $455,095,
consisting of $284,190.15 for the materials and $170,904.85 for all other costs,
including labor, to be incurred in connection with the design and construction
of the Premises Freight Elevator. Tenant acknowledges that it has authorized the
Landlord to proceed with the design and construction of the Premises Freight
Elevator, such costs to be payable by Tenant within thirty (30) days after
invoice by Landlord as such work progresses, together with a copy of Landlord’s
Contractor’s requisition, bills and/or invoices and other reasonable back-up
materials to which it applies, as further set forth in the immediately preceding
paragraph.
(c)    Subject to the provisions of Section 4 of this Work Letter, Tenant may,
from time to time, by written order to Landlord on a form reasonably specified
by Landlord (“Finish Work Change Order”), request Landlord’s approval of a
change in the Finish Work shown on the Tenant Plans previously approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, and shall be granted or denied within five (5) business days after
delivery of such Finish Work Change Order to Landlord. Tenant Plans shall not be
modified in any respect, other than minor changes in the nature of field
adjustments that do not require the approval of Tenant as owner under its
construction contract, except with Landlord’s and Tenant’s prior written
approval; which approval shall not be unreasonably withheld, conditioned or
delayed, and all modifications to Tenant Plans, other than minor changes in the
nature of field adjustments that do not require the approval of Tenant as owner
under its construction contract, shall be made only by Finish Work Change Order
submitted in timely fashion to Landlord and approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed. Tenant shall pay the
cost to design and construct any Finish Work Change Order.

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-15

--------------------------------------------------------------------------------




(9)    Cooperation. Each party shall use reasonable efforts to cause its
contractors, subcontractors of every tier, material suppliers, and/or
consultants to cooperate so as to complete the Landlord Work and Finish Work in
an expeditious manner, provided that nothing in this Section 9 shall require the
Landlord to incur any additional expense or delay in construction of the
Landlord Work or, following the Delivery Date, Tenant to incur any additional
expense or delay in construction of the Finish Work.
(10)    Payment. Tenant shall pay Landlord for any amounts due under this Work
Letter within thirty (30) days following delivery by Landlord of each invoice
therefor (together with a copy of Landlord’s Contractor’s requisition, bills
and/or invoices and other reasonable back-up materials to which it applies
reasonably requested by Tenant to support the invoice) unless otherwise
specified herein. Tenant shall pay the entire amount of each such invoice to
Landlord as Additional Rent.
(11)    Delivery Condition; Delays
(a)    “Delivery Condition” shall mean that: (i) the Premises is broom clean and
vacant (other than on account of any Finish Work performed by Tenant prior to
the date by which Delivery Condition is achieved); (ii) the Landlord Work has
been substantially completed in accordance with the Landlord Work Plans and in
compliance with all Laws and the Demised Premises consists of at least 325,000
rentable square feet; (iii) all inspections and sign-offs related to the
substantial completion of Landlord Work have been obtained by Landlord to the
extent necessary for Tenant to prosecute its Finish Work; (iv) the Premises
shall be free of Hazardous Materials in violation of applicable Laws; (v) all
Building equipment and systems necessary for the prosecution of the Finish Work
are operational and in good working order and Tenant is able to connect to such
systems, and (vi) the Building and the Premises are free of violations of Legal
Requirements that would impair or delay the construction of the Finish Work.
“Substantially complete” “substantial completion” and “substantially completed”
shall mean that the Landlord Work is completed such that Tenant can commence,
prosecute, and complete the construction of its Finish Work (other than minor
details of construction, mechanical or electrical adjustments or decoration that
in the aggregate are minor in character and will not unreasonably interfere with
Tenant’s construction of the Finish Work, but in no event shall require any
commissioning, certification, validation, or verification of systems required
for Tenant’s particular use of the Premises, as opposed to office and laboratory
use, generally, which commissioning, certification, validation or verification,
if any, shall be performed by Tenant following completion of its Finish Work).
Notwithstanding the foregoing to the contrary, substantial completion of the
Landlord Work shall be deemed to occur if each of the following conditions are
met: (x) Delivery Condition has occurred save only the completion of the Garage
and issuance of a certificate of occupancy with respect to the same; (y)
Landlord makes available, at its sole cost and expense, adequate parking (not to
exceed the amount otherwise required to be provided by Landlord under the Lease)
for use by Tenant’s contractors and subcontractors and the employees, agents,
contractors, and representatives of each of the same, within one half (0.50)
mile of the Property during any period from and after the

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-16

--------------------------------------------------------------------------------




date that is three months after the date Delivery Condition otherwise occurs
(i.e., but for the Garage being incomplete) until the date that the Garage is
substantially completed and a certificate of occupancy issued with respect
thereto; and (z) the Garage is substantially completed and a certificate of
occupancy with respect thereto is issued not later than the date which falls six
(6) months after the date Delivery Condition otherwise occurs (i.e., but for the
Garage being incomplete). For the purposes of determining the substantial
completion of the Garage following the satisfaction of the other conditions to
Delivery Condition, “substantial completion” shall mean that the Garage is
completed (other than minor details of construction, mechanical or electrical
adjustments or decoration that in the aggregate are minor in character and will
not unreasonably interfere with ordinary and customary use of the Garage). If
Landlord does not substantially complete the Garage and cause a certificate of
occupancy with respect thereto to be issued within the six month period
referenced in clause (z) of the immediately preceding sentence (such six month
period being subject to extension for Tenant Delay and Construction Force
Majeure occurring during such period), then, subject to satisfaction of each of
Landlord’s other Delivery Condition obligations, the Delivery Date shall be the
date that the Garage is substantially completed (including without limitation
the issuance of a certificate of occupancy with respect thereto) and, upon the
request of either party, Landlord and Tenant shall enter into a letter agreement
memorializing the Delivery Date and associated Fixed Rent and Additional Rent
reconciliation (i.e., because it is the intention of Landlord and Tenant that,
notwithstanding anything to the contrary in this Lease, for the purposes of
determining the date upon which the Rent Commencement Date occurs, it shall be a
condition precedent to the occurrence of the Delivery Date based on Tenant
moving into the Premises pursuant to Section 2.3(y) of the Lease that the Garage
be substantially completed and a certificate of occupancy for the same have been
issued). Landlord’s Architect’s determination of any element of Delivery
Condition shall be conclusive as between the parties unless disputed by Tenant
within ten (10) business days following written notice thereof, but this shall
not relieve Landlord from its liability to complete the Landlord Work and
correct latent defects pursuant to the terms set forth below. Any dispute
regarding occurrence of Delivery Condition or the matters set forth in this
paragraph shall be resolved pursuant to Section 14, below. During such 10
business day period, Tenant shall have the right to inspect the Premises and the
Common Areas and take such measurements as are reasonably required to confirm
that the Landlord Work is substantially complete.
(b)    “Tenant Delay” means any (x) Agreed Tenant Delay or (y) any of the events
or circumstances described in clauses (i) and/or (ii) of this Section 11(b) to
the extent (i.e., after taking into account the effect and/or contribution of
Construction Force Majeure and Other Delays, as defined in Section 13(h), below,
related to the Landlord Work) the same cause the occurrence of Delivery
Condition to occur after the Estimated Delivery Date (other than as expressly
set forth in Section 11(c)), the occurrence of the Start Date to occur after the
Estimated State Date, or in the occurrence of Milestone 1, Milestone 2, or
Milestone 3 beyond the dates set forth herein and giving rise to Tenant remedies
hereunder.

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-17

--------------------------------------------------------------------------------




(i)    The failure of Tenant to make any submission or to respond to any
submission to Tenant from Landlord in accordance with the express requirements
of the Lease or this Work Letter on or before the deadline expressly set forth
in the Lease or this Work Letter for such submission or response (provided that
any failure to respond shall not result in Tenant Delay to the extent that such
failure results in deemed approval pursuant to the express terms of this Lease);
or
(ii)    Any other act (other than acts required by this Lease) or failure to act
(where action by Tenant is required under the Lease) by Tenant or Tenant’s
Contractor, designers, or others engaged by Tenant that results in a delay to
the completion of Landlord Work (provided that any Tenant Delay pursuant to this
clause (ii) shall not be deemed to accrue unless and until Landlord delivers
notice of such event with a statement, in bold and prominent print and
referencing this Section 11(b), that a Tenant Delay has occurred and describing
the event giving rise to such Tenant Delay).
“Landlord Delay” means any of the events or circumstances described in clauses
(1) and/or (2) of this Section 11(b) to the extent the same (x) cause a delay in
the critical path for the design and/or construction of the Finish Work or (y)
causes Tenant to be delayed in any submission to, or response to any submission
from, Landlord and/or any other Tenant performance obligation under this Work
Letter as it relates to the Landlord Work if the same gives rise to a claim by
Landlord for Tenant Delay.
(i)    The failure of Landlord to make any submission or to respond to any
submission to Landlord from Tenant on or before the deadline for such submission
or response as set forth in the Lease or this Work Letter (provided that any
failure to respond shall not result in Landlord Delay to the extent that such
failure results in deemed approval pursuant to the express terms of this Lease);
or
(i)    Any other act (other than acts required by this Lease) or failure to act
(where action by Landlord is required under the Lease) by Landlord or Landlord’s
Contractor, designers, or others engaged by Landlord that results in a delay to
the completion of the Finish Work, which may include (but is not limited to) any
changes to the Landlord Work following the initial approval of the Landlord Work
Plans that have not been approved by Tenant in accordance herewith (to the
extent such approval is required), provided that any Landlord Delay pursuant to
this clause (2) shall not be deemed to accrue unless and until Tenant delivers
notice of such event with a statement, in bold and prominent print and
referencing this Section 11(b) that a Landlord Delay has occurred and describing
the event giving rise to such Landlord Delay.
Notwithstanding anything to the contrary herein, the acceleration of the date
that Delivery Condition is deemed to occur if and as expressly described in
Section 11(c) and an extension of Landlord’s time to perform the Landlord Work
as set forth in the Lease shall be Landlord’s sole remedy at law or in equity
for Tenant Delay. Except as otherwise and/or more particularly provided herein,
in calculating the length of Delays, Delays shall be determined on a

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-18

--------------------------------------------------------------------------------




net basis, i.e., taking into account the effect and/or contribution of all other
delays, including, without limitation, Landlord Delay, Tenant Delay and Other
Delays. Any Landlord Delay or Tenant Delay of less than a full day shall be
deemed to be equal to a delay of one full day. With respect to any Delay other
than Agreed Tenant Delay (for which the length of the Delay shall be as agreed
upon in writing by the parties at the time such Delay arises), the party
claiming such Delay shall notify the other in writing of the claimed estimated
length of such Delay (describing in reasonable detail the manner in which such
Delay will result in the non-claiming party’s failure to achieve on schedule the
Start Date, any of the Milestones, the Delivery Condition by the Estimated
Delivery Date, completion of the Finish Work, or, with respect to Section 11(c)
Tenant Delay (as defined below), delay in the achievement of the Delivery
Condition, as the case may be) within ten (10) business days after its
occurrence and the party to whom such claim is made may elect by written notice
delivered to the other within ten (10) business days thereafter to dispute the
claimed estimated Delay in accordance with Section 14, below. Unless such
estimate is disputed by written notice delivered within such ten (10) business
day period, the claimed estimated Delay shall be deemed the length of such
Delay.
(c)    Except as otherwise provided in Section 13(h)(ii), the date that Delivery
Condition occurs shall be deemed to occur one day earlier for each day of
Section 11(c) Tenant Delay. “Section 11(c) Tenant Delay” means Tenant Delay to
the extent the same causes a delay in the achievement of Delivery Condition.
Notwithstanding the foregoing, (i) there shall be no acceleration of the date
that Delivery Condition is deemed to occur on account of any day of Section
11(c) Tenant Delay that occurs prior to the Start Date until any such pre-Start
Date Section 11(c) Tenant Delay, in the aggregate, totals 45 days, with the
forty-sixth (46th) day of any such pre-Start Date Section 11(c) Tenant Delay
being the first day of Section 11(c) Tenant Delay properly includable in the
calculation of Section 11(c) Tenant Delay for the purposes of evaluating whether
or not any acceleration in Delivery Condition is deemed to occur, and (ii) there
shall be no acceleration of the date that Delivery Condition is deemed to occur
on account of any day of Section 11(c) Tenant Delay that occurs after the Start
Date until any such post-Start Date Section 11(c) Tenant Delay, in the
aggregate, totals thirty (30) days, with the thirty-first (31st) day of any such
post-Start Date Section 11(c) Tenant Delay being the first day of Section 11(c)
Tenant Delay properly includable in the calculation of Section 11(c) Tenant
Delay for the purposes of evaluating whether or not any acceleration in Delivery
Condition is deemed to occur hereunder. In the event that Delivery Condition is
actually achieved prior to the Estimated Delivery Date, if and to the extent
Landlord otherwise would be entitled to do so pursuant to the express terms
hereof, Landlord shall not be entitled to accelerate the occurrence of Delivery
Condition on account of Section 11(c) Tenant Delay by more than 60 days.
(12)    Defects in Landlord Work
(a)    On a date or dates reasonably specified by Landlord (but not later than
two (2) business days following the expiration of Tenant’s right to dispute
Landlord’s Architect’s determination of the occurrence of substantial completion
of Landlord Work and the achievement of the Delivery Condition requiring a
minimum of 325,000 rentable square feet in the Premises), Landlord and Tenant
shall inspect the Landlord Work within the Premises and the common areas
appurtenant thereto for the purpose of preparing a list

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-19

--------------------------------------------------------------------------------




of the customary punchlist type items, and any items of a seasonal nature, then
remaining to be completed (any such punchlist, a “Final Punchlist”). Landlord
shall, within five (5) business days after the date of such inspection, submit
such Final Punchlist to Tenant, and Tenant shall sign and return the Final
Punchlist to Landlord within ten (10) business days of Landlord’s delivery of
such Final Punchlist to Tenant (or, if earlier, by the day first following
substantial completion of Landlord’s Work that Tenant takes possession of the
Premises for the purposes of materially commencing the Finish Work; i.e., work
beyond that permitted by Section 7, above), noting any items which Tenant is
actually aware of and reasonably believes should be added thereto. Within five
(5) business days of its receipt of Tenant’s revised Final Punchlist, Landlord
shall notify Tenant if it disputes any Final Punchlist items (“Disputed Final
Punchlist Items”). Items shall not be added to the Final Punchlist by Tenant
after it is delivered to Landlord, but this shall not relieve Landlord from its
liability to comply with each of the terms and conditions of this Work Letter,
including to correct latent defects pursuant to the terms set forth below. If
the Final Punchlist is not executed by Tenant and returned to Landlord within
such five (5) business day period, then Tenant shall be deemed to have accepted
the Final Punchlist as submitted to Tenant by Landlord without modification and,
except as set forth on the Final Punchlist, Landlord shall, subject to Sections
12(b) and 12(c), have no further obligation to cause any other Landlord Work to
be completed except as provided below with respect to latent defects and as
otherwise set forth in Section 12(d), below. With respect to items on the Final
Punchlist not in dispute, Landlord shall cause such items to be completed in a
diligent manner during regular business hours, but in a manner that will seek to
minimize interruption of Tenant’s prosecution of the Finish Work or, following
the completion of the Finish Work, the operation of Tenant’s business. In any
event, Landlord shall use commercially reasonable efforts to complete all
Landlord Work punch list work within thirty (30) days (or such longer period as
is reasonably required with respect to applicable items, including as set forth
above with respect to the Garage), other than matters that cannot be completed
owing to their seasonal nature, and subject to extension for Construction Force
Majeure and Tenant Delays. With respect to any Disputed Final Punchlist Items,
Landlord shall cause such items to be completed in like manner, but Landlord may
nevertheless reserve Landlord’s rights to assert that Tenant is required to pay
the costs therefor.
Except for incomplete items of Landlord Work specified in the Final Punchlist
and for latent defects, and subject to the terms and conditions of Sections
12(b) and 12(c), Tenant shall be deemed to have accepted all elements of
Landlord Work on the Delivery Date. In the case of a dispute concerning the
completion of items of Landlord Work specified in the Final Punchlist, such
items shall be deemed completed and accepted by Tenant upon the delivery to
Tenant of a certificate of Landlord’s Architect that such items have been
completed unless the certification reasonably is disputed by Tenant by a notice
to Landlord given within ten (10) business days of Landlord’s delivery of the
certification to Tenant, in which case such dispute shall be resolved pursuant
to Section 14, below. Tenant shall, subject to the terms of Sections 12(b) and
12(c), be deemed to have waived any claim under this Work Letter for correction
or cure of any latent defects on the date that is 360 days following the
Delivery Date (the “Corrective Work Period Expiration

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-20

--------------------------------------------------------------------------------




Date”) if Tenant has not then given notice of such defect to Landlord. The
foregoing period for correction of the Landlord Work shall be extended with
respect to portions of Landlord Work first performed after the occurrence of
Delivery Condition, including corrective Landlord Work performed pursuant to
this Section 12(a), by the period of time between the occurrence of Delivery
Condition and the actual performance of the applicable Landlord Work. Nothing
contained in this Section 12(a) shall be construed to establish a period of
limitation with respect to other obligations of the Landlord under the Lease.
For the purposes of this Lease, “latent defects” shall mean defects,
deficiencies, and/or non-compliance in the construction of the Landlord Work
that are not readily observable by visible inspection before or at the time the
Final Punchlist is prepared or cannot be ascertained by reason of seasonality.
Landlord shall cause Landlord’s Contractor so to remedy, repair or replace any
such latent defects identified by Tenant within the foregoing time periods, such
action to occur as soon as practicable during normal working hours (provided
that if such latent defects impact life, safety or Tenant’s ability to use the
Premises for its intended use, Landlord shall expedite such remedy, repair or
replacement at no cost to Tenant) and so as to avoid any unreasonable
interruption of Tenant’s prosecution of the Finish Work or the operation of
Tenant’s business.
(b) In addition to Landlord’s obligations under Section 12(a), in the event that
Tenant or any third party gives Landlord notice of, or Landlord otherwise
obtains actual knowledge of, one or more latent defects affecting the Premises
or common areas appurtenant thereto, from time to time during the initial term
of the Lease, after the Corrective Work Period Expiration Date, Landlord shall
meet with Tenant (a “3rd Party Warranty Review Meeting”) to review such claimed
latent defect and the underlying facts and circumstances in order to determine
whether such latent defect reasonably appears to be covered by one or more
written third party warranties or guarantees (a “3rd Party Warranty”). In the
event that Landlord determines that such latent defect may reasonably be covered
by any such 3rd Party Warranty, (Landlord being obligated to make a
determination one way or the other and to advise Tenant of such determination in
writing no later than five (5) business days after the relevant 3 rd Party
Warranty Review Meeting, failing which, such event shall be deemed a Landlord
Non-Coverage Determination (as defined below)), Landlord shall, at Landlord’s
sole cost and expense, promptly commence and diligently and continuously
prosecute to completion one or more claims against the relevant third party(ies)
in order to cause such party(ies) to correct the latent defect. Notwithstanding
the foregoing, if (i) Landlord reasonably determines, whether in connection with
or after the relevant 3rd Party Warranty Review Meeting, but subject to the
timing requirements set forth in immediately preceding sentence, that the
subject latent defect(s) are not reasonably likely to be covered by a 3rd Party
Warranty (a “Landlord Non-Coverage Determination”) or (ii) following Landlord’s
reasonable determination that such latent defect(s) are reasonably likely to be
covered by a 3 rd Party Warranty, Landlord fails to promptly commence and
diligently and continuously prosecute such claim(s) as required pursuant to this
Section 12(b) (a “Landlord Warranty Prosecution Failure”) within five (5)
business days following notice of such failure from Tenant (provided that Tenant
need not give such notice more

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-21

--------------------------------------------------------------------------------




than one time with respect to any Landlord Warranty Prosecution Failure arising
out of a particular 3rd Party Warranty claim), then Tenant shall have the
exclusive right, but not the obligation, to pursue such claim(s) to the extent
such condition affects the Premises pursuant to an assignment of rights (but not
of any duties or obligations) as described below, subject and subordinate to the
right of Landlord’s lenders and subject to the terms and conditions of the
applicable 3 rd Party Warranties. In the event Tenant’s right to prosecute such
claims arises out of a Landlord Non-Coverage Determination, Tenant’s prosecution
of such claim(s), if and to the extent it elects to do so and from and then only
after the date of any such election, shall be undertaken at Tenant’s sole cost
and expense, provided, however, if Tenant is ultimately successful in the
prosecution of such claim(s), Landlord shall promptly reimburse Tenant for all
of the reasonable out of pocket costs and expenses incurred in connection with
such claim(s), including without limitation, reasonable attorneys’ fees and
court and alternative dispute resolution costs. If Tenant’s right to prosecute
such claims arises out of a Landlord Warranty Prosecution Failure, Tenant’s
prosecution of such claim(s), if and to the extent it elects to do so and then
only from and after the date of any such election, shall be undertaken at
Landlord’s sole cost and expense, to be invoiced monthly on net thirty (30)
terms.
(c) If Tenant elects to pursue a claim under a 3 rd Party Warranty pursuant to
the provisions of subparagraph (b), above, then, without limiting any of
Landlord’s other obligations hereunder, Landlord shall within two (2) business
days of such election execute and deliver to Tenant (a “3rd Party Warranty
Assignment”) a legally-effective non-exclusive assignment of Landlord’s right to
enforce the applicable 3rd Party Warranty (but not as to any duty or obligation
of Landlord), in a form reasonably satisfactory to the parties, subject and
subordinate to the right of Landlord’s lenders and subject to the terms and
conditions of the applicable 3rd Party Warranties. Notwithstanding the
foregoing, Tenant’s rights under any 3 rd Party Warranty Assignment shall, as
between Landlord and Tenant and as to the particular latent defects which give
rise to the 3 rd Party Warranty Assignment, be exclusive.
(d) The obligations in Sections 12(a), 12(b), and 12(c) constitute Landlord’s
entire obligation with respect to all latent defects in the Landlord Work
(subject to Landlord’s obligations pursuant to Section 10.2 of the Lease, which
are in turn subject to Tenant’s rights under Section 35.1 of the Lease).
(13)    Milestones, Contingencies and Late Delivery Remedies.
(a)    Landlord expects the Start Date will occur by June 1, 2013 (the
“Estimated Start Date”). While the following clauses (i) through (iv) will not
have an impact on the validity of the Lease, Landlord shall use commercially
reasonable efforts to: (i) obtain all zoning and land use approvals for the
Landlord Work on or before December 31, 2012; (ii) obtain a binding written
mortgage commitment for its financing of the construction of the Landlord Work
on or before February 28, 2013; (iii) obtain its building permit for the
construction of the Landlord Work on or before June 1, 2013; and

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-22

--------------------------------------------------------------------------------




(iv) subject to Construction Force Majeure and Tenant Delay, achieve Delivery
Condition not later than March 31, 2015.
(b)    The “Start” or “Start Date” for the Landlord Work shall mean the latest
to occur of:
(i)    Landlord’s receipt of a building permit for the Landlord Work;
(ii)    Landlord’s closing of the first mortgage construction loan for the
Landlord Work;
(iii)    Landlord’s execution of a guaranteed maximum price construction
contract for the Landlord Work with Landlord’s Contractor;
(iv)    The binding of the Environmental Policy; and
(v)    The commencement of material site work.
If the Landlord Work does not Start on or before January 31, 2014, which date is
subject to extension for Tenant Delay and Construction Force Majeure, then
Landlord shall be obligated to pay the Tenant $2,000,000 as liquidated damages
and not a penalty (the parties having agreed (i) that the nature and extent of
Tenant’s damages are difficult to ascertain, and (ii) to liquidate the sums
payable at an amount reasonably estimated to make Tenant whole) as follows (the
“Construction Start Payment”):
(1)    The Construction Start Payment shall not be due and payable if the
Delivery Date occurs by May 31, 2015.
(2)    The Construction Start Payment shall be paid to Tenant in the form of
free Fixed Rent (such credit to be taken immediately following the Rent
Commencement Date until used in full) if the Delivery Date occurs on or after
May 31, 2015 and prior to August 31, 2015.
(3)    The Construction Start Payment shall be paid to Tenant in a lump sum
payment on the Rent Commencement Date (or, if Tenant exercises its termination
right pursuant to this Section 13(b), within fifteen (15) days following the
effective date of such termination) if the Delivery Date has not occurred prior
to or on August 31, 2015.
(4)    The Construction Start Payment shall be paid to Tenant at the time that
Landlord terminates this Lease in the event that Landlord terminates pursuant to
Section 13(g) below and Tenant is otherwise entitled to the Construction Start
Payment pursuant to this Section 13(b).
If the Landlord Work does not Start on or before April 1, 2014, subject to
extension for Tenant Delay, then Tenant shall have the right to terminate the
Lease by notice given no later than May 1, 2014 or such later date as is
provided in the following two sentences. Following

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-23

--------------------------------------------------------------------------------




April 1, 2014, if the Landlord Work has not yet achieved its Start, Landlord
agrees that it will not Start the Landlord Work without first providing Tenant
with at least five (5) business days’ advance written notice of the anticipated
Start Date and, upon receipt of such notice, Tenant shall have the right to
terminate the Lease (i.e., in addition to the initial right set forth in the
first sentence of this paragraph) upon written notice to Landlord given at any
time prior to the actual Start. If following such anticipated Start Date notice
from Landlord to Tenant, the Landlord Work does not Start on the Start Date
specified in the notice, Landlord must redeliver the notice described in this
paragraph and, upon receipt of such notice, Tenant shall, once again and in each
such scenario thereafter, have the right to terminate the Lease as provided
above, before Landlord actually Starts the Landlord Work. Notwithstanding
anything to the contrary herein, in each event where Landlord is obligated to
deliver an anticipated Start Date notice pursuant to the terms of this
paragraph, if and as applicable, other than with the express written consent of
Tenant, in Tenant’s sole discretion, Landlord shall be prohibited from Starting
the Landlord Work prior to the date expressly specified as the anticipated Start
Date in any such notice.
(c)    If Landlord does not substantially complete the erection of the entire
structural steel frame of the Building and complete the other line items shown
on the initial Construction Schedule attached hereto that are scheduled to be
completed prior to the structural steel framing (other than the rotary
connection and south retaining wall) (the “Milestone 1”) by the date (the
“Milestone 1 Date”) that is fifteen (15) months after the Start Date, which
Milestone 1 Date is subject to extension for Construction Force Majeure and
Tenant Delay, then Landlord will pay to Tenant, as liquidated damages and not a
penalty (the parties having agreed (i) that the nature and extent of Tenant’s
damages are difficult to ascertain and (ii) to liquidate the sums payable at an
amount reasonably estimated to make Tenant whole) for each day that achievement
of Milestone 1 is delayed beyond the Milestone 1 Date, an amount equal to
Tenant’s daily Fixed Rent for the Premises during Lease Year 1, but not to
exceed $2 million (“Milestone 1 Payment”). Notwithstanding the foregoing to the
contrary, the Milestone 1 Payment shall not be payable (A) if the Delivery Date
occurs on or before May 31, 2015, or (B) if the Start Date is after March 1,
2014, if the Delivery Date occurs on or before February 1, 2016.
The Milestone 1 Payment shall be paid to Tenant in the form of an abatement of
Fixed Rent due under the Lease (such credit to be taken immediately following
the Rent Commencement Date until used in full) (A) if the Delivery Date occurs
after May 31, 2015 and prior to August 31, 2015, or (B) if the Start Date is
after March 1, 2014, if the Delivery Date occurs after February 1, 2016 and
prior to May 1, 2016.
The Milestone 1 Payment shall be paid to Tenant in a lump sum payment on the
Rent Commencement Date (A) if the Delivery Date does not occur on or before
August 31, 2015, or (B) if the Start Date is after March 1, 2014, if the
Delivery Date does not occur on or before May 1, 2016.
(d)    If the Delivery Date has not occurred by the date (the “Milestone 2
Date”) that is seven (7) months after achievement of Milestone 1, which
Milestone 2 Date is subject to extension for Construction Force Majeure and
Tenant Delay, but in no event later than thirty-four (34) months after the Start
Date (“Milestone 2”), then Landlord will pay to Tenant, as liquidated

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-24

--------------------------------------------------------------------------------




damages and not a penalty (the parties having agreed (i) that the nature and
extent of Tenant’s damages are difficult to ascertain, and (ii) to liquidate the
sums payable at an amount reasonably estimated to make Tenant whole) for each
day that achievement of Milestone 2 is delayed beyond the Milestone 2 Date, an
amount equal to Tenant’s daily Fixed Rent of the Premises for Lease Year 1, but
not to exceed $2,000,000 (“Milestone 2 Payment”).
Notwithstanding the foregoing to the contrary, the Milestone 2 Payment shall not
be payable (A) if the Delivery Date occurs on or before May 31, 2015, or (B) if
the Start Date is after March 1, 2014, if the Delivery Date occurs on or before
June 1, 2016. The Milestone 2 Payment shall be paid to Tenant in the form of an
abatement of Fixed Rent due under the Lease (such credit to be taken immediately
following the Rent Commencement Date until paid in full) (A) if the Delivery
Date occurs after May 31, 2015 and prior to August 31, 2015, or (B) if the Start
Date is after March 1, 2014, if the Delivery Date occurs after June 1, 2016 and
prior to August 1, 2016.
The Milestone 2 Payment shall be paid to Tenant in a lump sum payment on the
Rent Commencement Date (A) if the Delivery Date does not occur on or before
August 31, 2015, or (B) if the Start Date is after March 1, 2014, if the
Delivery Date does not occur on or before August 1, 2016.
(e)    If Landlord does not substantially complete the erection of the
structural steel frame through the fifth floor of the Building and complete the
other line items shown on the initial Construction Schedule attached hereto that
are scheduled to be completed prior to the structural steel framing (inclusive
of the rotary connection and south retaining wall) on or before the earlier to
occur of (a) the date that is 43 months after the Start Date, and (b) June 1,
2017 (“Milestone 3”), and together with Milestone 1 and Milestone 2, sometimes
referred to herein as the “Milestones”) which Milestone 3 Date is subject to
extension for Construction Force Majeure and Tenant Delay, then Tenant may
terminate the Lease upon written notice to Landlord. In the event Tenant
terminates the Lease pursuant to this Section 13(e), Landlord shall not be
obligated to pay the Milestone 1 Payment or the Milestone 2 Payment to Tenant,
provided, however, the parties acknowledge and agree that, without limiting or
otherwise affecting any of Tenant’s rights or remedies under this Lease in any
other event or circumstance, the Tenant hereby expressly reserves and shall
enjoy all of its rights and remedies at law and in equity in the case of any
such termination.
(f)    If the Delivery Date has not occurred on or before June 1, 2017 (the
“Outside Delivery Date”), which Outside Delivery Date is subject to extension
for Tenant Delay, then Tenant may terminate the Lease by notice given to
Landlord no later than July 1, 2017, provided however, if the Delivery Date does
not occur by June 1, 2017 due solely to Construction Force Majeure, then the
Outside Delivery Date shall be deemed to be November 23, 2017 (and the outside
date for notice December 23, 2017), subject to extension for Tenant Delay. In
the event Tenant terminates the Lease pursuant to this Section 13(f), Landlord
shall not be obligated to pay the Milestone 1 Payment or the Milestone 2 Payment
to Tenant, provided, however, the parties acknowledge and agree that, without
limiting or otherwise affecting any of Tenant’s rights or remedies under this
Lease in any other event or circumstance, the Tenant hereby expressly

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-25

--------------------------------------------------------------------------------




reserves and shall enjoy all of its rights and remedies at law and in equity in
the case of any such termination.
(g)    Landlord shall have the right to terminate the Lease upon thirty (30)
days’ notice if, solely due to Construction Force Majeure, Landlord represents
in writing to Tenant that Landlord believes it is reasonably highly likely that
Landlord will not achieve Delivery Condition by June 1, 2017, despite using
commercially reasonable efforts. Landlord’s right to terminate under this
Section 13(g) may only be exercised prior to September 1, 2014 and only if the
Landlord Work has not Started. The foregoing does not affect Landlord’s
obligations pursuant to Section 13(b) above.
(h)    If on or prior to September 1, 2014, Landlord achieves Milestone 1 then
the following shall apply:
(i)    Should the Delivery Date occur by the Estimated Delivery Date, then the
Rent Commencement Date shall be the date that is six months following the
Delivery Date as further set forth on Exhibit 4.1.
(ii)    If the Delivery Date does not occur by the Estimated Delivery Date,
then:
(1) If such failure is caused solely by Tenant Delay (and not by Construction
Force Majeure or any other delay, any delay that is not Tenant Delay or
Construction Force Majeure being referred to herein as “Other Delays”), then the
Rent Commencement Date shall be October 1, 2015;
(2) If such failure is caused by any Other Delay (and is not otherwise covered
by Section 13(h)(ii)(4)), then: (i) the Rent Commencement Date shall be six
months following the Delivery Date; (ii) Landlord shall be responsible for any
holdover rent (i.e. cost above the contractual base rent) owed by Tenant under
Tenant’s existing lease (“Knotter Lease”) at 350 Knotter Drive in Cheshire,
Connecticut (such amounts being referred to herein as “Holdover Rent”), a true,
complete and correct copy of which Knotter Lease is attached hereto as
Attachment 5; and (iii) Landlord shall be responsible for reimbursing Tenant for
up to $1,000,000 of other actual damages incurred by Tenant (excluding base rent
and operating expenses for the Knotter Lease), if any, under the Knotter Lease.
Tenant shall not enter into any modification or amendment to the Knotter Lease
that impacts Landlord’s obligations hereunder without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.
(3) If such failure is due solely to Construction Force Majeure, then (i) the
Rent Commencement Date shall be the date that is six months following the
Delivery Date, and (ii) Landlord and Tenant shall each be responsible for 50% of
any Holdover Rent.
(4) If the Delivery Date does not occur by the Estimated Delivery Date due to a
combination of Construction Force Majeure, Tenant Delay and/or any Other Delay,
then, for the purposes of this subsection (ii), the responsibility for Holdover
Rent pursuant to the immediately preceding subparagraphs (1)-(3) shall be
determined based on an allocation of the

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-26

--------------------------------------------------------------------------------




Holdover Rent between the parties in which each party is attributed (x) its
respective share of delays (other than Construction Force Majeure delays) (i.e.,
Tenant is attributed a proportion equal to each day of Tenant Delay divided by
the sum of all delays other than Construction Force Majeure delays, and Landlord
attributed a proportion equal to all Other Delays divided by the sum of all
delays other than Construction Force Majeure delays) plus (y) an additional
share of Holdover Rent on account of Construction Force Majeure delays based on
the ratio determined pursuant to clause (x), provided that Tenant shall never be
attributed more than 50% of all Construction Force Majeure delays. For example,
if a delay results from 100 days of Other Delays, 50 days of Tenant Delays, and
210 days of Construction Force Majeure, then Landlord is attributed (100/(100
+50)) = 66.67% of Holdover Rent, plus an additional 140 days on account of the
Construction Force Majeure (66.67% of 210) and Tenant is attributed (50/(50 +
100)) = 33.33%, plus an additional 70 days on account of the Construction Force
Majeure (33.33% of 210). In any event under this subparagraph (4), the Rent
Commencement Date shall be six months following the Delivery Date.
(5) Notwithstanding anything above, if Landlord achieves Milestone 1 on or prior
to September 1, 2014, and Tenant does not timely deliver the First Termination
Notice as defined in, and provided for, in Section 6(b) of Amendment No. 4
(dated January 21, 2011) to the Knotter Lease, then Tenant shall be responsible
for all payments and charges under the Knotter Lease.
(i)    If on or prior to September 1, 2014, Landlord does not achieve Milestone
1 and such failure is caused solely by Tenant Delay (and not by Construction
Force Majeure or any Other Delay), then the Estimated Delivery Date shall be
extended by one day for each day of Tenant Delay.
(j)    (i) If on or prior to September 1, 2014, Landlord does not achieve
Milestone 1 due solely to Other Delays, then:
(1)    Tenant shall not exercise its First Early Termination Right as defined
in, and provided for, in Section 6(b) of Amendment No. 4 (dated January 21,
2011) to the Knotter Lease.
(2)    Tenant shall continue to pay for 100% of its lease obligations under the
Knotter Lease until the date that is six months after the Delivery Date occurs,
at which time the Rent Commencement Date shall occur and Tenant shall commence
paying all lease obligations for the Premises.
(3)    Upon the Rent Commencement Date, Tenant shall be responsible for
$2,000,000 of its Knotter Lease base rent obligations, and Landlord shall be
responsible for reimbursing Tenant or otherwise paying 100% of the remaining
Tenant base rent obligations under the Knotter Lease for the period from the
Rent Commencement Date through May 31, 2018 and Tenant shall remain responsible
for all operating expenses and other charges under the Knotter Lease.

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-27

--------------------------------------------------------------------------------




(ii) If on or prior to September 1, 2014, Landlord does not achieve Milestone 1
due to a combination of Construction Force Majeure, Tenant Delay and/or any
Other Delays, then the responsibility for the damages that would have otherwise
applied under the preceding subparagraph 13(j)(i)(3) will be allocated between
the parties in which each party is attributed (x) its respective share of delays
other than Construction Force Majeure delays (i.e., Tenant is attributed a
proportion equal to each day of Tenant Delay divided by the sum of all delays
other than Construction Force Majeure delays, and Landlord attributed a
proportion equal to all Other Delays divided by the sum of all delays other than
Construction Force Majeure delays) plus (y) an additional share equal to 50% of
the Construction Force Majeure delays. For example, if a delay results from 100
days of Other Delays, 50 days of Tenant Delays, and 210 days of Construction
Force Majeure, then Landlord is attributed (100/(100 +50)) = 66.67% of such
damages, plus an additional 105 days on account of the Construction Force
Majeure (50% of 210) and Tenant is attributed (50/(50 + 100)) = 33.33%, plus an
additional 105 days on account of the Construction Force Majeure (50% of 210).
(k)    If on or prior to September 1, 2014, Landlord does not achieve Milestone
1 due solely to Construction Force Majeure, then:
(1)    Tenant shall not exercise its First Early Termination Right as defined
in, and provided for, in Section 6(b) of Amendment No. 4 (dated January 21,
2011) to the Knotter Lease.
(2)    Tenant shall continue to pay for 100% of its lease obligations under the
Knotter Lease until the date that is six months after the Delivery Date, at
which time the Rent Commencement Date shall occur and Tenant shall commence
paying all lease obligations for the Premises.
(3)    Following the Rent Commencement Date: (i) Landlord and Tenant shall be
responsible for 60% and 40%, respectively, of the Knotter Lease base rent
obligations, up to an aggregate maximum of $5,000,000. Thereafter, Landlord
shall be responsible for 100% of Knotter Lease base rent obligations; provided,
however, that Landlord shall be entitled to recover such amounts (i.e., in
excess of $5,000,000) by amortizing the same into the Fixed Rent due and payable
under this Lease for the Premises over the remainder of the Term. Tenant shall
remain responsible for all operating expenses and other charges under the
Knotter Lease.
If the events in (j) or (k), above occur, the parties will use
commercially-reasonable efforts to mitigate their respective obligations under
the Knotter Lease through the subleasing of space leased by Tenant under the
Knotter Lease or the assigning of the Knotter Lease. Any dispute regarding the
reasons for, as well as who caused, the Delivery Date or any Milestone not to
occur by the designated date shall be resolved in accordance with Section 14,
below. In the event that Landlord fails to reimburse Tenant for any expenses
under the Knotter Lease payable by Landlord pursuant to Sections 13(h), (j), or
(k) within thirty (30) days after invoice from Tenant, together with reasonable
back-up, then Tenant may offset such unpaid costs against Fixed Rent from and
after the Rent Commencement Date until Tenant is paid in full, provided however
that if the amount of the abatement is more than fifteen percent (15%) of the
aggregate

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-28

--------------------------------------------------------------------------------




amount of Fixed Rent due in any month when aggregated with any abatements due
pursuant to Section 35.1 of this Lease, then the aggregate amount abated in any
one month shall not exceed fifteen percent (15%) of the Fixed Rent and the
excess amount of the abatement shall be carried forward with interest at the
Default Rate and applied against future amounts otherwise due (subject to the
same 15% monthly limitation described above).
(l)    In support of Landlord’s monetary obligations to Tenant under this Work
Letter, Landlord shall, within 60 days following the execution and delivery of
this Lease, deliver, or cause to be delivered, to Tenant, a $2,000,000
irrevocable, standby letter of credit (the “LOC”) from Bank of America, Citizens
Bank, People’s United Bank or another institutional lender reasonably acceptable
to Tenant. If Landlord fails to provide Tenant with the LOC within such 60 day
period, Tenant shall have the right to terminate this Lease upon five (5) days’
prior written notice to Landlord (unless the LOC is received by Tenant within
such five day period), and the parties acknowledge and agree that, without
limiting or otherwise affecting any of Tenant’s rights or remedies under this
Lease in any other event or circumstance, the Tenant hereby expressly reserves
and shall enjoy all of its rights and remedies at law and in equity in the case
of any such termination. The LOC shall be substantially in the form attached as
Attachment 8. The provisions of this Section 13(l) shall terminate upon first to
occur of (i) the Delivery Date (subject in all events to Tenant’s rights to
dispute the occurrence of the same pursuant to the terms of this Work Letter) or
(ii) the termination of this Lease other than pursuant to Sections 13(b), (e),
(f), or (g), at which time Tenant shall deliver the LOC to Landlord. Landlord
shall have the right from time to time to deliver a replacement LOC to Tenant
(including without limitation upon the closing of Landlord’s construction loan),
provided any such replacement LOC shall comply with the requirements of this
Section 13(l) or otherwise be reasonably satisfactory to Tenant, in which case
the existing LOC shall be returned to Landlord. Tenant shall be entitled to draw
on the LOC in the event that Tenant has obtained a binding judgment, beyond any
appeals, with respect to any monetary obligations owed by Landlord to Tenant
under this Work Letter (to the extent such monetary obligations have not been
previously paid to Tenant by Landlord). Any dispute regarding the provisions of
this Section 13(l) or the right to draw on or receive the LOC shall be resolved
pursuant to Section 14 of this Work Letter.
(14)    Dispute Resolution
(a)    In the event of a controversy, dispute or claim arising out of, from or
relating to the interpretation, performance or breach of the provisions of this
Work Letter whether based on contract, tort, equity or statute and including
disputes concerning entitlement to and exercise of termination rights or default
remedies (individually and collectively, a “Dispute”), senior representatives of
the parties shall meet and attempt to resolve the Dispute in good faith. If the
Dispute is not resolved pursuant to this procedure within ten (10) business days
after the commencement of such procedure, as measured from the first time the
senior representatives of each party communicated directly in writing, with
specific reference to this Section 14, regarding the substance of the relevant
Dispute, then either party thereafter may pursue arbitration in accordance with,
this Section 14.

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-29

--------------------------------------------------------------------------------




Any Dispute that is not resolved by negotiation of the senior representatives of
the parties within the ten (10) business day time period described in the
preceding paragraph shall be subject to binding arbitration in accordance with
this Section 14. The agreement to arbitrate shall be specifically enforceable
under the prevailing arbitration laws of the State of Connecticut without regard
to its conflict of laws principles. Unless the parties mutually agree otherwise
in writing, such arbitration shall be in accordance with the Construction
Industry Arbitration Rules, Fast Track Procedures, of the American Arbitration
Association (“AAA”) in effect as of the date the Lease is executed and as
modified and supplemented by the other provisions of this Section 14, including
without limitation those related to the parties’ discovery rights. The parties
hereto shall use best efforts to cause the arbitration to be concluded, with a
decision issued, no later than ninety (90) days after the date that such dispute
is submitted for arbitration. The demand for arbitration shall be filed in
writing with the other party and with the arbitrator(s). Except as otherwise set
forth below, all arbitration proceedings shall be heard and decided by a single
arbitrator, who shall be Jane I. Milas (currently of Garcia & Milas), unless
unavailable, in which case such proceeding shall be heard and decided by Steven
B. Kaplan (currently of Michelson, Kane, Royster & Barger P.C.), unless
unavailable, in which case such proceeding shall be heard and decided by the
Honorable Beverly J. Hodgson (currently a solo practitioner). Any arbitration
conducted pursuant to this Section 14 shall be conducted in as expeditious a
manner as is both reasonably practicable and consistent with the parties’ rights
to due process and a thorough analysis and review of the evidence. The parties
each agree that, in the event of and at the time a Dispute is submitted to
arbitration under this Section 14, each of Landlord and Tenant shall provide to
the other a signed certificate representing that the respective certifying party
(including its affiliates) has not at any point engaged and has no relationship
with the relevant arbitrator and the parties shall cooperate to obtain from the
relevant arbitrator a certification to each of the parties indicating that such
arbitrator has never been engaged by and has no relationship with either of
Landlord or Tenant.
If none of the foregoing single arbitrators is available, than such proceeding
shall be heard and decided by one Qualified Arbitrator agreed upon by the
parties hereto, failing which a panel of three Qualified Arbitrators shall be
appointed by the AAA’s Regional Vice President for the State of Connecticut or,
in the event the AAA or the position of Regional Vice President for the State of
Connecticut shall no longer then exist, an officer with substantially similar
responsibilities at the AAA or, as the case may be, with respect to the
activities of a substantially similar organization.
Except as set forth below or as the parties may otherwise agree, pre-hearing
discovery shall be limited to production of documents and other things as
contemplated by Rule 34(a) of the Federal Rules of Civil Procedure.
Notwithstanding anything to the contrary herein, both the Landlord and Tenant
shall have the right to require the appearance and written statements of the
other party hereto and all third parties under contract, directly or indirectly,
with such party, including without limitation contractors, subcontractors,
design professionals, material suppliers, and other parties working on the
Landlord Work and/or Finish Work, and documents within the custody or control of
any such parties in a manner that provides the party compelling such appearance,
statement, and/or documentation with a commercially-reasonable opportunity to
review and evaluate the same in advance of submitting testimony, position
statements, claims,

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-30

--------------------------------------------------------------------------------




briefs, and/or similar submissions to the arbitrator(s) for decision. In all
arbitration proceedings, the award of the arbitrators shall not be limited to a
single dollar amount, but (a) shall indicate the arbitrator’s decision
respecting the various claims, Disputes or other matters in question presented
by each party and (b) shall contain a reasonably detailed statement of the
reasons supporting the arbitrator’s(s’) decision. The parties shall comply with
any orders of the arbitrator(s) establishing deadlines for any such proceeding.
The fee of the arbitrator(s) shall be paid equally by the parties. Each party
shall pay all other costs incurred by it in connection with the arbitration;
provided, however, that the prevailing party in each such arbitration shall be
entitled to reimbursement for all of its reasonably incurred costs and expenses
(including attorneys’ fees, arbitration fees, witness fees and court reporter
costs) in connection with such arbitration. The arbitrator or arbitrators, if
applicable, shall decide the Dispute by written decision.
The Landlord and the Tenant agree that (i) no Dispute at any time during or
after
the completion of the Landlord Work or the Finish Work shall be brought before
any court
except for purposes of (A) matters in aid of arbitration (e.g., seeking a
prejudgment remedy
pursuant to applicable law), (B) enforcement of an arbitration decision, and/or
(C) determination as to whether a matter is arbitrable (i.e., whether a matter
constitutes a Dispute subject to arbitration under this Section 14) and/or
whether the parties engaged in conduct that precludes judicial review of a
decision by the arbitrator that a matter was arbitrable, and (ii) nothing herein
shall be construed as a waiver of, nor limitation on, the parties’ rights to
appeal to a court of competent jurisdiction an arbitration decision pursuant to
Connecticut law.


Notwithstanding anything to the contrary, (i) in the event of any arbitration
proceeding between either Landlord or Tenant and the contractors and
subcontractors performing the Landlord Work or Finish Work, or Landlord’s or
Tenant’s Architects and/or other design professionals, arising out of or
relating to the design or construction of the Landlord Work, the Finish Work or
any portion thereof, the parties agree that each party may join the other, where
appropriate, in any such proceedings, and that such proceedings may be
consolidated with any proceedings between Tenant and Landlord under this Section
14 as necessary to avoid inconsistent results and (ii) either Landlord or Tenant
may join other parties in any arbitration proceeding hereunder with respect to
any Dispute; provided, however, that (a) there is one or more common questions
of law or fact involving the Landlord or Tenant, as applicable, and such third
party and (b) the presence of the Landlord or Tenant, as applicable, is
reasonably required to afford complete relief to the other party to the Lease or
to avoid inconsistent outcomes affecting the other party to the Lease. Each of
the construction and design contracts for the Landlord Work and Finish Work
shall contain provisions reasonably acceptable to both Landlord and Tenant
requiring the respective contractors, design professionals and vendors to comply
with the provisions of this Section 14, including without limitation with
respect to the discovery rights of Landlord and Tenant described above.
At the election of either Landlord or Tenant, their respective contractor(s)
and/or architects shall also be a party to such arbitration proceeding, and the
parties agree that the respective prime level contracts shall so provide.
Notwithstanding anything to the contrary herein, Landlord shall diligently and
continuously prosecute the Landlord Work and Tenant shall diligently and
continuously prosecute the Finish Work, as the case may be (subject to

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-31

--------------------------------------------------------------------------------




Construction Force Majeure, Landlord Delay and Tenant Delay), during the
pendency of any arbitration(s) hereunder and no such arbitration shall toll,
limit, or otherwise affect the performance obligations of the parties under this
Work Letter, including without limitation the requirements of Section 13.
(15)    Miscellaneous Benefits. Landlord acknowledges that (i) Tenant
anticipates applying for the Connecticut Development Authority’s (“CDA”) Sales
and Use Tax Relief Program to receive up to $4,000,000 in sales and use tax
credits (“CDA Credits”), (ii) the CDA Credits will be issued to Tenant based, in
part, on the Landlord Work, and (iii) the CDA requires that CDA Credits be
utilized to benefit the Tenant. Accordingly, if Tenant notifies Landlord that it
has been approved by the CDA and has received CDA Credits, Landlord will use
commercially reasonable efforts (at no cost or expense to Landlord) to apply the
CDA Credits to subsequent qualifying expenditures not to exceed $35,000,000 (in
accordance with the CDA guidelines) in connection with the Landlord Work (which
qualifying expenditures are expected to result in in CDA credits of up to $
2,333,333 in the aggregate). The remainder of any CDA Credits may be used by
Tenant for its Finish Work. Landlord will give Tenant a credit against the first
amounts of Fixed Rent due and payable under the Lease (until used in full) in an
amount equal to the CDA Credits utilized by Landlord (or its agents) on a
dollar-for-dollar basis, on the later of when such CDA Credits are utilized by
Landlord or the Rent Commencement Date under the Lease. In lieu of such credit
against Fixed Rent, Landlord may elect at any time to pay Tenant a lump sum
amount equal to the amount of previously unapplied credits that would have
otherwise been due to Tenant under this paragraph. Tenant shall promptly
reimburse Landlord for any third party expenses, costs, fees, taxes, or other
charges incurred by Landlord in connection with the use of the CDA Credits or
Landlord’s obligations with respect to the CDA Credits hereunder, it being the
understanding that the acquisition and use of the CDA Credits shall be at no
cost or liability to Landlord. Any amounts not so reimbursed shall be deducted
from the credit against Fixed Rent otherwise due to Tenant pursuant to this
Section. Landlord further acknowledges that Tenant expects to receive additional
assistance from a governmental authority based, in part, on the Landlord Work
(including assistance from the Connecticut Department of Economic and Community
Development) and agrees to make available to Tenant and its agents having a
reasonable basis to review, at Tenant’s reasonable request and sole cost, the
books and records directly related to the hard costs of constructing the
Landlord Work to the extent necessary for Tenant to obtain, and comply with
reporting obligations associated with, such assistance.  Furthermore, as
reasonably requested by Tenant or its auditors to the extent necessary for
Tenant to comply with its financial reporting required by applicable
Laws(including lease accounting requirements applicable to Tenant) and other
regulatory disclosure obligations under applicable Laws, Landlord will provide
to Tenant or its agents such additional information related to the Landlord Work
, including (i) within 3 business days’ after each month-end other than December
and five (5) business days with respect to December, Landlord’s base financial
information with respect to the to the Landlord Work (on an accrual basis with
respect to year-end) as reasonably requested by Tenant in connection with
Tenant’s month end closing of its financial accounts for the Lease and (ii)
 within ten (10) business days after each month end (or if not received by such
time by Landlord, promptly after Landlord’s receipt) with documentation of the
hard costs of constructing, and soft costs for architectural, engineering and
other consulting services for the design of, the Landlord Work, including a copy
of each approved AIA form G702 and G703

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-32

--------------------------------------------------------------------------------




requisition for payment submitted by the contractor, and copies of invoices
referenced therein to the extent requested by Tenant following approval of such
requisition by the Landlord’s Architect, together with invoices submitted by
architects and engineers; provided Landlord shall not be required to disclose
overhead costs (including developer fees) or its cost of capital.
Tenant agrees to indemnify, defend and save Landlord and Landlord’s agents and
employees harmless of and from all losses, costs, liabilities, claims, damages
and expenses including reasonable counsel fees, penalties and fines, incurred in
connection with or arising from the use of the CDA Credits by Landlord (other
than the credit against Fixed Rent expressly described above) or the performance
of Landlord’s obligations under this Section 16; except in each case to the
extent arising from the gross negligence or willful misconduct of Landlord, its
agents and employees. The provisions of this paragraph shall survive the
expiration or termination of this Lease.
Tenant agrees to keep, and cause all of its agents to keep, all confidential
information disclosed by Landlord under this Section 16 confidential and will
not disclose such information except (i) as may be necessary in connection with
the purpose for which such information was disclosed or (ii) as may be required
by law, regulation or legal process.
(16)    Without limiting any of Tenant’s other rights or Landlord’s other
obligations, as soon as possible following the Delivery Date, Landlord shall
provide Tenant with true and correct copies, which may be in electronic form, of
as-built drawings, owner manuals, and any construction or equipment warranties
and guarantees with respect to the portions of Landlord Work that are directly
related to or affect the Premises.
Attachments to Exhibit 3.2
Attachment 1:        Schematic Plans and Specifications
Attachment 2:        Space Concept
Attachment 3:        Requirements Applicable to Tenant’s Construction Documents
Attachment 4:        Construction Schedule
Attachment 5:        Knotter Lease
Attachment 6:        Tenant’s List of General Contractors/Construction Managers
Attachment 7:         Permitted Semi-Finished Condition of a Portion of the
Premises
Attachment 8:         Letter of Credit



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-33

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

ATTACHMENT 1 TO WORK LETTER

--------------------------------------------------------------------------------

Attachment 1


List of Plans and Specifications




100 College Street
Alexion Schematic Design Drawings
Winstanley Enterprises
Elkus Manfredi Architects
9/12/12


Lease Exhibit Drawing List


Civil Drawings:


CS-101    Plaza & Street Level Site Plan
CU-101    Below Grade Utility Plan


Architectural Drawings:


A1B1 Below Grade Plan
A101 1 Floor Plan
2 Floor Plan
3 Floor Plan
4 -5 Floor Plan
6 Floor Plan
7 – 10 Floor Plan
11 Floor Plan
12 Floor Plan
Roof Plan
A301 East West Section
A302 North South Section
A303 North South Section
East Elevation
South Elevation
West Elevation
North Elevation
Energy Strategies
Perspective Rendering – View from SE
Perspective Rendering – View from NE
Perspective Rendering – SE Retail Corner


MEP Drawings:


E-TP Electric Tunnel Plan
F-TD Electrical Tunnel Power Distribution One-Line Diagram
FP-TP Fire Protection Tunnel Plan
H4.00 HVAC Basement Floor Plan

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-34

--------------------------------------------------------------------------------






Together with the 100 College Street, New Haven, Connecticut Outline
Specifications prepared by Elkus Mandfredi Architects, dated August 29, 2012 (as
amended by the attached Appendix)
Lease Exhibit Drawing List



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-35

--------------------------------------------------------------------------------














APPENDIX 01










































PROJECT DESCRIPTION
The project involves the construction of a new mixed-use office/research
laboratory high-rise building and adjacent parking garage in New Haven,
Connecticut. The mixed-use building and adjacent parking garage are located on
the same lot and are connected at the sub-grade level.
With the exception of the first floor, the office building is to have a maximum
per floor occupant load of 400 people.
The office building is designed with an occupancy classification of: Occupancy
Group B, Business.
The building construction is Type IA.



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-36

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

ATTACHMENT 2 TO WORK LETTER

--------------------------------------------------------------------------------

Space Concept
Office Areas


An open plan approach shall be taken with the Finish Work in the office areas.
The finish of the open plan shall consist of carpeted floors, suspended
ceilings, zoned HVAC with VAV boxes on a central BMS, lighting and painted
perimeter walls. Within the finished open plan, Alexion shall install
demountable walled offices and workstations.




Lab Areas


A modular approach shall be taken with the Finish Work in the laboratory areas,
yielding flexible and convertible layouts. Laboratory utilities and services
will be delivered overhead to a series of ceiling mounted stations that will
allow for modular casework to be easily installed and relocated as laboratory
needs change. Such modular approach is intended such that any future laboratory
modifications can occur with minimal disruption to ongoing operations and
minimal, if any, demolition activities.

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-37

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

ATTACHMENT 3 TO WORK LETTER
CONSTRUCTION DOCUMENTS REQUIREMENTS

--------------------------------------------------------------------------------

(i)    Preparation of Construction Documents. The Construction Documents shall
include the architectural, mechanical, electrical and structural drawings and
detailed specifications for the Finish Work and shall show the work necessary to
complete the Finish Work including all cutting, fitting, and patching and all
connections to the mechanical and electrical systems and components of the
Building. The Construction Documents shall include:
(a) Major Work Information: A list of any items or matters which might require
structural modifications to the Building, including the following:
i.
Location and details of special floor areas exceeding 150 pounds of live load
per square foot;

ii.
Location and weights of storage files, batteries, HVAC units and technical
areas;

iii.
Location of any special soundproofing requirements;

iv.
Existence of any extraordinary HVAC requirements necessitating perforation of
structural members; and

v.
Existence of any requirements for heavy loads, dunnage or other items affecting
the structure.

(b)    Plans Submission: Two (2) blackline drawings and one (1) CAD disk showing
all structural, architectural, mechanical and electrical systems, including
cutsheets, specifications and the following:
CONSTRUCTION PLANS:
vi.
All partitions shall be shown; indicate ratings of all partitions; indicate all
non-standard construction and details referenced;

vii.
Dimensions for partition shall be shown to face of stud; critical tolerances and
± dimensions shall be clearly noted;

viii.
All doors shall be shown on and shall be numbered and scheduled on door
schedule; indicate ratings of all doors;


* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-38

--------------------------------------------------------------------------------




ix.
All non-standard construction, non-standard materials and/or installation shall
be noted; equipment and finishes shall be shown and details referenced; and

x.
All plumbing fixtures or other equipment requirements and any equipment
requiring connection to Building plumbing systems shall be noted.

REFLECTED CEILING PLAN:
xi.
Layout suspended ceiling grid pattern in each room, describing the intent of the
ceiling working point, origin and/or centering; and

xii.
Locate all ceiling-mounted lighting fixtures and air handling devices including
air dampers, fan boxes, etc., lighting fixtures, supply air diffusers, down
lights, special lighting fixtures, special return air registers, and special
supply air diffusers.

TELECOMMUNICATIONS AND ELECTRICAL EQUIPMENT PLAN:
xiii.
All telephone outlets required;

xiv.
All electrical outlets required; note non-standard power devices and/or related
equipment;

xv.
All electrical requirements associated with plumbing fixtures or equipment;
append product data for all equipment requiring special power, temperature
control or plumbing considerations;

xvi.
Location of telecommunications equipment and conduits;

xvii.
Components and design of Rooftop Equipment (including associated equipment) as
installed, in sufficient detail to evaluate weight, bearing requirements,
wind-load characteristics, power requirements and the effects on Building
structure, moisture resistance of the roof membrane and operations of
pre-existing telecommunications equipment; and

xviii.
All lighting wall switches and special wall switches.

DOOR SCHEDULE:
xix.
Provide a schedule of doors, sizes, finishes, hardware sets and ratings; and

xx.
Non-industry standard materials and/or installation shall be noted.

HVAC:
xxi.
Areas requiring special temperature and/or humidity control requirements;


* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-39

--------------------------------------------------------------------------------




xxii.
Heat emission of equipment (including catalogue cuts), such as CRTs, copy
machines, etc.;

xxiii.
Special exhaust requirements - conference rooms, pantry, toilets, etc.; and

xxiv.
Any extension of system beyond demised space.

ELECTRICAL:
xxv.
Special lighting requirements;

xxvi.
Power requirements and special outlet requirements of equipment;

xxvii.
Security requirements;

xxviii.
Supplied telephone equipment and the necessary space allocation for same; and

xxix.
Any extensions of tenant equipment beyond demised space.

PLUMBING:
xxx.
Remote toilets;

xxxi.
Pantry equipment requirements;

xxxii.
Remote water and/or drain requirements such as for sinks, ice makers, etc.; and

xxxiii.
Special drainage requirements, such as those requiring holding or dilution
tanks.

ROOF:
Detailed plan of any existing and proposed roof equipment showing location and
elevations of all equipment.
SITE: (if applicable)
Detailed plan, including fencing, pads, conduits, landscaping and elevations of
equipment.
SPECIAL SERVICES:
Equipment cuts, power requirements, heat emissions, raised floor requirements,
fire protection requirements, security requirements, and emergency power.
(a)    Plan Requirements. The Construction Documents shall be fully detailed and
fully coordinated with each other and with existing field conditions, shall show
complete dimensions,

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-40

--------------------------------------------------------------------------------




and shall have designated thereon all points of location and other matters,
including special construction details and finish schedules. All drawings shall
be uniform size and shall incorporate the standard electrical and plumbing
symbols and be at a scale of 1/8" = 1'0" or larger. Materials and/or
installation shall be noted and adequately specified to allow for Landlord
review, building permit application, and construction. All equipment and
installations shall be made in accordance with industry standard materials and
procedures unless a deviation outside of industry standards is shown on the
Construction Documents and approved by Landlord, which consent shall not be
unreasonably withheld, conditioned, or delayed. To the extent practicable, a
concise description of products, acceptable substitutes, and installation
procedures and standards shall be provided. Product cuts must be provided and
special mechanical or electrical loads noted. Landlord’s approval of the plans,
drawings, specifications or other submissions in respect of any work, addition,
alteration or improvement to be undertaken by or on behalf of Tenant shall
create no liability or responsibility on the part of Landlord for their
completeness, design sufficiency or compliance with requirements of any
applicable laws, rules or regulations of any governmental or quasi-governmental
agency, board or authority.
(b)    Drawing and Document Production. Landlord shall provide Tenant with two
(2) blackline drawings and one (1) CAD disk showing the improvements on the
Property and site outline, core walls and columns, together with corridor and
demising wall location plans.



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-41

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

ATTACHMENT 4 TO WORK LETTER

--------------------------------------------------------------------------------

CONSTRUCTION SCHEDULE

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-42

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

ATTACHMENT 5 TO WORK LETTER

--------------------------------------------------------------------------------

KNOTTER LEASE1 






































____________________________
1Knotter Lease filed with the SEC in Registration Statement on Form S-3 (Reg.
No. 333-36738) filed on May 10, 2000

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-43

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

ATTACHMENT 6 TO WORK LETTER

--------------------------------------------------------------------------------

TENANT’S LIST OF GENERAL CONTRACTORS/CONSTRUCTION MANAGERS
A/Z Corporation
Controlled Air Corporation
Gilbane Construction
OR&L Construction

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-44

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

ATTACHMENT 7 TO WORK LETTER

--------------------------------------------------------------------------------

PERMITTED SEMI-FINISHED CONDITION OF A PORTION OF THE PREMISES
Semi-finished state shall mean the installation of such air handling equipment
(exclusive of main duct work and branch duct work) sufficiently sized to
condition no less than fifty percent (50%) of the space to be initially left in
such semi-finished state on the sixth (6th) floor of the Premises and 100
percent (100%) of the space to be initially left in such semi-finished state on
any remaining floors where such condition is permitted.



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-45

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

ATTACHMENT 8 TO WORK LETTER

--------------------------------------------------------------------------------





IRREVOCABLE STANDBY LETTER OF CREDIT NO. _______
PAGE 1
 
BENEFICIARY:
 
ALEXION PHARMACEUTICALS, INC.
 
APPLICANT:
 
____________
____________
 
LETTER OF CREDIT NO: _______
ISSUE DATE: ___________________________
EXPIRATION DATE: [1 YEAR FROM ISSUANCE DATE]
EXPIRATION PLACE: AT OUR COUNTERS
 
AMOUNT: 2,000,000.00 USD TWO MILLION 00/100 U.S. DOLLARS
 
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_______ IN YOUR FAVOR FOR THE ACCOUNT OF _________ FOR AN
AMOUNT TWO MILLION 00/100 U.S. DOLLARS (USD
2,000,000.00) AVAILABLE BY PRESENTATION OF YOUR DRAFT(S) AT SIGHT
DRAWN ON ____________ ACCOMPANIED BY THE FOLLOWING
DOCUMENT(S):
 
BENEFICIARY'S SIGNED STATEMENT READING AS FOLLOWS:
 
"WE ARE ENTITLED TO DRAW ON THE LETTER OF CREDIT PURSUANT TO THE
TERMS OF THAT CERTAIN LEASE BETWEEN ALEXION PHARMACEUTICALS, INC.
AND ___________, DATED AS OF _______, 2012, WITH RESPECT
TO THE PREMISES LOCATED AT _______________."
 
OR
 
"ALEXION PHARMACEUTICALS, INC., AS BENEFICIARY, HEREBY CERTIFIES THAT
IT HAS RECEIVED NOTICE FROM __________ THAT LETTER OF
CREDIT NO. _______ WILL NOT BE AUTOMATICALLY EXTENDED AND THAT IT
HAS NOT RECEIVED A REPLACEMENT OF THIS LETTER OF CREDIT FROM
_______________ AT LEAST FORTY-FIVE (45) DAYS PRIOR TO THE EXPIRATION DATE OF
THIS LETTER OF CREDIT. FINAL EXPIRY DATE IS ______, _____."
 




IRREVOCABLE STANDBY LETTER OF CREDIT NO. _______
PAGE 2
 
 

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-46

--------------------------------------------------------------------------------




IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF 1
YEAR(S) FROM THE PRESENT OR ANY FUTURE EXPIRATION DATE THEREOF,
UNLESS WE NOTIFY YOU IN WRITING BY CERTIFIED MAIL OR OVERNIGHT
COURIER AT LEAST 45 DAYS PRIOR TO THE EXPIRATION DATE THAT WE
ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR SUCH ADDITIONAL
PERIOD. NOTWITHSTANDING THE AFOREMENTIONED, THE FINAL EXPIRY
DATE OF THIS LETTER OF CREDIT IS _______, ____.
 
ALL BANKING CHARGES OUTSIDE ________ ARE FOR THE
ACCOUNT OF THE APPLICANT.
 
DRAFT(S) DRAWN HEREUNDER MUST BEAR THE CLAUSE: "DRAWN UNDER _____________
STANDBY LETTER OF CREDIT NUMBER _______ DATED
_________________".
 
THIS ORIGINAL LETTER OF CREDIT, ALONG WITH ANY SUBSEQUENT
AMENDMENTS, MUST BE SUBMITTED TO THE BANK FOR OUR ENDORSEMENT
OF ANY PAYMENTS EFFECTED BY US AND/OR FOR CANCELLATION.
 
THE BENEFICIARY'S RIGHTS UNDER THIS LETTER OF CREDIT ARE
TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART) AND ONLY ________________
IS AUTHORIZED TO ACT AS THE TRANSFERRING BANK. WE SHALL NOT RECOGNIZE ANY
TRANSFER OF THIS LETTER OF CREDIT UNTIL THIS ORIGINAL LETTER OF CREDIT TOGETHER
WITH ANY AMENDMENTS, AND A SIGNED AND COMPLETED TRANSFER FORM IN THE
FORM ATTACHED HERETO AS ATTACHMENT A. UNDER NO
CIRCUMSTANCES SHALL THIS LETTER OF CREDIT BE TRANSFERRED TO ANY
PERSON OR ENTITY WITH WHICH U.S. PERSONS OR ENTITIES ARE
PROHIBITED FROM CONDUCTING BUSINESS UNDER U.S. FOREIGN ASSET
CONTROL REGULATIONS AND OTHER APPLICABLE U.S. LAWS AND
REGULATIONS.
 
WE ENGAGE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS CREDIT WILL BE HONORED IF PRESENTED
ALONG WITH ALL DOCUMENTS REQUIRED AT OUR OFFICE AT _________ ON OR
BEFORE THE CURRENT EXPIRY DATE.
 
THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY
PRACTICES ("ISP98"), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590. AS TO MATTERS NOT GOVERNED BY ISP98, SUCH
MATTERS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
LAWS OF THE STATE OF _________ AND APPLICABLE U.S. FEDERAL
LAW.
 
________________
 
  
BY: _____________________
 
TITLE: _____________________
ATTACHMENT A
 
FORM OF TRANSFER
 

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-47

--------------------------------------------------------------------------------




THE UNDERSIGNED, A DULY AUTHORIZED OFFICER OF THE BENEFICIARY OF
LETTER OF CREDIT NO. _______ (THE "LETTER OF CREDIT") DATED
_________________ IRREVOCABLY INSTRUCTS _____________ AS
ISSUER OF THE LETTER OF CREDIT, AS FOLLOWS:
 
1. FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY IRREVOCABLY
TRANSFERS TO:
 
NAME AND ADDRESS OF TRANSFEREE:
_________________________________________________________________
_________________________________________________________________
_________________________________________________________________
_________________________________________________________________
 
ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY UNDER THE LETTER OF
CREDIT. THE TRANSFEREE IS THE ASSIGNEE OR HAS SUCCEEDED THE
UNDERSIGNED.
 
2. BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY
IN THE LETTER OF CREDIT ARE TRANSFERRED TO THE TRANSFEREE, AND
THE TRANSFEREE SHALL FROM THE DATE OF THIS INSTRUCTION HAVE SOLE
RIGHTS AS BENEFICIARY OF THE LETTER OF CREDIT INCLUDING SOLE
RIGHTS RELATING TO ANY AMENDMENTS, WHETHER INCREASES OR
EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO
THE TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OF, OR NOTICE
TO, THE UNDERSIGNED BENEFICIARY; PROVIDED, HOWEVER, THAT NO
RIGHTS SHALL BE DEEMED TO HAVE BEEN TRANSFERRED TO THE
TRANSFEREE UNTIL SUCH TRANSFER COMPLIES WITH THE REQUIREMENTS
OF THE LETTER OF CREDIT PERTAINING TO TRANSFERS.
 
3. THE LETTER OF CREDIT IS RETURNED WITH THIS INSTRUCTION, AND
IN ACCORDANCE WITH THE LETTER OF CREDIT THE UNDERSIGNED ASKS
THAT THIS TRANSFER BE EFFECTIVE AND THAT YOU TRANSFER THE SAME
TO THE TRANSFEREE OR THAT, IF SO REQUESTED BY THE TRANSFEREE,
YOU ISSUE A NEW IRREVOCABLE LETTER OF CREDIT IN FAVOR OF THE
TRANSFEREE WITH PROVISIONS CONSISTENT WITH THE LETTER OF CREDIT.
 
4. YOUR SIGNATURE BELOW MUST BE GUARANTEED AND WITNESSED BY AN
AUTHORIZED OFFICER OF YOUR BANK.
 
DATED: _______________ SIGNATURE GUARANTEE
 
 
_________________________ ________________________
INSERT NAME OF TRANSFEROR
 
BY: ____________________ BY: ____________________
 
TITLE: __________________ TITLE: _________________





* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E..3.2-48

--------------------------------------------------------------------------------

 



EXHIBIT 4.1

ANNUAL RENT SCHEDULE
1.    Commencing on the date (the “Rent Commencement Date”) that is six months
following the Delivery Date and thereafter for the initial Term and, for the
Extension Term, if exercised, Fixed Rent will be payable in the following
amounts for the applicable periods (nothing in this Exhibit is deemed to affect
the duration of the Extension Term as determined pursuant to Section 33.1 of the
Lease). The Rent Commencement Date is subject to adjustment as expressly
provided pursuant to Exhibit 3.2, attached.
Initial Term
Annual Rate
Per Square Foot
Annual Fixed
Rent
Monthly Fixed
Rent
Lease Years 1-3
$[*]
$[*]
$[*]
Lease Years 4-6
$[*]
$[*]
$[*]
Lease Years 7-9
$[*]
$[*]
$[*]
Lease Years 10 –
Expiration Date
$[*]
$[*]
$[*]
Extension Term
 
 
 
Lease Years 13 – 15
$[*]
$[*]
$[*]
Lease Years 16 – 18
$[*]
$[*]
$[*]
Lease Years 19 – 21
$[*]
$[*]
$[*]
Lease Years 22 – 24
$[*]
$[*]
$[*]
Lease Years 25 – 27
$[*]
$[*]
$[*]
Lease Years 28 – 30
$[*]
$[*]
$[*]



During the Extension Term, Parking Rent shall be payable at the following rate:
Lease Years 13 – 15
$[*] per space per month.
Lease Years 16 – 18
$[*] per space per month.
Lease Years 19 – 20
$[*] per space per month



In Lease Year 21 and beyond, the Parking Rent shall be based on the then-market
rates for comparable privately-owned, non-owner occupied parking facilities in
downtown New Haven, Connecticut that are renting parking spaces on a monthly
basis, with market escalations in each year during the applicable extension or
renewal term. In the event the parties are unable to agree on such market rate
and escalations at least three (3) months prior to the commencement of the
applicable Extension Term or extension or renewal period under this Lease, then
Landlord and Tenant shall each engage the services of an independent real estate
broker with at least five (5) years’ experience in the New Haven real estate
market to determine the appropriate Parking Rent for the applicable period as
follows: in the event the Parking Rent rates quoted by the

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.4.1-1



--------------------------------------------------------------------------------




representatives of Landlord and Tenant are less than or equal to ten percent
(10%) apart, the Parking Rent shall be at the average of the rates quoted by
such representatives. In the event the Parking Rent rates quoted by the
representatives of Landlord and Tenant are more than ten percent (10%) apart,
the designated representatives of Landlord and Tenant shall select a third
independent real estate broker with at least five (5) years experience in the
New Haven real estate market, the costs of which shall be shared equally by
Landlord and Tenant, to determine which of the two (2) rates quoted is the
appropriate Parking Rent (the parties agreeing that such third party only can
choose either the rate quoted by Landlord’s representative or the rate quoted by
Tenant’s representative) and the determination of such third party shall be
binding on Landlord and Tenant. In the event that the market rate and
escalations for Parking Rent are not determined by the start of the applicable
Extension Term or period, then Tenant shall continue to pay such rates at the
last applicable amount prior to such period until the final determination of the
same, at which time a retroactive adjustment shall be made between the parties.
2.    Tenant’s Pro-Rata Percentage is 76.54% (calculated on the basis of the
rentable square footage of the Premises at 328,053 rentable square feet and the
total rentable square footage of the Building of 428,605 rentable square feet),
as the same may be adjusted pursuant to the provisions of Section 39.1 of the
Lease or otherwise in connection with the expansion or reduction of the Premises
and/or the Building in accordance with the express terms of this Lease.
3.    If the Tenant exercises its Right of First Offer pursuant to Section 37.1
of the Lease, Fixed Annual Rent for the applicable ROFO Space shall be payable
according the following rate schedule:
Initial Term
Annual Rate 
Per Square Foot
Lease Years 1-3
$[*]
Lease Years 4-6
$[*]
Lease Years 7-9
$[*]
Lease Years 10 - Expiration Date


For clarification purposes, the foregoing Lease Years refer to the Lease Years
applicable to the Premises originally leased hereunder. Fixed Rent for the ROFO
Space shall be paid at the applicable rate for the applicable period set forth
above, with increases in Fixed Rent occurring at the end of each applicable
Lease Year period.
$[*]



During the Extension Term, if Tenant properly and timely exercises its extension
option pursuant to Section 33.1 of the Lease, then Fixed Annual Rent shall be
payable with respect to applicable ROFO Space as follows, for the duration
applicable with respect to the Extension Term (i.e. nothing in this Exhibit is
deemed to affect the duration of the Extension Term as determined pursuant to
Section 33.1 of the Lease):            

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E.4.1-2

--------------------------------------------------------------------------------




 
Annual Rate 
Per Square Foot
 
Lease Years 13 – 15
$[*]
 
Lease Years 16 – 18
$[*]
 
Lease Years 19 – 21
$[*]
 
Lease Years 22 – 24
$[*]
 
Lease Years 25 – 27
$[*]
 
Lease Years 28 – 30
$[*]
 



4.    During the Extension Term, if the Tenant properly and timely exercises its
Expansion Option, then Fixed Annual Rent shall be payable with respect to the
Expansion Space as follows, for the duration applicable with respect to the
Extension Term (i.e. nothing in this Exhibit is deemed to affect the duration of
the Extension Term as determined pursuant to Section 33.1 of the Lease):
 
Annual Rate 
Per Square Foot
 
Lease Years 13 – 15
$[*]
 
Lease Years 16 – 18
$[*]
 
Lease Years 19 – 21
$[*]
 
Lease Years 22 – 24
$[*]
 
Lease Years 25 – 27
$[*]
 
Lease Years 28 – 30
$[*]
 
 
 
 






* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E.4.1-3

--------------------------------------------------------------------------------

 

EXHIBIT 5.1



RULES AND REGULATIONS


1.    The sidewalks, entrances, passages, courts, elevators, vestibules, common
corridors and common halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than ingress and egress to and from the Premises and
for delivery of merchandise and equipment in prompt and efficient manner, using
elevators and passageways designated for such delivery by Landlord. The
Building's fire stairways are for emergency use only; the use thereof for other
purposes being expressly prohibited (provided that Landlord acknowledges that
Tenant may use the fire stairways for access between Tenant’s full floors so
long as Tenant installs a card access system in entrances to emergency
stairwells serving any full floor leased by Tenant, Tenant obtains approval for
the applicable municipal authorities, and the card readers are coordinated with
the Building life safety systems in a manner reasonably approved by Landlord and
in compliance with applicable Laws).


2.    No awnings, air-conditioning units, fans or other projections shall be
attached to or project through the outside walls or windows of the Building
except as expressly permitted under the Lease.


3.    The exterior windows and doors that reflect or admit light and air into
the Premises or the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, except for window treatments that
meet the building standard, as well as in laboratory areas where exterior
windows could adversely impact research activities if unchecked. All windows in
the Premises shall be kept closed.


4.    No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the common halls, corridors
or vestibules, nor shall any article obstruct any air-conditioning supply or
exhaust without the prior written consent of Landlord, such consent not to be
unreasonably withheld, delayed or conditioned.


5.    The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were designed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein.
All damages resulting from any misuse of such fixtures shall be borne by Tenant.


6.    Except to the extent permitted as a part of Alterations made in compliance
with the Lease, Tenant shall not mark, paint, drill into, or in any way deface
any part of the Premises or the Building. No boring, cutting or stringing of
wires shall be permitted, except with the prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed, and as Landlord may
direct.


7.    No office space in the Building shall be used for manufacturing, for the
storage of merchandise, or for the sale of merchandise, goods or property of any
kind at auction or

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E.5.1-1



--------------------------------------------------------------------------------




otherwise, except for an employee cafeteria or vending machines for the use of
Tenant’s employees as permitted by the Lease. Nothing in the immediately
preceding sentence shall be deemed to prohibit use of the Premises for the
Permitted Uses set forth in the Lease.


8.    Tenant shall not make, or permit to be made, any unreasonable noises that
are not typical of a first class, multi-tenant office and biotechnology R&D
building, or materially adversely disturb or interfere with occupants of the
Building or neighboring buildings or premises or those having business with
them.


9.    Tenant must, upon the termination of its tenancy, return to Landlord all
keys of stores, offices and toilet rooms, and in the event of the loss of any
keys furnished at Landlord's expense, Tenant shall pay to Landlord the cost
thereof.


10.    No bicycles [*], wheelchairs and other assistive devices for the
handicapped shall be brought into or kept by Tenant in or about the Premises or
the Building (other than bicycles that are parked in designated bicycle racks
within the Garage).


11.    All removals, or the carrying in or out of any safes, freight, furniture
or bulky matter of any description, through common areas of the Building must
take place in the manner and during the hours which Landlord or its agent
reasonably may determine from time to time,. Unless Landlord grants prior
approval (not to be unreasonably withheld, conditioned or delayed), Tenant shall
not be permitted to perform any of the foregoing during normal business hours.
Other than office furniture, Landlord reserves the right to inspect all safes,
freight or other bulky articles to be brought into the Building and to exclude
from the Building all safes, freight or other bulky articles which violate any
of these Rules and Regulations or other provisions of this Lease. Landlord shall
have the right to reasonably prescribe the weight and position of safes and
other objects of excessive weight, and no safe or other object whose weight
exceeds the lawful load for the area upon which it would stand shall be brought
into or kept upon the Premises. If, in the reasonable judgment of Landlord, it
is necessary to distribute the concentrated weight of any heavy object, the work
involved in such distribution shall be done at the expense of Tenant and in such
manner as Landlord shall reasonably determine.
 
12.    Tenant shall not purchase drinking water, ice, towels, vending machines,
mobile vending service, catering, or other like service, or accept barbering or
shoe shining services in the Premises, from any company or persons not approved
by Landlord, which approval shall not be withheld or delayed unreasonably, or at
hours or under regulations other than as reasonably fixed by Landlord. The
foregoing shall not be construed to prohibit an employee cafeteria, vending
machines for the use of Tenant’s employees, or catering services provided to
Tenant, or dry ice for support of R&D laboratory activities.


13.    Landlord reserves the right to exclude from the Building outside of
business hours all persons who do not present a pass to the Building signed or
approved by Landlord. Tenant shall be responsible for all persons for whom a
pass shall be issued at the request of Tenant.





* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E.5.1-2



--------------------------------------------------------------------------------




14.    The requirements of Tenant will be attended to only upon written
application at the office of the Building. Building employees shall not perform
any work or do anything outside of their regular duties, unless under special
instructions from the office of Landlord.


15.    Canvassing, soliciting and peddling in the Building are prohibited and
Tenant shall co-operate to prevent the same.


16.    There shall not be used in any space, or in the public halls of the
Building, either by Tenant or by jobbers or others, in the delivery or receipt
of merchandise, any hand trucks, except those equipped with rubber tires and
side guards.


17.    Tenant shall not do any cooking, or conduct any restaurant, luncheonette
or cafeteria for the sale or service of food or beverages to its employees or to
others other than as customarily found in first class office buildings
constructed as Alterations pursuant to the Lease. Tenant shall not cause or
permit any odors of cooking or other processes or any unusual or objectionable
odors to unreasonably emanate from the Premises. Tenant shall not install or
permit the installation or use of any food, beverage, or stamp dispensing
machine other than for the exclusive use of Tenant's employees and invitees, or
permit the delivery of any food or beverage to the Premises (other than by a
restaurant or catering firm), except by such persons delivering the same as
shall be approved by Landlord, which approval shall not be unreasonably withheld
or delayed.


18.    Any person whose presence in the Building at any time shall, in the
judgment of Landlord, be prejudicial to the safety, character, reputation or
interests of the Building or of its tenants may be denied access to the Building
or may be ejected therefrom. Landlord may require any person leaving the
Building with any package or other object to exhibit a pass from the tenant from
whose premises the package or object is being removed, but the establishment and
enforcement of such requirement shall not impose any responsibility on Landlord
for the protection of any tenant against the removal of property from the
premises of the tenant.


19.    Smoking is prohibited at all times throughout the Building.


20.    Subject to the terms of the Lease, and other than as provided in
connection with Alterations pursuant to the Lease, Tenant shall not place any
lock(s) or electronic keys (collectively, “keys”) on any door in the Premises or
Building without Landlord’s prior written consent (not to be unreasonably
withheld) and Landlord shall have the right to retain at all times and to use
keys to all locks within and into the Premises (subject to any limitations on
entry set forth in the Lease). A reasonable number of keys to the locks on the
entry doors in the Building and Premises shall be furnished by Landlord to
Tenant at Tenant’s cost, and Tenant shall not make any duplicate keys. All keys
shall be returned to Landlord at the expiration or earlier termination of this
lease. Any locks changed with Landlord’s permission will be changed back upon
lease termination to the building master standard at Tenant’s cost. If
applicable, Tenant shall provide key(s) and/or access card(s) to be placed in
fire Knox box. Nothing in this paragraph shall be deemed to modify the
provisions of Sections 2.1 and 21.3 of the Lease.



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E.5.1-3



--------------------------------------------------------------------------------




21.    Landlord may from time to time adopt reasonable systems and procedures
consistent with first class buildings for the security and safety of the
Building or Property, its occupants, entry, use and contents. Tenant, its
agents, employees, contractors, guests and invitees shall comply with the
Landlord’s processes and procedures of which Tenant has prior written notice.
Tenant agrees to keep its Premises locked or otherwise properly secured.


22.    Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building or Property electrical equipment that would overload
the electrical system beyond its capacity for proper, efficient and safe
operation. Tenant shall not furnish cooling or heating to the Premises,
including, without limitation, the use of electronic or gas heating devices,
except in compliance with the provisions of the Lease governing Alterations.
Tenant shall not exceed its proportionate share of electrical service, either in
voltage, rated capacity or overall load, telephone lines and other
telecommunication facilities, or other utilities available to service the
Building. Any exterior HVAC equipment, such as chillers and generators, should
be properly maintained and locked (so they may to be operated only by authorized
personnel).


23. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities. Unless otherwise instructed, every person using
the parking areas is requested to park and lock his/her own vehicle. Vehicle
maintenance may not be performed in the Garage.





* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E.5.1-4



--------------------------------------------------------------------------------






EXHIBIT 11.1


Landlord Services and Building Standards


PLUMBING


•
10” sanitary waste discharge line, connected to the City of New Haven municipal
system, available for general sanitary waste from the Building.



•
4” Domestic potable water service, with booster pump, connected to the City of
New Haven municipal system and delivered at 0-1,300 GPM and up to 221 psig. 2”
CW valved and capped connection in the mechanical room at each lab floor for
future Tenant non-potable water connection (on floors 4 & 5). Wet columns are
provided on each floor at each quadrant of the building for the office floors.
Each wet column shall consist of a 4-inch sanitary soil stack, 4-inch vent stack
and 2-inch cold water riser. A 4-inch sanitary capped connection, 3-inch vent
capped connection, and 1 1/2" cold water valve and capped connection is provided
at quadrant of each floor level for connection by Tenant.



•
A 5 PSI Elevated pressure natural gas manifold with six 2” taps is provided at
the penthouse for future gas connections by Building tenants. One 1” natural gas
tap at each lab floor (4 & 5) is provided for future Tenant connection.



•
A clear water waste and vent system with a 4-inch capped drain connection and
3-inch capped vent connection is provided in the mechanical room at each floor
level for connection of an open end drain and vent provided by the Tenant for
Tenant AC condensate drain or other clear water drainage.



HVAC


•
The lab floors (4th & 5th) of the Premises are delivered with a dedicated
central air handling system capable of supplying up to 140,000 CFM of 100%
outside air and a central exhaust system capable of exhausting up to 140,000 CFM
of air. Sizing is based on 2 CFM/ft² over the combined total gross area of both
floors.



•
The lab floors (4th & 5th) of the Premises are delivered with two (2) dedicated
450-ton water chillers located in the penthouse based on conditioning the tenant
air handler supply air from the outside design temperature to a supply
temperature leaving the AHU of 55ºF.



•
The lab floors (4th & 5th) of the Premises are delivered with three (3)
dedicated 4,000 MBH (input) hot water condensing boilers located in the
penthouse capable of providing 1,150 GPM of 180ºF heating water to the AHU and
for hot water reheat.




* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E.11.1-1

--------------------------------------------------------------------------------




•
The office floors (6th - 11th) of the Premises are delivered with three (3)
dedicated 4,000 MBH (input) hot water condensing boilers located in the
penthouse capable of providing 1,150 GPM of 180ºF heating water for hot water
reheat.



•
Each office floor is delivered with accommodations for a 35,000 CFM (105-ton)
water cooled DX VAV unit to be installed by Tenant. Sizing is based on 1 CFM/ft²
or 350 SF/ton over the gross floor area.



•
Outside air and exhaust air to the office floors shall be provided in the amount
of 3,750 CFM of outside air and 3,750 CFM of exhaust air delivered to the floor
mechanical room.



•
Two (2) 1,400-ton cooling towers located on the roof provide condenser water for
the Tenant’s office floor water-cooled air conditioning units and for the
Tenant’s dedicated lab floor chillers. Water temperature in the summer shall be
delivered at 85ºF and 45ºF during the winter.



•
A Tenant dedicated water side energy recovery run-around glycol loop and pumps
will be delivered for heat recovery between the Tenant lab air handler and
exhaust systems serving the 4th & 5th Lab floors.



ELECTRICAL


•
Landlord shall provide lighting and controls in the common areas, lobby areas
and garage.



•
Office floors (6 through 11) shall utilize the 2,500 amp 480Y/277 volt (office)
tenant vertical plug-in bus duct to support loads on respective tenant floors.
The bus duct has been sized to provide 8.0 watts per useable square foot to
support tenant’s lighting, plug loads, fan power terminal units / VAV boxes, and
miscellaneous loads.



•
Each office floor shall be delivered with a dedicated 1,600 amp 480Y/277 volt
bus duct supplied by a separate bus to support the Tenant’s AC unit power feed.



•
Laboratory floors (4 and 5) shall utilize the 2,500 amp 480Y/277 volt (Lab)
tenant vertical plug-in bus duct to support loads on respective Tenant floors.
The bus duct has been sized to provide 15.0 watts per useable square foot to
support Tenant’s lighting, lab equipment, mechanical loads directly related to
floor (i.e. phoenix valves, fan coil unit, constant volume boxes, etc), and
miscellaneous loads.



TELECOMMUNICATIONS


•
The Building is served by eight (8) 4 inch conduits from the property line to
the Main Telecommunications Demarc room in basement and one (1)
telecommunications closet per floor, equipped with six (6) 4” sleeves connecting
to the main telecommunications room and a copper ground bus connected to the
main switchboard grounding grid.


    
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E..11.1-2

--------------------------------------------------------------------------------








LIFE SAFETY


•
The Building is served by an automatic wet-pipe sprinkler and Class I standpipe
system, designed to include a fire command center on the Ground Floor. The
Premises will be delivered with an upright sprinkler head distribution system
for Tenant’s use.



•
Water to the automatic sprinkler/standpipe system is provided by an 8” fire
protection service main connected to the City of New Haven water supply.



•
A fire pump is installed to boost the municipal water supply pressure for the
automatic standpipe/sprinkler systems in order to meet the pressure requirements
required by NFPA 13 and NFPA 14.



•
The Building is equipped with a microprocessor-based multiplex,
analog/addressable fire alarm system with audio and visual occupant notification
and municipal reporting.



•
A Fire Command Center is located on the First Floor of the Building.



The foregoing Exhibit 11.1 is subject to future changes as are mutually agreed
upon by the parties in writing after the date hereof.





    
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E..11.1-3

--------------------------------------------------------------------------------




EXHIBIT 11.7


Approved PDM Covenants


Tenant shall establish a Travel Demand Management program (the “TDM”) to provide
its employees with expanded travel options to the Premises in an effort to
reduce the number of single occupant vehicles in the parking garage. The TDM
shall include:


1.
Parking Incentives – Reserved parking for those who carpool



2.
Bicycle Facilities – On-site showers and lockers available for employees who
ride their bikes to work



3.
Transportation Coordinator – Establishment of an internal transportation
coordinator for the TDM



4.
Employee Survey – Survey employees to determine current commute characteristics,
establish preferences and target TDM efforts



5.
Employee Outreach – Provide employees with information regarding multimodal
commute options. The information may include maps, schedules and feedback forms.
Acceptable means of communication include, but are not limited to,
transportation fairs, staff meetings, email, a webpage or information posted in
the office. Dissemination of multi-modal commute options to employees upon hire
and twice per year thereafter, via at least one of the following methods:
e-mail, office intranet, employee handbook, flyers, or a commuter information
center in the lobby. Survey employees upon beginning the TDM program and
annually thereafter.



6.
To gauge the results of their TDM plan, Alexion should review the results of
employee surveys or other means to measure the number of SOVs, carpool vehicles
and vanpool vehicles in the parking garage versus the number of employees
occupying the building at any given time.






* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.11.7-1

--------------------------------------------------------------------------------






EXHIBIT 20.1


Form of SNDA


WHEN RECORDED MAIL TO


_______________
_______________
_______________
_______________


____________________________________________________________________________
SPACE ABOVE THIS LINE FOR RECORDER'S USE





--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


--------------------------------------------------------------------------------

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (hereafter referred
to as “Agreement”) made as of ___________, by and between
____________________________, a _________________, having an address at c/o
_______________________________, as Administrative Agent for certain lenders (in
such capacity, the “Lender”), ________________________, a
_________________________, having an address of __________________________
(“Tenant”) and ____________________________, a ________________________, having
an address at c/o _____________________________________ (“Landlord”).
The Lender is the Administrative Agent for certain lenders who have made a loan
to Landlord in the maximum principal amount of $_________________ (the “Loan”)
in accordance with the terms of that certain Construction Loan Agreement dated
as of _______________, by and among Landlord, Lender, as administration agent,
and the lenders from time to time thereunder (as the same may hereafter be
amended, reinstated, extended, supplemented or otherwise modified from time to
time, “Loan Agreement”),
Pursuant to the Loan Agreement, the Lender is the holder of a certain mortgage
and security agreement (as the same may be amended, extended, supplemented or
otherwise modified or restated from time to time, the “Security Instrument”)
granted by Landlord to Lender and recorded with the _____________________ at
Book _________, Page_______, which constitutes a first lien against the real
property described on Schedule A attached hereto and the improvements thereon or
to be constructed thereon (the “Property”).

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
    
E.20.1-1

--------------------------------------------------------------------------------




Tenant has entered into a lease with Landlord dated as of _____________ (the
“Lease”) covering a portion of the Property (the “Premises”),
For mutual consideration, including relying on the mutual covenants and
agreements contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, Lender and Tenant agree as follows:
1.Subordination of Lease. The Lease is and shall be subject and subordinate to
the Security Instrument and to all present and future advances under the
obligations secured thereby and all renewals, amendments, modifications,
consolidations, replacements and extensions thereof, to the full extent of the
principal amount and other sums secured thereby and interest thereon.
2.    Attornment. Tenant will attorn to and recognize: (i) Lender, whether as
mortgagee in possession or otherwise; or (ii) any purchaser at a foreclosure
sale under the Security Instrument; or (iii) any transferee that acquires
possession of or title to the Property (whether by acceptance of a deed in lieu
of foreclosure or otherwise); or (iv) any successors and assigns of such
purchasers and/or transferees (each of the foregoing persons or entities
described in clauses (i) through (iv) above, a “Successor”), as its landlord for
the unexpired balance (and any extensions, if exercised) of the term of the
Lease upon the terms and conditions set forth in the Lease, and Tenant shall pay
and perform in favor of Successor all of the obligations of Tenant under the
Lease as if Successor were the original lessor under the Lease. Such attornment
shall be effective and self-operative without the execution of any further
instruments by any party hereto; provided, however, that Tenant will, upon
request by Lender or any Successor, execute a reasonable written agreement
attorning to Lender or such Successor, which agreement shall, in any event, be
subject to the terms and provisions of this Agreement.
3.    Non-Disturbance. So long as Tenant complies with Tenant's obligations
under this Agreement and is not in default (beyond the expiration of any
applicable cure period) under the Lease, Lender and any Successor (a) will
recognize the Lease and Tenant’s rights and options under the Lease (as affected
by this Agreement), and (b) will not disturb Tenant's use, possession and
enjoyment of the Premises, nor will Tenant's rights under the Lease be impaired
(except as provided in this Agreement) in any foreclosure action, sale under a
power of sale, transfer in lieu of the foregoing, or the exercise of any other
remedy pursuant to the Security Instrument.
4.    Assignment of Leases. Tenant acknowledges that it has been advised that
Landlord has assigned the Lease and the rents thereunder to Lender pursuant to a
certain Assignment of Leases and Rents from Landlord to Lender (the
“Assignment”). Tenant acknowledges that the interest of the Landlord under the
Lease is to be assigned to Lender solely as security for the purposes specified
in the Assignment, and, on account of the Assignment, Lender shall have no duty,
liability or obligation whatsoever under the Lease or any extension or renewal
thereof, either by virtue of the Assignment or by any subsequent receipt or
collection of rents thereunder, unless Lender shall specifically undertake such
liability in writing. The foregoing agreement by Tenant shall not adversely
affect any rights of Tenant under the Lease with respect to the Landlord in the
event of nonperformance by Landlord. Tenant agrees that if Lender, pursuant to
the Assignment , and whether or not it becomes a mortgagee in possession, shall
give written notice

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-2

--------------------------------------------------------------------------------




to Tenant that Lender has elected to require Tenant to pay to Lender the rent
and other charges payable by Tenant under the Lease, Tenant shall, until Lender
shall have canceled such election, thereafter pay to Lender all rent and other
sums payable under the Lease and such payments to Lender shall be treated as
payments made under the Lease. Any such payment shall be made notwithstanding
any right of setoff, defense or counterclaim which Tenant may have against
Landlord, or any right to terminate the Lease (except to the extent that any
such setoff, defense, counterclaim or termination right (the “Key Rights”) is
expressly set forth in the Lease; Tenant hereby agreeing to provide Lender with
contemporaneous copies of any notice (the “Notice”) that is a condition
precedent to any such Key Rights under the Lease contemporaneously with the
giving of such Notices to Landlord).
5.    Limitation of Liability. In the event that Lender or any other Successor
succeeds to the interest of Landlord under the Lease, or title to the Property,
then Lender or any such Successor shall assume and be bound by the obligations
of the landlord under the Lease which accrue from and after such party's
succession to any prior landlord's interest in the Premises, but neither Lender
nor such Successor shall be: (i) liable in any way to Tenant for any act or
omission, neglect or default on the part of any prior landlord under the Lease;
provided, that, nothing in this clause (i) being deemed to relieve Lender or any
Successor of its continuing obligations as landlord under the Lease with respect
to the period from and after the date of such succession, (ii) responsible for
any monies (including security deposits) owing by or on deposit with (or any
letter of credit on deposit with) Landlord to the credit of Tenant (except to
the extent any such deposit or letter of credit is actually received by Lender
or such Successor, as applicable), (iii) subject to any defense, counterclaim or
setoff which theretofore accrued to Tenant against any prior landlord (except to
the extent that any such setoff, defense or counterclaim is expressly set forth
in this Lease and Tenant has provided the Notice required in Section 4 above),
(iv) bound by any termination, amendment or modification of the Lease after the
date hereof (unless Lender expressly approved in writing such termination,
amendment or modification of the Lease), except that Lender or any Successor
agrees to be bound by and subject to any termination of the Lease after the date
hereof as a result of Tenant exercising Tenant’s termination rights under
Sections 12.2, 13.1 or 42.1 of the Lease or Section 13 of the Work Letter, (v)
bound by any previous prepayment of rent for more than one (1) month, which was
not approved in writing by Lender, (vi) required after a fire, casualty or
condemnation of the Property or Premises to repair or rebuild the same to the
extent that such repair or rebuilding requires funds in excess of the insurance
or condemnation proceeds specifically allocable to the Premises and arising out
of such fire, casualty or condemnation which have actually been received by
Lender (less any insurance copayment or deductible), and then only to the extent
required by the terms of the Lease, (vii) be liable for or incur any obligation
with respect to any representations or warranties made by Landlord under the
Lease or (viii) liable beyond Lender’s or such Successor’s, as applicable,
interest in the Property. Notwithstanding anything to the contrary contained
herein, nothing contained herein shall require Tenant to provide any Successor
with any notice or longer opportunity to cure other than the Notice with respect
to (a) Tenant’s express rights to terminate the Lease pursuant to Sections 12.2,
13.1 or 42.1 of the Lease or Section 13 of the Work Letter or (b)  to receive an
abatement or offset against rent pursuant to Sections 11.6, 12.1, 13.2, 35.1,
36.1 and 37.2 of the Lease and Section 13 of the Work Letter on the terms and
conditions contained therein and nothing contained herein shall prohibit Tenant
from exercising such express rights.

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-3

--------------------------------------------------------------------------------




Furthermore, notwithstanding anything to the contrary contained in this
Agreement or in the Lease, neither Lender nor any Successor shall have any
obligation to undertake or complete any of the Landlord Work (as defined in the
Lease) after it succeeds to the interest of Landlord under the Lease or title to
the Property (collectively, the “Landlord Work Obligations”).
Notwithstanding the foregoing, in the event that Lender or any Successor
succeeds to the interest of Landlord under the Lease, or title to the Property
prior to the completion of the Landlord Work Obligations, then Lender or
Successor (as applicable) shall have thirty (30) days to send written notice to
Tenant stating whether or not Lender or such Successor intends to be bound to
perform work remaining to be done as part of the Landlord Work Obligations under
the Lease. If in such notice Lender or such Successor states that Lender or such
Successor intends to be so bound, then such provisions of the Lease shall be
binding on the Lender or such Successor (as applicable). If Lender or Successor
(as applicable) states that it does not intend to be so bound or fails to timely
provide notice to Tenant within such thirty (30) day period, then Tenant shall
have the right, by giving a Succession Election Notice to the Lender or
Successor (as applicable) within sixty (60) days following notice of such
acquisition, to either (X) terminate the Lease, or (Y) continue the Lease, and
complete the Landlord Work itself at its expense and otherwise in accordance
with the terms of the Lease and reduce the Rent by the amount of the actual out
of pocket third party costs incurred by Tenant to complete the Landlord Work,
amortized over the Term with interest at the rate of 8% per annum; provided,
however, that the Lender or Successor (as applicable) can render any Succession
Election Notice null and void and of no force and effect if, within thirty (30)
days after the giving of such Succession Election Notice, the Lender or
Successor (as applicable) agrees to be bound by the applicable provisions of the
Lease. Tenant’s failure to give a Succession Election Notice in the time period
required above shall be deemed to be an election pursuant to the clause (Y) of
the immediately preceding sentence.
Tenant agrees that any person or entity which at any time hereafter becomes the
landlord under the Lease, including without limitation, Lender or any Successor,
shall be liable only for the performance of the obligations of the landlord
under the Lease that arise during the period of Lender’s or such Successor’s
ownership of the Premises. Tenant further agrees that any liability of Lender or
any Successor under the Lease shall be limited to the interest of Lender or such
Successor in the Property and in the rents, proceeds and profits therefrom.
6.    Right to Cure Defaults. Except with respect to Key Rights (which shall be
governed by Section 4 hereof) and except with respect to the Landlord Work
Obligations (which shall be governed by Section 5 hereof), Tenant agrees to give
notice to Lender of any default by Landlord under the Lease at the time Tenant
gives such notice to Landlord, specifying the nature of such default, and
thereupon Lender shall have the right (but not the obligation) to cure such
default, and Tenant shall not exercise its remedies under the Lease unless the
Tenant first gives such notice to any Mortgagees and provides such Mortgagees
with notice of such default, and an opportunity to cure the same within a period
of time that shall be not less than the period afforded to the Landlord to cure
the default under the provisions of this Lease, and a reasonable period of time
in addition thereto (i) if the circumstances are such that said default cannot
reasonably be cured within such period and Lender has commenced and is
diligently pursuing

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-4

--------------------------------------------------------------------------------




such cure, plus (ii) an unlimited period (not to exceed 240 days) during any
litigation or enforcement action or proceeding, including a foreclosure,
bankruptcy, reorganization, possessory action or a combination thereof. It is
specifically agreed that Tenant shall not require Lender to cure any bankruptcy,
insolvency or reorganization default on the part of landlord or any breach by
landlord of any representation or warranty. Tenant shall accept performance by
Lender of any term, covenant, condition or agreement to be performed by Landlord
under the Lease with the same force and effect as though performed by Landlord.
7.    Tenant's Agreements. Tenant hereby covenants and agrees that: (i) Tenant
shall not pay any rent under the Lease more than one month in advance except as
expressly required in the Lease with respect to security deposits, operating
expenses, taxes and the like; (ii) Tenant shall have no right to appear in any
foreclosure action under the Security Instrument (unless named by Lender in such
action, Lender agreeing however not to name Tenant unless required pursuant to
applicable laws); (iii) Tenant shall not amend or modify the Lease, and Tenant
shall have no right to cancel or terminate the Lease, without Lender's prior
written consent, and any attempted amendment, modification, cancellation or
termination of the Lease in violation of the foregoing shall be of no force or
effect as to Lender except that Lender or any Successor agrees to be bound by
and subject to any termination of the Lease after the date hereof as a result of
Tenant exercising Tenant’s termination rights under Sections 12.2, 13.1 or 42.1
of the Lease or Section 13 of the Work Letter; (iv) Tenant shall not subordinate
the Lease to any lien or encumbrance (other than the Security Instrument)
without Lender's prior written consent; (v) Tenant shall promptly (or within the
applicable period of time provided for in the Lease) deliver to Lender, from
time to time, a written estoppel statement in the form, and with the
certifications, required by the Lease; (vi) Tenant has no right or option of any
nature whatsoever, whether pursuant to the Lease or otherwise, to purchase the
Property, or any portion thereof or any interest therein, and to the extent that
Tenant has, has had, or hereafter acquires any such right or option, the same is
hereby acknowledged to be subject and subordinate to the Security Instrument and
is hereby waived and released as against Lender, and (vii) this Agreement
satisfies any requirement in the Lease relating to the granting of a
non-disturbance agreement. Nothing in this Section 7 shall prohibit Tenant from
its express rights to terminate the Lease pursuant to Sections 12.2, 13.1 or
42.1 of the Lease or Section 13 of the Work Letter.
8.    Authority.    Tenant warrants and represents that Tenant has duly executed
and delivered this Agreement and that the execution, delivery and performance by
Tenant of this Agreement (i) are within the powers of Tenant, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provision of
law or any order of any court or agency of government, or any agreement or other
instrument to which Tenant is a party or by which it or any of its property is
bound. Lender warrants and represents that Lender has duly executed and
delivered this Agreement and that the execution, delivery and performance by
Lender of this Agreement (i) are within the powers of Lender, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provision of
law or any order of any court or agency of government, or any agreement or other
instrument to which Lender is a party or by which it or any of its property is
bound.
9.    Miscellaneous.

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-5

--------------------------------------------------------------------------------




9.1    The provisions hereof shall be binding upon and inure to the benefit of
Tenant and Lender and their respective successors and assigns; The term "Lender"
as used herein includes any successor or assign of the named Lender herein,
including, without limitation, any co-lender, and their successors and assigns,
and the terms "Tenant" and "Landlord" as used herein include any successor and
assign of the named Tenant and Landlord herein, respectively; provided, however,
that such reference to Tenant's or Landlord's successors and assigns shall not
be construed as Lender's consent to any assignment or other transfer by Landlord
in any instance where Lender’s consent to such assignment or transfer is
required hereunder, under the Security Instrument or under any other document
executed in connection therewith.
9.2    Any demands or requests shall be sufficiently given Tenant if in writing
and mailed or delivered by United States certified mail, return receipt
requested, postage prepaid, or if sent by prepaid Federal Express or other
similar overnight delivery service which provides a receipt, to the addresses of
Tenant as set forth in the Lease or such other address or addresses as Tenant
may specify in writing to Lender from time to time and to Lender if in writing
and mailed or delivered by United States certified mail, return receipt
requested, postage prepaid, or if sent by prepaid Federal Express or other
similar overnight delivery service which provides a receipt to Lender at its
address shown above, with required copies to (a) _______________, and (b)
_______________________, or such other address as Lender may specify in writing
from time to time;
9.3    This Agreement may not be changed, terminated, amended, supplemented,
waived or modified orally or in any manner other than by an instrument in
writing signed by the parties hereto.
9.4    The captions or headings at the beginning of each paragraph hereof are
for the convenience of the parties and are not part of this Agreement;
9.5    This Agreement shall be governed by and construed under the laws of the
State of Connecticut;
9.6    This Agreement represents the final agreement between the parties hereto
with respect to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties with respect to the
subject matter hereof.
9.7    If any provision of this Agreement is held to be invalid or unenforceable
by a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect.
9.8    This Agreement may be executed in one or more counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
taken together shall constitute but one and the same instrument.

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-6

--------------------------------------------------------------------------------








[no further text on this page]

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument as
of the day and year first above written.




TENANT
Witness:


_______________    ________________________________
    
    
_______________
By:             
Name (Print) __________________________,
        Title:






THE STATE OF CONNECTICUT


County of ______________ SS.


On this _____ day of __________, 20__, before me, the undersigned notary public,
personally appeared _________________ proved to me through satisfactory evidence
of identification which was________________________ to be the person whose name
is signed on the preceding or attached document and acknowledged to me that he
signed it voluntarily for its stated purpose in his representative capacity for
___________________________.




__________________________________________
Notary Public
My Commission Expires:


[Seal]





* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-8

--------------------------------------------------------------------------------








LENDER
Witness:


______________    _____________________________


______________
By:                 
Name (Print) __________________________,
        Title:












STATE OF ___________________    )
) SS
COUNTY OF _________________    )


I, __________________________, a Notary Public in and for the County and State
aforesaid, DO HEREBY CERTIFY that ________________________, personally known to
me to be the _______________________ of [______________], a [____________], the
general partner of [_________________], and personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that as such
___________________________ he/she signed and delivered such instrument as
his/her free and voluntary act and deed, and as the free and voluntary act and
deed of such limited liability company, for the uses and purposes therein set
forth.
Given under my hand and official seal this ____ day of ________, 20___.




___________________________________
Notary Public


My Commission Expires:    ________________________











* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-9

--------------------------------------------------------------------------------






Schedule A


(the Property)


[see attached]











* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


E.20.1-10

--------------------------------------------------------------------------------




EXHIBIT 26.1


[*]









* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.26.1-1

--------------------------------------------------------------------------------




EXHIBIT 29.2


Form of Notice of Lease


NOTICE OF LEASE
Notice is hereby given of a Lease dated and executed as of November ____, 2012
(the “Lease”) by and between WE ROUTE 34, LLC, a Delaware limited liability
company, with an office at c/o Winstanley Enterprises, LLC, 150 Baker Street
Extension, Suite 303, Concord Massachusetts 01742, as Landlord, and ALEXION
PHARMACEUTICALS, INC., a Delaware corporation with offices at 352 Knotter Drive,
Cheshire, Connecticut 06410, as Tenant, under the terms of which Landlord leased
to Tenant, space within that certain building, associated parking garage, and
associated subsurface improvements (collectively, the “Project”) to be
constructed at property to be known as 100 College Street, New Haven,
Connecticut and more particularly described on Exhibit A attached hereto and
made a part hereof, such space (the “Premises”) consisting of approximately
328,053 rentable square feet on a portion of the ground floor and first floor
and all of the fourth through eleventh floors at the Project as more
particularly described in the Lease.
1.    The Lease provides for an initial term of approximately twelve (12) years
and six months, commencing upon the Delivery Date as defined in Article 2.3 of
the Lease (currently estimated to be March 31, 2015) and terminating on the last
day of the month in which the 12th anniversary of the Rent Commencement Date (as
defined in Exhibit 4.1 to the Lease) occurs.
2.    Tenant has certain rights and options to extend the term of the Lease for
up to approximately eighteen (18) years as more particularly described in
Articles 33 and 36 of the Lease.
3.    Tenant has certain rights to expand the Premises by approximately 95,816
rentable square feet as more particularly set forth in the Lease.
4.    In the event of any conflict between the provisions of the Lease and this
Notice of Lease, the Lease shall be determinative and controlling.
5.    A copy of the Lease shall be on file at the offices of Tenant and of
Landlord at the addresses set forth above and/or, in the case of the Tenant, the
Premises.
The foregoing is a summary of certain terms of the Lease for purposes of giving
notice thereof, and shall not be deemed to modify or amend the terms of the
Lease.








[Signature and acknowledgement pages to follow.]

* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    
E.29.2-1

--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, on this _____ day of November 2012, the parties hereto have
caused this Notice of Lease to be executed and delivered.




Signed, sealed and delivered
in the presence of:    


LANDLORD:


WE ROUTE 34, LLC
____________________________
Print Name:
By:     ________________________________
Name:
____________________________            Title:
Print Name:






STATE OF _______________    )
        : ss. _______________            
COUNTY OF _____________    ) City/Town


On this the _____ day of November, 2012, before me, personally appeared
________________________, the _________________ of WE ROUTE 34, LLC, signer and
sealer of the foregoing instrument, and who acknowledged the same to be the free
act and deed of said WE ROUTE 34, LLC, and his/her free act and deed as such
___________________ thereof.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




_______________________________________
Commissioner of the Superior Court
Notary Public
My Commission Expires:





    
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.29.2-2

--------------------------------------------------------------------------------







    
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.29.2-3

--------------------------------------------------------------------------------




Signed, sealed and delivered
in the presence of:    


TENANT:


ALEXION PHARMACEUTICALS, INC.
____________________________
Print Name:
By:     ________________________________
Name:
____________________________            Title:
Print Name:






STATE OF _______________    )
        : ss. _______________            
COUNTY OF _____________    ) City/Town


On this the _____ day of ________________________, 2012, before me, personally
appeared ________________________, the _________________ of ALEXION
PHARMACEUTICALS, INC., signer and sealer of the foregoing instrument, and who
acknowledged the same to be the free act and deed of said ALEXION
PHARMACEUTICALS, INC., and his/her free act and deed as such officer thereof.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




_______________________________________
Commissioner of the Superior Court
Notary Public
My Commission Expires:









    
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.29.2-4

--------------------------------------------------------------------------------




Exhibit A


[Insert copy of legal description.]

























    
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.
E.29.2-5

--------------------------------------------------------------------------------




EXHIBIT 36.1


[*]



* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.    E.36.1-1

